Exhibit 10.1

 

Execution Version

 

CONFIDENTIAL

 

KINDER MORGAN COCHIN ULC

 

as Vendor

 

-and-

 

HER MAJESTY IN RIGHT OF CANADA, as represented by the Minister of Finance

 

as Purchaser

 

-and-

 

KINDER MORGAN CANADA LIMITED

 

as Guarantor

 

-and-

 

KINDER MORGAN, INC.

 

as Guarantor

 

-regarding-

 

The acquisition of the shares and units relating to the business of the

Trans Mountain Pipeline System and the Trans Mountain Pipeline System Expansion

 

--------------------------------------------------------------------------------

 

SHARE AND UNIT PURCHASE AGREEMENT

 

MAY 29, 2018

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 INTERPRETATION

 

2

1.1

 

Definitions

 

2

1.2

 

Construction

 

23

1.3

 

Certain Rules of Interpretation

 

23

1.4

 

Knowledge

 

24

1.5

 

Computation of Time

 

24

1.6

 

Performance on Business Days

 

24

1.7

 

Calculation of Interest

 

24

1.8

 

Currency and Payment

 

24

1.9

 

Accounting Terms

 

25

1.10

 

Schedules

 

25

 

 

 

 

 

ARTICLE 2 PURCHASE AND SALE OF PURCHASED SHARES AND PURCHASED UNITS

 

25

2.1

 

Agreement to Purchase and Sell

 

25

2.2

 

Purchase Price and Purchase Price Allocation

 

25

2.3

 

Payment of Purchase Price

 

25

2.4

 

Closing Date Adjustments

 

25

2.5

 

Purchase Price Adjustment

 

28

 

 

 

 

 

ARTICLE 3 CLOSING ARRANGEMENTS

 

29

3.1

 

Closing

 

29

3.2

 

Vendor’s Closing Deliveries

 

29

3.3

 

Purchaser’s Closing Deliveries

 

30

 

 

 

 

 

ARTICLE 4 CONDITIONS OF CLOSING

 

30

4.1

 

Conditions for the Benefit of Purchaser

 

30

4.2

 

Conditions for the Benefit of Vendor

 

32

4.3

 

Termination Events

 

33

4.4

 

Effect of Termination

 

34

4.5

 

Waiver of Conditions of Closing

 

34

4.6

 

Failure to Close

 

34

4.7

 

Reasonable Efforts

 

34

 

 

 

 

 

ARTICLE 5 SECURITYHOLDER APPROVAL MATTERS

 

34

5.1

 

Support Agreements

 

34

5.2

 

Circular and Meeting

 

35

5.3

 

Proxy Solicitation and Solicitation Agent

 

36

 

 

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

 

36

6.1

 

Representations and Warranties of Vendor

 

36

6.2

 

Representations and Warranties of Vendor Relating to the Target Entities

 

39

6.3

 

Representations and Warranties of Purchaser

 

58

 

--------------------------------------------------------------------------------


 

6.4

 

Representations and Warranties of KML and KMI

 

60

6.5

 

Survival of Representations, Warranties and Covenants of Vendor, KML and KMI

 

61

6.6

 

Survival of the Representations, Warranties and Covenants of Purchaser

 

61

6.7

 

Termination of Liability

 

61

6.8

 

No Other Representations

 

61

6.9

 

Limitations Act

 

62

 

 

 

 

 

ARTICLE 7 COVENANTS

 

62

7.1

 

Dealings with Third Parties

 

62

7.2

 

Transfer of Documentation

 

65

7.3

 

Investigation

 

67

7.4

 

Risk of Loss

 

69

7.5

 

Change and Use of Name

 

69

7.6

 

Conduct Prior to Closing

 

69

7.7

 

Resumption of TMEP Activities and TMEP 2018 Work Plan

 

72

7.8

 

Notification of Certain Matters

 

73

7.9

 

Regulatory Approvals

 

74

7.10

 

Bump Transactions

 

77

7.11

 

Pre-Acquisition Reorganization

 

78

7.12

 

Employee Matters

 

79

7.13

 

Transition Services Agreement

 

85

7.14

 

Consent to Assignment of Shared Contracts

 

85

7.15

 

Post-Closing Employee Matters

 

86

7.16

 

Supplemental Disclosure

 

86

7.17

 

Purchaser Covenant re: Letters of Credit Outstanding under the Credit Agreement

 

87

 

 

 

 

 

ARTICLE 8 TAX MATTERS

 

88

8.1

 

Preparation and Filing of Tax Returns

 

88

8.2

 

Partnership

 

88

8.3

 

Books and Records Relating to Taxes

 

88

8.4

 

Notification Requirements

 

89

8.5

 

Vendor Indemnification

 

89

8.6

 

Tax Adjustments

 

89

8.7

 

Purchaser’s Contest Rights

 

89

8.8

 

Vendor’s Contest Rights

 

90

8.9

 

Indemnification Procedures

 

90

8.10

 

Withholding Tax

 

90

 

 

 

 

 

ARTICLE 9 INDEMNIFICATION

 

 

9.1

 

Definitions

 

91

9.2

 

Indemnification by Vendor

 

92

9.3

 

Indemnification by Purchaser

 

92

9.4

 

Thresholds and Limitations

 

93

9.5

 

Notice of Claim

 

94

9.6

 

Third Party Claims

 

95

9.7

 

Direct Claims

 

96

9.8

 

Waiver

 

97

 

--------------------------------------------------------------------------------


 

9.9

 

Duty to Mitigate and Subrogation

 

97

9.10

 

Obligation to Reimburse

 

97

9.11

 

Exceptions to Indemnification

 

98

9.12

 

Exclusivity

 

98

9.13

 

Set-Off

 

98

9.14

 

Trust and Agency

 

98

 

 

 

 

 

ARTICLE 10 GUARANTEE

 

98

10.1

 

Guarantees

 

98

 

 

 

 

 

ARTICLE 11 GENERAL

 

98

11.1

 

Confidentiality of Information

 

98

11.2

 

Public Announcements

 

100

11.3

 

Expenses

 

100

11.4

 

No Third Party Beneficiary

 

100

11.5

 

Entire Agreement

 

100

11.6

 

Non-Merger

 

100

11.7

 

Time of Essence

 

101

11.8

 

Amendment

 

101

11.9

 

Waiver of Rights

 

101

11.10

 

Jurisdiction

 

101

11.11

 

Governing Law

 

101

11.12

 

Notices

 

101

11.13

 

Assignment

 

103

11.14

 

Designated Representative

 

103

11.15

 

Further Assurances

 

104

11.16

 

Severability

 

104

11.17

 

Successors

 

104

11.18

 

Counterparts

 

104

 

SCHEDULE 4.1(1)(a)

 

FORM OF VENDOR’S BRING-DOWN CERTIFICATE

SCHEDULE 4.2(1)(a)

 

FORM OF PURCHASER’S BRING-DOWN CERTIFICATE

SCHEDULE 6.2(3)

 

AUTHORIZED AND ISSUED CAPITAL

 

INDEX OF DEFINITIONS

 

ACB

 

2

Accounts Receivable

 

2

Acquisition Proposal

 

2

Advance Ruling Certificate

 

2

Affiliate

 

2

Agreement

 

3

Applicable Law

 

3

Approvals

 

3

Assets

 

3

Auditors

 

4

Benefit Plan

 

4

Books and Records

 

4

Bump Transactions

 

5

Business

 

5

Business Day

 

5

Business Intellectual Property

 

5

Canadian Employees

 

5

Cash and Cash Equivalents

 

5

 

--------------------------------------------------------------------------------


 

Certificate of Limited Partnership

 

5

CFIUS

 

5

CFIUS Clearance

 

5

Circular

 

6

Claim

 

6

Closing

 

6

Closing Cash and Cash Equivalents

 

6

Closing Certificates

 

6

Closing Date

 

6

Closing Financial Statements

 

6

Closing Indebtedness

 

6

Closing Statements

 

6

Closing Working Capital

 

6

Commissioner

 

6

Competition Act

 

6

Competition Approval

 

6

Consequential Losses

 

7

Constating Documents

 

7

Contaminant

 

7

Contract

 

7

Covered Credit Agreement

 

7

Covered Credit Facilities

 

7

CP Failure

 

7

CRA

 

8

Credit Agreement

 

8

CTA

 

8

CTA Clearance

 

8

Cure Period

 

8

Cure Period Deadline

 

8

Current Assets

 

8

Current Liabilities

 

8

Data Room

 

9

Disclosing Party

 

9

EDC Guarantee

 

9

Effective Time

 

9

Employees

 

9

Employment Effective Date

 

9

Encumbrance

 

9

Environment

 

9

Environmental Laws

 

9

Equity Interests

 

10

ERISA

 

10

ERISA Affiliate

 

10

ETA

 

10

Exchange Act

 

10

Excluded Employees

 

10

Excluded Intellectual Property

 

10

Excluded IT Systems

 

10

Exempt Proposal

 

10

Existing NEB Facility

 

10

Existing NEB Insurance

 

10

Exon-Florio Amendment

 

10

Expansion CPCN

 

11

Fairness Opinion

 

11

Financial Statements

 

11

Financial Statements Date

 

11

Fundamental Representation

 

11

GAAP

 

11

Governmental Authority

 

11

GST/HST

 

11

Hardware

 

11

HSR Act

 

12

HSR Clearance

 

12

Inactive U.S. Employee

 

12

Increased Amount

 

12

Independent Auditor

 

12

Indigenous Group

 

12

Intellectual Property

 

12

Interim Period

 

13

Internal IT Systems

 

13

Internal Revenue Code

 

13

KMCI

 

13

KMCI Employee Plans

 

13

KMCI Pension Plan

 

14

KMI

 

14

KMI Employee Plan

 

14

KMI ESPP

 

14

KMI Stock Incentive Plan

 

14

KML

 

14

KML Share Unit Plan

 

14

Land Rights

 

14

Legacy Pension Plan

 

14

Limited Partnership Agreement

 

14

Limited Rep TMEP Contracts

 

14

Limited TM Pipeline LP Indemnity (Cover Credit Agreement)

 

14

Losses

 

14

Mainline CPCN

 

14

Mainline System

 

15

Managing Partner

 

15

Marketing Period

 

15

Material Adverse Change

 

15

 

--------------------------------------------------------------------------------


 

Material Adverse Effect

 

15

Material Contract

 

16

Meeting

 

16

MI 61-101

 

16

Miscellaneous Interests

 

17

National Energy Board

 

17

National Energy Board Act

 

17

NEB

 

17

No Action Letter

 

17

Non-Resident

 

17

Notice of Intent to Terminate

 

17

Objection Notice

 

17

Occupational Health and Safety

 

17

Ordinary Course

 

17

Other Agreements

 

17

Outside Date

 

17

Parties

 

17

Payment

 

17

Pension Plans

 

17

Pension Regulator

 

18

Permits

 

18

Permitted Contest

 

18

Permitted Encumbrances

 

18

Person

 

20

Personal Information

 

20

Post-Closing Period

 

20

Pre-Acquisition Reorganization

 

20

Pre-Approved Liabilities

 

20

Pre-Closing Period

 

20

Preliminary Cash and Cash Equivalents

 

20

Preliminary Closing Indebtedness

 

20

Preliminary Closing Working Capital

 

20

Privacy Law

 

21

Proceeding

 

21

Proposed Agreement

 

21

Proxy Statement

 

21

Puget LLC

 

21

Purchase Price

 

21

Purchased Shares

 

21

Purchased Units

 

21

Purchaser

 

21

Purchaser’s Counsel

 

21

Real Property

 

21

Receiving Party

 

21

Release

 

21

Representatives

 

22

Review Period

 

22

SEC

 

22

Securityholders

 

22

Software

 

22

Statutory Plans

 

22

Superior Proposal

 

22

Supplemental Disclosure

 

22

Support Agreements

 

22

Supporting Securityholders

 

22

Target Corporations

 

22

Target Entities

 

23

Target Working Capital

 

23

Tax Act

 

23

Tax Returns

 

23

Taxes

 

23

Third Party Claim

 

23

TM Pipeline LP

 

23

TMEP

 

23

TMEP 2018 Work Plan

 

23

TMPL System

 

23

Trans Mountain Expansion Project

 

23

Trans Mountain Section 15 Indemnity

 

24

Transaction Resolution

 

24

Transaction Resolution Approval

 

24

Transactions

 

24

Transferred Canadian Employees

 

24

Transferred Employees

 

24

Transferred U.S. Employees

 

24

Transition Services Agreement

 

24

Transmission

 

24

U.S. Employees

 

24

Vendor

 

24

Vendors’ Counsel

 

24

Working Capital

 

24

 

--------------------------------------------------------------------------------


 

SHARE AND UNIT PURCHASE AGREEMENT dated May 29, 2018.

 

BETWEEN:

 

KINDER MORGAN COCHIN ULC

 

a Nova Scotia unlimited liability corporation

 

As Vendor

 

-and-

 

HER MAJESTY IN RIGHT OF CANADA, as represented by the Minister of Finance

 

As Purchaser

 

-and-

 

KINDER MORGAN CANADA LIMITED

 

an Alberta corporation

 

As guarantor

 

-and-

 

KINDER MORGAN, INC.

 

a Delaware general corporation

 

As guarantor

 

RECITALS:

 

A.                                    Vendor is a Nova Scotia unlimited
liability corporation which owns all of the issued and outstanding shares of the
Managing Partner, all of the issued and outstanding partnership units of TM
Pipeline LP that are not owned by the Managing Partner, and all of the issued
and outstanding shares of KMCI.

 

B.                                    TM Pipeline LP owns the assets and
undertakings of the TMPL System.

 

C.                                    TM Pipeline LP owns all the issued and
outstanding membership interests in Puget LLC, which owns the assets and
undertakings of the Puget Sound Pipeline.

 

D.                                    KMCI employs all of the Canadian Employees
and KMI employs the nine U.S. Employees required for the development,
construction, and operation of the TMPL System.

 

--------------------------------------------------------------------------------


 

E.                                     Subject to the terms and conditions
contained in this Agreement, Vendor wishes to sell and Purchaser wishes to
purchase all of the shares of KMCI, all of the shares of the Managing Partner,
and all of the units of TM Pipeline LP.

 

F.                                      Shareholder approval of KML is a
condition to the completion of the Transaction.

 

G.                                    KML and KMI will derive substantial
economic benefit from the transactions contemplated by this Agreement and wish
to provide the guarantees of Vendor contained herein.

 

Now therefore, for good and valuable consideration, the receipt and sufficiency
is hereby acknowledged by the Parties;

 

THE PARTIES AGREE AS FOLLOWS:

 

ARTICLE 1

INTERPRETATION

 

1.1          Definitions. In this Agreement, including the Recitals to this
Agreement, unless the context otherwise requires:

 

(1)                                 “ACB” has the meaning attributed to that
term in Section 6.2(22)(o).

 

(2)                                 “Accounts Receivable” means all accounts
receivable, trade accounts receivable, notes receivable, book debts and other
debts due or accruing due to the Target Entities, and the full benefit of any
related security.

 

(3)                                 “Acquisition Proposal” means any proposal
relating to a possible: (a) merger, amalgamation, arrangement, reorganization,
joint venture, consolidation, take-over bid, share exchange or similar
transaction involving KML, Vendor or directly or indirectly any of the Target
Entities; (b) sale, lease or other disposition, directly or indirectly, by
merger, amalgamation, arrangement, reorganization, joint venture, consolidation,
share purchase or exchange or otherwise, of any assets of KML, Vendor or
directly or indirectly any of the Target Entities representing, in the
aggregate, fifty percent (50%) or more of the securities or assets of any of
KML, Vendor or any Target Entity; (c) issuance, sale or other disposition of
(including by way of merger, amalgamation, arrangement, reorganization,
take-over bid, consolidation, share purchase or exchange or any similar
transaction) securities (or options, rights or warrants to purchase or
securities convertible into, such securities) representing fifty percent (50%)
or more of the votes attached to the outstanding securities of KML, Vendor or
directly or indirectly any of the Target Entities; (d) liquidation, dissolution,
or other similar type of transaction with respect to KML, Vendor or directly or
indirectly any of the Target Entities; or (e) transaction which is similar in
form, substance or purpose to any of the foregoing transactions, including an
assignment of this Agreement in accordance with Section 11.13; provided,
however, that the term “Acquisition Proposal” shall not include the Transactions
contemplated hereby.

 

(4)                                 “Advance Ruling Certificate” means an
advance ruling certificate issued by the Commissioner pursuant to section 102 of
the Competition Act with respect to the Transactions.

 

2

--------------------------------------------------------------------------------


 

(5)                                 “Affiliate”  means, with respect to any
Person, any other Person that directly or indirectly Controls, is Controlled by
or is under common Control with, such Person and, for certainty, where the
first-referenced Person is a nation-state (or any sub-federal or sub-division
thereof) or other sovereign entity of any kind, includes any Person owned or
controlled by the sovereign entity, other than a taxation, legislative,
administrative, judicial or regulatory Governmental Authority. For the purposes
of this definition “Control” (and its correlative terms) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

 

(6)                                 “Agreement” means this share and unit
purchase agreement, including all Schedules, Appendices and Exhibits to this
share and unit purchase agreement, as amended, supplemented, restated and
replaced from time to time in accordance with its provisions.

 

(7)                                 “Applicable Law” means:

 

(a)                                 any domestic (federal, provincial or
municipal) or foreign statute, law (including common and civil law), code,
ordinance, rule, regulation, order-in-council, restriction or by-law (zoning or
otherwise);

 

(b)                                 any judgment, order, writ, injunction,
directive, decision, ruling, decree or award;

 

(c)                                  any regulatory policy, practice, standard
or guideline;

 

(d)                                 any published administrative position; or

 

(e)                                  any Permit,

 

of any Governmental Authority, binding on the Person referred to in the context
in which the term is used or binding on the property of that Person.

 

(8)                                 “Approvals” means any consent, approval,
authorization, license, order or Permit.

 

(9)                                 “Assets” means all undertakings, property,
assets, rights and interests of the Target Entities, including, without
limitation the following:

 

(a)                                 the Mainline System;

 

(b)                                 all rights and interests of the Target
Entities in and to the leased property and the leases, including prepaid rents,
security deposits, options to renew or extend the term, options to purchase,
rights of first refusal under the leases and all tenant’s trade fixtures and
leasehold improvements owned by the Target Entities and forming part of the
leased property;

 

(c)                                  the Real Property;

 

(d)                                 the personal property of the Target
Entities;

 

3

--------------------------------------------------------------------------------


 

(e)                                  work in process and the Accounts
Receivable;

 

(f)                                   all rights and interests of the Target
Entities under or pursuant to all warranties, representations and guarantees,
express, implied or otherwise, of or made by suppliers or others in connection
with the Assets;

 

(g)                                  the Business Intellectual Property;

 

(h)                                 the Internal IT Systems;

 

(i)                                     all rights and interests of the Target
Entities in and to all Contracts to which they are parties or by which any of
the Assets or the Business is bound or affected;

 

(j)                                    all Approvals issued to the Target
Entities;

 

(k)                                 the Books and Records;

 

(l)                                     all prepaid charges, deposits, sums and
fees paid by the Target Entities before the Effective Time;

 

(m)                             the issued and outstanding membership interests
in Puget LLC;

 

(n)                                 all of the Equity Interest held by the
Target Entities in each of Western Canadian Spill Services Ltd. and Western
Canada Marine Response Corporation;

 

(o)                                 all goodwill of the Target Entities,
including the present telephone numbers, internet domain addresses and other
communications numbers and addresses of the Target Entities;

 

(p)                                 the Miscellaneous Interests; and

 

(q)                                 all proceeds of any or all of the foregoing
received or receivable after the Effective Time.

 

(10)                          “Auditors” means PricewaterhouseCoopers LLP,
Chartered Professional Accountants.

 

(11)                          “Benefit Plan” means any employee benefit plan or
arrangement, including any stock purchase, stock option, stock bonus, stock
ownership, phantom stock or other stock or equity plan, pension, retirement,
profit sharing, bonus, deferred compensation, incentive compensation, severance
or termination pay, salary continuation, hospitalization or other medical or
dental, life, disability, health and welfare or other insurance, supplemental
unemployment benefits plan or agreement or policy or other arrangement providing
employment-related compensation, fringe benefits, perquisites, allowances, or
other benefits.

 

(12)                          “Books and Records” means all books, records,
files and papers of the Target Entities including title documentation, financial
and Tax working papers, financial and Tax books and records, business reports,
business plans and projections, sales and purchases records

 

4

--------------------------------------------------------------------------------


 

and correspondence, trade association files, research and development records,
lists of present and former customers and suppliers, personnel and employment
records, employee data and plan records of KMCI Employee Plans, minute and share
certificate books, Software documentation (including operator and user manuals,
training materials, guides, listings, specifications and any revisions or
additions to such documents), electronic data, all other documents and data
(technical or otherwise) of the Target Entities related to the Business or the
Assets.

 

(13)                          “Bump Transactions” has the meaning attributed to
that term in Section 7.10.

 

(14)                          “Business” means the business carried out by the
Target Entities currently consisting of: (a) the receipt, transportation and
delivery by intra-provincial, inter-provincial and international pipelines and
related facilities, and the handling, and storage and distribution by and
through terminals and marine wharves, of petroleum, natural gas liquids and
related hydrocarbons as it relates to the Mainline System; and (b) the
development of the TMEP consisting of the planning, design, permitting,
procurement and construction activities associated therewith.

 

(15)                          “Business Day” means any day, except Saturdays and
Sundays, on which banks are generally open for non-automated business in
Calgary, Alberta.

 

(16)                          “Business Intellectual Property”  has the meaning
given in Section 6.2(11)(a), and for greater certainty, excludes the Excluded
Intellectual Property.

 

(17)                          “Canadian Employees” means all employees of KMCI,
whether full-time, part-time, salaried or hourly, other than the Excluded
Employees.

 

(18)                          “Cash and Cash Equivalents” means, in respect of
the Target Entities, cash and bank balance, excluding any restricted cash and
deposit and excluding any amount drawn under the Covered Credit Agreement or
which may be drawn under and in accordance with the Covered Credit Agreement.

 

(19)                          “Certificate of Limited Partnership” means the
certificate of limited partnership of TM Pipeline LP.

 

(20)                          “CFIUS” means the Committee on Foreign Investment
in the United States.

 

(21)                          “CFIUS Clearance” means: (a) a written notice
issued by CFIUS that it has concluded a review or investigation of the
notification voluntarily provided pursuant to the Exon-Florio Amendment, with
respect to the Transactions and has concluded that there are no unresolved
national security concerns, and has therefore terminated all action under the
Exon-Florio Amendment or (b) if CFIUS has sent a report to the President of the
United States (the “President”) requesting the President’s decision, then
(i) the President has announced a decision not to take any action to suspend or
prohibit the Transactions, or (ii) having received a report from CFIUS
requesting the President’s decision, the President has not taken any action to
suspend or prohibit the Transactions after fifteen (15) days from the date the
President received such report from CFIUS.

 

5

--------------------------------------------------------------------------------


 

(22)                          “Circular” means the notice of meeting and
accompanying management information circular and Proxy Statement of KML,
including all appendices, schedules and exhibits thereto, to be sent by KML to
the Securityholders in connection with the Meeting, and filed with applicable
securities regulatory authorities and other Governmental Authorities in all
jurisdictions where the same are required to be filed, as amended, supplemented
or otherwise modified.

 

(23)                          “Claim” has the meaning attributed to that term in
Section 9.1(1).

 

(24)                          “Closing” means the completion of the Transactions
on the Closing Date in accordance with this Agreement.

 

(25)                          “Closing Cash and Cash Equivalents” has the
meaning attributed to that term in Section 2.4(3)(d).

 

(26)                          “Closing Certificates” has the meaning attributed
to that term in Section 6.5(1).

 

(27)                          “Closing Date” means seven (7) Business Days
following the satisfaction or waiver of the conditions to Closing described in
Sections 4.1(1)(d), 4.1(1)(e) and 4.1(1)(f) and Sections 4.2(1)(c),
4.2(1)(d) and 4.2(1)(h) or such other date as may be agreed to by the Parties in
writing.

 

(28)                          “Closing Financial Statements” has the meaning
attributed to that term in Section 2.4(3)(a).

 

(29)                          “Closing Indebtedness” has the meaning attributed
to that term in Section 2.4(3)(c).

 

(30)                          “Closing Statements” has the meaning attributed to
that term in Section 2.4(3).

 

(31)                          “Closing Working Capital” has the meaning
attributed to that term in Section 2.4(3)(b).

 

(32)                          “Commissioner” means the Commissioner of
Competition appointed under the Competition Act and includes any person duly
authorized to exercise the powers and perform the duties on behalf of the
Commissioner of Competition.

 

(33)                          “Competition Act” means the Competition Act
(Canada), and includes the regulations made thereunder.

 

(34)                          “Competition Approval” means:

 

(a)                                 the issuance of an Advance Ruling
Certificate; or

 

(b)                                 the applicable waiting period under section
123 of the Competition Act has expired or been waived and a No Action Letter has
been issued in accordance with subsection 123(2) of the Competition Act.

 

(35)                          “Consequential Losses” has the meaning attributed
to that term in Section 9.4(6).

 

6

--------------------------------------------------------------------------------


 

(36)                          “Constating Documents” means, with respect to any
Person, its articles or certificate of incorporation, amendment, amalgamation or
continuance, memorandum and articles of association, letters patent,
supplementary letters patent, by-laws, partnership agreement, certificate of
limited partnership, limited liability company agreement or other similar
document, and all unanimous shareholder agreements, other shareholder
agreements, voting trusts, pooling agreements and similar Contracts,
arrangements and understandings applicable to the Person’s Equity Interests, all
as amended, supplemented, restated and replaced from time to time.

 

(37)                          “Contaminant” means any substance, emission or
thing, howsoever occurring, which has, or may have, an adverse effect on the
environment, any ecological system or natural resource, the use or enjoyment of
property, or human health or safety, and includes any “contaminant” or
“pollutant”, any substance defined or regulated as “hazardous”, “toxic” or
“dangerous” or any type of “waste”, in each case which is defined or regulated
by any Applicable Law and includes, without limitation, petroleum hydrocarbons
and fractions thereof, halogenated or chlorinated solvents, asbestos and
asbestos-containing materials, and polychlorinated biphenyls.

 

(38)                          “Contract” means any agreement, contract,
indenture, lease, occupancy agreement, deed of trust, licence, option, other
than a Permit.

 

(39)                          “Covered Credit Agreement” means a credit
agreement to be entered into between, among other parties, TM Pipeline LP, as
borrower, Royal Bank of Canada, as administrative agent, and Royal Bank of
Canada and The Toronto-Dominion Bank, as lenders, and Her Majesty in Right of
Canada (or its agent) as guarantor as the same may be amended, modified,
supplemented, restated or replaced from time to time in respect of the
establishment of the Covered Credit Facilities.

 

(40)                          “Covered Credit Facilities” means the credit
facilities to fund (i) all project expenses contemplated by the TMEP 2018 Work
Plan, including “owner’s costs” and allocation of overhead consistent with past
practice, and (ii) debt service costs of the Covered Credit Facilities
(including, without limitation, the costs, fees and expenses establishing the
Covered Credit Facilities and fees payable to Her Majesty in Right of Canada (or
its agent, Export Development Canada) in respect of the EDC Guarantee).

 

(41)                          “CP Failure” has the meaning attributed to that
term in Section 7.16(3).

 

(42)                          “CRA” means the Canada Revenue Agency or any
successor agency.

 

(43)                          “Credit Agreement” means the credit agreement made
as of June 16, 2017 among Vendor, Managing Partner, Royal Bank of Canada, as
administrative agent, Royal Bank of Canada and the various other financial
institutions from time to time party thereto, as amended by a first amending
agreement made as of January 23, 2018 among the same parties, as the same may be
further amended, modified, supplemented, restated or replaced from time to time;
provided that, it is acknowledged and agreed that the aforementioned credit
agreement will be cancelled and replaced on or shortly after the date hereof,
such credit agreement being replaced by a new credit agreement made as of May 1,
2018, and amended

 

7

--------------------------------------------------------------------------------


 

and effective as of the date hereof, be and between Vendor, as borrower, Royal
Bank of Canada, as administrative agent and Royal Bank of Canada and The
Toronto-Dominion Bank, as lenders, as the same may be further amended, modified,
supplemented, restated or replaced from time to time; and further provided that,
all references herein to the “Credit Agreement” shall be, and shall be deemed to
be, to such May 1, 2018 credit agreement upon the cancellation and replacement
of the June 16, 2017 credit agreement.

 

(44)                          “CTA” means the Canada Transportation Act
(Canada), and includes the regulations made thereunder.

 

(45)                          “CTA Clearance” means, in respect of the proposed
Transactions and the acquisition by Purchaser of the Purchased Shares and
Purchased Units from Vendor, Purchaser and Vendor shall have received the notice
from the Minister of Transport provided for under subsection 53.1(4) of the CTA
or, if such notice has not been received, the completion of the proposed
Transactions and the acquisition by Purchaser of the Purchased Shares and
Purchased Units from Vendor shall not be prohibited under subsection 53.2(1) of
the CTA.

 

(46)                          “Cure Period” has the meaning attributed to that
term in Section 7.16(4).

 

(47)                          “Cure Period Deadline” has the meaning attributed
to that term in Section 7.16(5).

 

(48)                          “Current Assets”  means, in respect of the Target
Entities, the aggregate of accounts receivable, inventories, prepayments and
other current assets, excluding: (a) Cash and Cash Equivalents; (b) current
portion of regulatory assets; (c) deferred tax assets; and (d) environmental
related assets determined in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the consolidated KML financial statements
for the most recent financial year end as if such accounts were being prepared
and audited as of a fiscal year end.

 

(49)                          “Current Liabilities” means, in respect of the
Target Entities, the aggregate of accounts payable, accruals and other current
liabilities, excluding: (a) capital accruals and related payables; (b) current
portion of regulatory liabilities; (c) environmental related liabilities;
(d) severance and bonus payable liabilities other than in relation to the
Transferred Canadian Employees; (e) transaction related costs outstanding;
(f) amounts outstanding under mutual benefit agreements for TMEP accruing after
May 31, 2018; (g) current portion of unfunded liabilities related to pension and
benefit plans; (h) deferred tax liabilities; and (i) accounts payable on account
of TMEP which accrue after May 31, 2018; determined in accordance with GAAP
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the consolidate
KML financial statements for the most recent financial year end as if such
accounts were being prepared and audited as of a fiscal year end. For the
avoidance of any doubt, “Current Liabilities” will not include any items
included in Indebtedness.

 

(50)                          “Data Room” means the electronic data room, as
existing at the date of this Agreement and made available by Vendor to Purchaser
in connection with the Transactions.

 

8

--------------------------------------------------------------------------------


 

(51)                          “Disclosing Party” has the meaning attributed to
that term in Section 7.16(2).

 

(52)                          “EDC Guarantee” means the guarantee by Her Majesty
in Right of Canada (or its agent, Export Development Canada) in favour of the
administrative agent and the lenders under the Covered Credit Agreement.

 

(53)                          “Effective Time” means 12:01 a.m. on the Closing
Date.

 

(54)                          “Employees” means the Canadian Employees and the
U.S. Employees.

 

(55)                          “Employment Effective Date”  has the meaning
attributed to it in Section 7.12(3)(b)(i).

 

(56)                          “Encumbrance” means any lien, charge, pledge,
option, mortgage, deed of trust, security interest, restriction (whether on
voting, sale, transfer, disposition or otherwise), easement, and other
encumbrance of every type and description, whether imposed by Applicable Law,
agreement, understanding or otherwise, and “Encumber” has a corresponding
meaning.

 

(57)                          “Environment” means the environment or natural
environment as defined in any Environmental Laws.

 

(58)                          “Environmental Laws” means any and all Applicable
Laws relating to: (a) the protection of the Environment; (b) the presence,
release, discharge, handling, transportation, storage, remediation, Release or
disposal of Contaminants; (c) the ownership, occupation, management, transfer or
sale of contaminated sites; (d) the exposure of workers to Contaminants in the
workplace, and worker right-to-know legislation pertaining thereto; (e) the
manufacture, distribution, labelling, import, export or sale of products or
product ingredients by virtue of their composition or any other physical
properties; (f) climate change, greenhouse gas emissions and the regulation of
carbon; (g) the protection of endangered species and their habitat; and (h) the
reporting of environmental matters and/or liabilities to any Governmental
Authority or in any publicly accessible venue.

 

(59)                          “Equity Interests” means, with respect to any
Person, any and all present and future shares, units, trust units, partnership
or other interests, participations or other equivalent rights in that Person’s
equity or capital, however designated and whether voting or non-voting.

 

(60)                          “ERISA” means the U.S. Employee Retirement Income
Security Act of 1974.

 

(61)                          “ERISA Affiliate” means any trade or business
(whether or not incorporated) which together with KMI or any Target Entity,
would be treated as a single employer under Section 414 of the Internal Revenue
Code or Section 4001 of ERISA.

 

(62)                          “ETA” means the Excise Tax Act (Canada) and
includes the regulations made thereunder.

 

(63)                          “Exchange Act” means the United States Securities
Exchange Act of 1934.

 

9

--------------------------------------------------------------------------------


 

(64)                          “Excluded Employees” means the KMCI employees who
are not employed or engaged in the development, construction and operation of
the TMPL System.

 

(65)                          “Excluded Intellectual Property”  means the
Intellectual Property to be provided or to be made available to, or accessible
by, the Target Entities pursuant to the Transition Services Agreement, as
disclosed in the Data Room.

 

(66)                          “Excluded IT Systems”  means all Hardware,
Software and internal networks and communications technologies and services to
be provided or to be made available to, or accessible by, the Target Entities
pursuant to the Transition Services Agreement, as disclosed in the Data Room.

 

(67)                          “Exempt Proposal” has the meaning attributed to
that term in Section 7.1(2)(a)(i).

 

(68)                          “Existing NEB Facility” has the meaning attributed
to that term in Section 7.9(5).

 

(69)                          “Existing NEB Insurance” has the meaning
attributed to that term in Section 7.9(5).

 

(70)                          “Exon-Florio Amendment” means 50 U.S.C. § 4565 as
implemented by 31 C.F.R. Part 800.

 

(71)                          “Expansion CPCN” means the Certificate of Public
Convenience and Necessity and Orders issued by the NEB under Part III of the
National Energy Board Act, and, with respect to TMEP means the CPCN and Orders
more particularly described as OC-2 and OC-49 and OC-64; Orders
XO-T260-007-2016, XO-T260-008-2016, XO-T260-009-2016, XO-T260-010-2016 and
MO-015-2016 and any amendments thereto which authorize the construction and
operation of TMEP.

 

(72)                          “Fairness Opinion” means the opinion of TD
Securities Inc., as a financial advisor to KML, delivered verbally to the KML
board of directors on May 28, 2018 (with a written opinion dated such date to
follow) to the effect that the consideration to be received by Vendor under the
Transaction is fair, from a financial point of view, to Vendor and to KML.

 

(73)                          “Financial Statements” means the unaudited,
combined and consolidated balance sheet and income statement, for the Target
Entities as at and for the financial years ended December 31, 2016, and
December 31, 2017, copies of which are disclosed in the Data Room.

 

(74)                          “Financial Statements Date” means December 31,
2017.

 

(75)                          “Fundamental Representation” means the
representations and warranties listed in Section 6.5(1) and 6.5(5).

 

(76)                          “GAAP” when used in respect of accounting terms or
accounting determinations relating to a Person, United States Generally Accepted
Accounting Principles.

 

10

--------------------------------------------------------------------------------


 

(77)                          “Governmental Authority” means any domestic or
foreign government, whether federal, provincial, state, territorial, local,
regional, municipal, or other political jurisdiction, and any agency, authority,
instrumentality, court, tribunal, board, commission, bureau, arbitrator,
arbitration tribunal or other tribunal, or any quasi-governmental or other
entity, body, organization or agency, insofar as it exercises a legislative,
judicial, regulatory, administrative, expropriation or taxing power or function
of or pertaining to government, including the SEC, stock exchanges such as the
Toronto Stock Exchange and including the NEB, but does not include any
Indigenous Group or aboriginal government, council or authority.

 

(78)                          “GST/HST” means all Taxes payable under Part IX of
the ETA (including where applicable both the federal and provincial portion of
those Taxes) or and under any provincial legislation imposing a similar value
added or multi-staged tax, including, without limitation, the Provincial Sales
Tax Act (British Columbia).

 

(79)                          “Hardware” means computer hardware, mainframes,
personal computers, servers, client/server stations, devices, network equipment,
routers, semi-conductor chips, embedded Software, communication lines, storage
media and other equipment.

 

(80)                          “HSR Act” means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, 15 U.S.C. § 18a et seq., as amended from time to time,
and the rules and regulations promulgated thereunder.

 

(81)                          “HSR Clearance”  means the applicable waiting
period (and any extension thereof) in respect of the Transaction under the HSR
Act shall have expired without action on the part of the reviewing agency or
been earlier terminated.

 

(82)                          “Inactive U.S. Employee”  has the meaning
attributed to that term in Section 7.12(3)(c)(i).

 

(83)                          “Increased Amount” has the meaning attributed to
that term in Section 9.10(3).

 

(84)                          “Indebtedness” means, for any Person, any
obligation or liability whatsoever of such Person that is debt within the
meaning of GAAP including, without limitation: (a) all indebtedness for borrowed
money excluding any amount payable to Vendor or its Affiliates; (b) obligations
pursuant to credit facility, loans, notes, debentures or similar instruments
excluding obligations under the Covered Credit Agreement; (c) drawn letters of
credit; (d) current regulatory toll settlement liabilities less current
regulatory assets; (e) capital accruals and related payables that are not
related to TMEP and, for TMEP, capital accruals and related payables accrued on
or prior to May 31, 2018; (f) liabilities related to pipeline abandonment trust
obligations less pipeline abandonment trust assets; (g) environmental reserve
liabilities net of transportation revenue variance; and (h) Vendor’s transaction
costs, to extent not paid by the Vendor. For the avoidance of any
doubt, Indebtedness will not include items included in Working Capital or any
deficiencies in funding in respect of any Benefit Plan.

 

(85)                          “Independent Auditor” has the meaning attributed
to that term in Section 2.4(6).

 

11

--------------------------------------------------------------------------------


 

(86)                          “Indigenous Group” means any Indian band (as
defined in the Indian Act (Canada)), any other aboriginal people within the
meaning of the Constitution Act, 1982 (UK).

 

(87)                          “Intellectual Property” means, individually and
collectively, howsoever created and wherever located:

 

(a)                                 all domestic and foreign patents and
applications thereof and all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof;

 

(b)                                 all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know-how, technology, technical data, schematics and customer lists, and all
documentation relating to any of the foregoing;

 

(c)                                  all copyrights in all works (including
Software) and database rights, copyright registrations and applications thereof,
and all works of authorship and moral rights, and all other rights corresponding
thereto throughout the world;

 

(d)                                 all trade names, domain names, corporate
names, trade dress, distinguishing guises, logos, slogans, brand names,
trademarks (whether registered or common law and whether used with wares or
services and including the goodwill attaching to such trademarks) and
registrations and applications for registration thereof;

 

(e)                                  all Software (in source code and object
code form) and databases, and any proprietary rights in such Software and
databases;

 

(f)                                   all integrated circuit design, mask work,
or topography registrations or applications thereof;

 

(g)                                  all industrial designs and applications for
and registration of industrial designs, design patents and industrial design
registrations;

 

(h)                                 other intellectual or industrial property
whatsoever;

 

(i)                                     all income, royalties, damages and
payments now and hereafter due and/or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof; and

 

(j)                                    all rights to sue for past, present and
future infringements of any of the foregoing.

 

(88)                          “Interim Period” means the period from the date of
this Agreement to the Closing Date.

 

(89)                          “Internal IT Systems” means all Hardware, Software
and internal networks and communications technologies and services that are
owned, leased, or licensed by the Target Entities in connection with the
Business excluding the Excluded IT Systems.

 

(90)                          “Internal Revenue Code”  means the Internal
Revenue Code of the United States.

 

12

--------------------------------------------------------------------------------


 

(91)                          “Kinder Morgan Savings Plan” means, with respect
to Canada, the employer sponsored savings plan provided through Great West Life
by KMCI to the Canadian Employees, and with respect to the U.S., the KMI Savings
Plan, a defined contribution 401(k) savings plan provided by KMI to U.S.
Employees.

 

(92)                          “KMCI” means Kinder Morgan Canada Inc., an Alberta
corporation.

 

(93)                          “KMCI Employee Plan” has the meaning attributed to
that term in Section 6.2(27)(a).

 

(94)                          “KMCI Pension Plan” means the Pension Plan for
Employees of KMCI, OSFI Registration No. 57524.

 

(95)                          “KMI” means Kinder Morgan Inc., a Delaware general
corporation.

 

(96)                          “KMI Employee Plan”  has the meaning attributed to
that term in Section 6.2(27)(a).

 

(97)                          “KMI ESPP”  means the KMI Employee Share Purchase
Plan.

 

(98)                          “KMI Stock Incentive Plan”  means the Kinder
Morgan Inc. 2015 Amended and Restated Stock Incentive Plan.

 

(99)                          “KML” means Kinder Morgan Canada Limited, an
Alberta corporation.

 

(100)                   “KML Share Unit Plan” means the KML 2017 Restricted
Share Unit Plan for Employees.

 

(101)                   “Land Rights” means all fee simple lands, easements,
rights-of-way, rights of access, rights of entry, governmental entry and access
rights, crossing agreements, joint use agreements, surface leases, licenses and
such other surface rights by virtue of which the holder is entitled to own,
occupy or access lands on or under which: (a) any of the Mainline System is
located or through which the Mainline System may be accessed; and (b) currently
held in connection with the development of TMEP.

 

(102)                   “Legacy Pension Plan” means the Legacy Pension Plan for
Employees of Kinder Morgan Canada Inc., OSFI Registration No. 55111.

 

(103)                   “Limited Partnership Agreement” means the limited
partnership agreement dated February 1, 2008 as amended, which governs TM
Pipeline LP.

 

(104)                   “Limited Rep TMEP Contracts” has the meaning attributed
to that term in Section 6.2(14)(b).

 

(105)                   “Limited TM Pipeline LP Indemnity (Covered Credit
Agreement)” means the Indemnity Agreement to be entered into by TM Pipeline LP
and providing for an indemnity of TM Pipeline LP to reimburse Her Majesty in
Right of Canada (or its agent, Export Development Canada) for any payment that
it makes under the EDC Guarantee under certain circumstances as have been
separately agreed in writing between the Parties.

 

(106)                   “Losses” has the meaning attributed to that term in
Section 9.1(8).

 

13

--------------------------------------------------------------------------------


 

(107)                   “Mainline CPCN” means the Certificate of Public
Convenience and Necessity issued by the NEB pursuant to the National Energy
Board Act, and, with respect to the Mainline System means the CPCN more
particularly described as OC-2, and OC-49 and any amendments thereto, which
authorize the construction and operation of the Mainline System.

 

(108)                   “Mainline System” means: (a) the Trans Mountain pipeline
system including the Edmonton Tank Terminal, Kamloops Terminal, Burnaby
Terminal, Sumas Terminal and Westridge Marine Terminal, as more particularly
described in the Mainline CPCN, including a crude oil and refined products
pipeline with a capacity of approximately three hundred thousand (300,000)
barrels per day which consists of approximately one thousand (1,000) kilometres
of pipeline, extending from Edmonton Alberta to delivery points in Burnaby,
Westridge and Sumas, British Columbia, and including related lateral lines,
rights of way, easements, pumps, pump stations and other related equipment and
machinery; and (b) the Puget Sound pipeline system (the “Puget Sound Pipeline”),
which is an oil pipeline connecting Sumas, British Columbia to Washington State
refineries and including related lateral lines, rights of way, easements, pumps,
pump stations and other related equipment and machinery; in respect of each of
the foregoing clauses (a) and (b), as each exists and is operating as at the
date hereof.

 

(109)                   “Managing Partner” means Trans Mountain Pipeline ULC,
the managing partner of TM Pipeline LP.

 

(110)                   “Marketing Period” has the meaning attributed to that
term in Section 7.1(1)(a).

 

(111)                   “Material Adverse Change” or “Material Adverse Effect”
as either may be used in this Agreement, means any change or effect that is
materially adverse to the Business, Assets or financial condition of Target
Entities, taken as a whole; provided that any change or effect arising from or
relating to:

 

(a)                                 any change to Applicable Law, in GAAP or
regulatory accounting requirements;

 

(b)                                 general economic or industry conditions
affecting the midstream oil and gas industry;

 

(c)                                  the failure of the Target Entities to meet
any internal or published projections, forecasts, estimates or predictions in
respect of revenues, earnings or other financial or operating metrics before, on
or after the date of this Agreement;

 

(d)                                 any matter or prospective matter which has,
at or prior to the date hereof, been publicly disclosed by Vendor or any of its
Affiliates in regulatory or securities filings, has been made available to
Purchaser in the Data Room, or disclosed in writing to Purchaser on or prior to
the date hereof;

 

(e)                                  the announcement of the Transaction or the
taking of any actions contemplated by this Agreement or actions taken (or
omitted to be taken) at the request or with the prior consent of Purchaser;

 

14

--------------------------------------------------------------------------------


 

(f)                                   the identity of, or any facts or
circumstances relating to, Purchaser or its Affiliates, or any action or
inaction of Purchaser or its Affiliates;

 

(g)                                  departures of personnel providing services
to the Target Entities, whether such departures result from the announcement or
consummation of the Transaction, or otherwise;

 

(h)                                 acts of God, including earthquakes, fires,
tornadoes, flooding and other natural disasters;

 

(i)                                     any military action or attack or the
engagement by the United States of America or Canada in hostilities, whether or
not pursuant to the declaration of a national emergency or war;

 

(j)                                    opposition, either individually or as a
group, whether local, regional, national or international, including, acts of
protest, civil disobedience, sabotage or terrorism, political or social unrest,
protests or insurgencies;

 

(k)                                 sabotage against any Assets or other
criminal actions, or any failure or delay of authorities or the judiciary to
enforce Applicable Law;

 

(l)                                     any commencement of Proceedings or
decision of a court or any other Governmental Authority, including any ruling,
order, declaration, injunction, announcement, application, action, suit, inquiry
or similar event brought or provided by or before any court, tribunal,
regulatory body or other Governmental Authority delaying or hindering the
development or construction of the TMEP; and

 

(m)                             as they relate to the TMEP, increased costs,
delays in development or construction for any reason, or any action or inaction
by a Governmental Authority in the issuance of Permits and other authorizations
or consents,

 

shall be deemed to not constitute a Material Adverse Change or a Material
Adverse Effect. Each of Vendor and Purchaser agree that the determination of
whether there has been a Material Adverse Change or a Material Adverse Effect
shall be made after giving effect to any insurance proceeds (net of any
deductibles) and indemnification payments that, in either case, are payable as a
result of the change or effect subject to such determination.

 

(112)                   “Material Contract” has the meaning attributed to that
term in Section 6.2(14).

 

(113)                   “Meeting” means the special meeting of Securityholders
to be called and held in accordance with this Agreement to permit the
Securityholders to consider the Transaction Resolution and related matters, and
any adjournment(s) thereof.

 

(114)                   “MI 61-101” has the meaning attributed to that term in
Section 7.11(2)(e).

 

(115)                   “Miscellaneous Interests” means all interests of the
Target Entities in and to all property, assets and rights of any nature and kind
relating to, or necessarily incidental to, the

 

15

--------------------------------------------------------------------------------


 

construction, ownership, operation and / or maintenance of the Mainline System
and/or the TMEP.

 

(116)                   “National Energy Board” or “NEB” means the National
Energy Board and its successors.

 

(117)                   “National Energy Board Act” means the National Energy
Board Act R.S.C. N-6, s. 1, the regulations made thereunder, and its predecessor
and successor legislation.

 

(118)                   “No Action Letter” means written confirmation from the
Commissioner that he does not, at that time, intend to make an application under
section 92 of the Competition Act in respect of the Transactions.

 

(119)                   “Non-Resident”  means a Person who is not resident or
deemed to be resident in Canada for purposes of the Tax Act, or a partnership
that is not a “Canadian partnership” as defined in the Tax Act.

 

(120)                   “Notice of Intent to Terminate” has the meaning
attributed to that term in Section 7.16(3).

 

(121)                   “Objection Notice” has the meaning attributed to that
term in Section 2.4(5).

 

(122)                   “Occupational Health and Safety” means any obligation
imposed on an employer pursuant to the Occupational Health and Safety Act
(Alberta) or the Occupational Health and Safety Regulation promulgated pursuant
to the Workers Compensation Act (British Columbia).

 

(123)                   “Ordinary Course” means, with respect to an action taken
by a Person that the action is consistent with the past practices of the Person
and is taken in the normal course operations of the Person.

 

(124)                   “Other Documents” has the meaning attributed to that
term in Section 11.5.

 

(125)                   “Outside Date” means December 31, 2018.

 

(126)                   “Parties” means Vendor, Purchaser, KML and KMI, and
“Party” means any of them.

 

(127)                   “Payment” has the meaning attributed to that term in
Section 9.10(4).

 

(128)                   “Pension Plans” means the KMCI Pension Plan and the
Legacy Pension Plan, and “Pension Plan” means any of them.

 

(129)                   “Pension Regulator” has the meaning attributed to that
term in Section 6.2(27)(b)(iv).

 

(130)                   “Permits” means any license, order, permit, certificate
of authority, approval, tender, bid, registration, franchise, variance,
exemption, consent or other authorization of or from a Governmental Authority.

 

(131)                   “Permitted Contest” means action taken by any Target
Entity or Vendor in good faith by appropriate proceedings diligently pursued to
contest any Taxes, claims or Encumbrance, provided that:

 

16

--------------------------------------------------------------------------------


 

(a)                                 such Target Entity or Vendor has established
reasonable reserves therefor if required in accordance with GAAP; and

 

(b)                                 proceeding with such contest will not create
a material risk of sale, forfeiture or loss, or interference with the use of any
material property of such Person and would not reasonably be expected to have a
Material Adverse Effect.

 

(132)                   “Permitted Encumbrances” means:

 

(a)                                 servitudes, easements, leases, subleases,
restrictions, rights-of-way, permits, restrictive covenants, encroachments,
protrusions, licenses, sublicenses, zoning, caveats registered in respect of any
of the foregoing or other similar rights or interests in land (including,
without in any way limiting the generality of the foregoing, rights of way and
servitudes for railways, sewers, drains, petroleum substances, pipelines, water
pipelines, gas and water mains, electric light, power, telephone, telegraph,
communication, computer, instrumentation and cable television conduits, poles,
wires and cables, meter stations and substations and including other related
structures and facilities; and other similar rights in real property or any
interest therein) granted to or reserved or taken by other Persons which
individually or in the aggregate do not materially detract from the value of
such land or materially impair its use in the operation of the business of such
Persons and its subsidiaries, taken as a whole;

 

(b)                                 Encumbrances imposed by or permitted by law,
such as undetermined, inchoate or statutory liens and deemed trusts, carrier’s
liens, garagekeepers’ liens, builders’ liens, warehousemen’s liens, mechanics’
liens, materialmen’s liens, repairmen’s liens and other liens, charges and
privileges which relate to obligations which are not due or delinquent or, if
due and delinquent, the validity of which is being contested at the time by a
Permitted Contest;

 

(c)                                  statutory liens, charges, adverse claims,
security interests or Encumbrances of any nature whatsoever claimed or held by
any Governmental Authority that have not at the time been filed or registered
against the title to the asset or served on any Target Entity or Vendor pursuant
to Applicable Law or notice of which has not otherwise been received by any
Target Entity or Vendor, or that relate to obligations not due or delinquent,
or, if due and delinquent, the validity of which is being contested at the time
by a Permitted Contest;

 

(d)                                 Encumbrances in favour of a public utility
or Governmental Authority when required by such utility or Governmental
Authority in connection with the operations of the Business, all in the Ordinary
Course of the Business which individually or in the aggregate do not materially
detract from the value of the asset concerned or materially impair its use in
the operation of the Business, taken as a whole;

 

(e)                                  the reservations in any original grants
from the Crown of any Real Property or interest therein and statutory exceptions
to title that do not materially detract from

 

17

--------------------------------------------------------------------------------


 

the value of the Real Property concerned or materially impair its use in the
operation of the Business;

 

(f)                                   Encumbrances for Taxes, assessments,
customs duties or governmental charges which are not due and delinquent or, if
due or delinquent, the validity of which is being contested at the time by a
Permitted Contest;

 

(g)                                  Encumbrances under or pursuant to any
judgment rendered, or claim filed, against such Target Entity or Vendor, which
such Target Entity or Vendor shall be contesting at the time by a Permitted
Contest or which is adequately covered by insurance;

 

(h)                                 Equipment leases or conditional sales
contracts entered into in the Ordinary Course;

 

(i)                                     Encumbrances in favour of Computershare
Trust Company of Canada to secure obligations under the Credit Agreement and in
respect of related hedging and cash management obligations to the lenders
thereunder;

 

(j)                                    Encumbrances contemplated under and
pursuant to the Covered Credit Agreement (including, for certainty, any
Encumbrances in favour of Purchaser or Export Development Canada);

 

(k)                                 Encumbrances consented to in writing by
Purchaser;

 

(l)                                     Encumbrances in favour of a Target
Entity;

 

(m)                             any lease or sublease granted by a Target Entity
in the Ordinary Course, provided that, any such lease or sublease does not
materially adversely affect the enjoyment by a Target Entity of the assets of
such Target Entity in the conduct of the business the Target Entities, taken as
a whole;

 

(n)                                 title defects or irregularities which are of
a minor nature which, in the aggregate, do not materially affect or impair the
use of any material property of the Target Entities for the purposes for which
it is held by or on behalf of the Target Entity in question;

 

(o)                                 any right reserved to, or vested in, any
applicable Governmental Authority by the terms of:

 

(i)                                     any Applicable Law;

 

(ii)                                  any applicable governmental authorization;
or

 

(iii)                               any property interest, easement,
right-of-way, or servitude issued or granted by Applicable Law or by any
applicable governmental authorization,

 

18

--------------------------------------------------------------------------------


 

to terminate any such governmental authorization, easement, right-of-way or
servitude or to purchase, expropriate, appropriate or recapture, or designate a
purchaser of any property;

 

(p)                                 the Encumbrances disclosed in the Data Room;
and

 

(q)                                 other Encumbrances arising in the Ordinary
Course of Business and not materially affecting the Business or the Target
Entities taken as a whole.

 

(133)                   “Person” is to be broadly interpreted and includes an
individual, a corporation, a partnership, a joint venture, a trust, an
association, a syndicate, an unincorporated organization, a Governmental
Authority, an executor or administrator or other legal or personal
representative, or any other juridical entity.

 

(134)                   “Personal Information” means any information about an
identifiable individual.

 

(135)                   “Post-Closing Period” means any Tax period beginning on
or after the Closing Date, and with respect to a U.S. Straddle Period, the
portion of such Tax period beginning on the Closing Date.

 

(136)                   “Pre-Acquisition Reorganization” has the meaning
attributed to that term in Section 7.11.

 

(137)                   “Pre-Approved Liabilities” has the meaning attributed to
that term in Section 7.7(2).

 

(138)                   “Pre-Closing Period” means any Tax period that is not a
Post-Closing Period and with respect to a U.S. Straddle Period, the portion of
such Tax period ending on the day prior to the Closing Date.

 

(139)                   “Preliminary Cash and Cash Equivalents” has the meaning
attributed to that term in Section 2.4(1).

 

(140)                   “Preliminary Closing Indebtedness” has the meaning
attributed to that term in Section 2.4(1).

 

(141)                   “Preliminary Closing Working Capital” has the meaning
attributed to that term in Section 2.4(1).

 

(142)                   “Privacy Law” means any and all Canadian Applicable Law
that regulates the collection use, disclosure and or storage of Personal
Information.

 

(143)                   “Proceeding” means:

 

(a)                                 any suit, action, dispute, investigation,
claim, arbitration, order, summons, citation, directive, charge, demand or
prosecution, whether legal or administrative; or

 

(b)                                 any appeal or application for review;

 

19

--------------------------------------------------------------------------------


 

at law or in equity before any Governmental Authority.

 

(144)                   “Proposed Agreement” has the meaning attributed to that
term in Section 7.1(5).

 

(145)                   “Proxy Statement” means the proxy statement of KML to be
filed with the SEC in connection with the Transactions as amended, supplemented
or otherwise modified.

 

(146)                   “Puget LLC” means Trans Mountain Pipeline (Puget Sound)
LLC.

 

(147)                   “Purchase Price” has the meaning attributed to that term
in Section 2.2(1).

 

(148)                   “Purchased Shares” means all issued and outstanding
Equity Interests in the Target Corporations

 

(149)                   “Purchased Units” means all the Equity Interest in TM
Pipeline LP.

 

(150)                   “Purchaser” means Her Majesty in Right of Canada.

 

(151)                   “Purchaser’s Counsel” means Borden Ladner Gervais LLP.

 

(152)                   “Real Property” means the real property and Land Rights,
including all leasehold interests, rights-of-way and easements, used in or
necessary for the Business (it being acknowledged that only a portion have been
currently procured in connection with TMEP) including the conduct of the
Mainline System.

 

(153)                   “Receiving Party” has the meaning attributed to that
term in Section 7.16(2).

 

(154)                   “Release” has the meaning prescribed in any
Environmental Law and includes any release, spill, leak, pumping, pouring,
emission, emptying, discharge, injection, escape, leaching, disposal, dumping,
deposit, spraying, burial, abandonment, incineration, seepage, placement, or
introduction.

 

(155)                   “Representatives” means, with respect to any Party, its
Affiliates and, if applicable, its and their respective directors, officers,
employees, agents and other representatives and advisors.

 

(156)                   “Review Period” has the meaning attributed to that term
in Section 7.16(3).

 

(157)                   “SEC” means the United States Securities and Exchange
Commission.

 

(158)                   “Securityholders” means, collectively, the holders of
the Restricted Voting Shares, Special Voting Shares and Preferred Shares of KML.

 

(159)                   “Software” means software, including all versions
thereof, whether installed locally, on a local area network or delivered through
the internet, and all related documentation, manuals, source code and object
code, program files, data files, computer related data, field and data
definitions and relationships, data definition specifications, data models,
program and system logic, interfaces, program modules, routines, sub-routines,
algorithms, program architecture, design concepts, system designs, program
structure, sequence and

 

20

--------------------------------------------------------------------------------


 

organization, screen displays and report layouts, including any and all
modifications, changes, release, versions, upgrades, updates or patches of any
of the foregoing, and all other material related to such software.

 

(160)                   “Statutory Plans” means benefit plans that any Target
Entity is required by any domestic or foreign statute to participate in or
contribute to in respect of a current or former employee, director or officer of
the Target Entity or any beneficiary or dependent thereof, including the Canada
Pension Plan, and plans administered pursuant to applicable health, Tax,
workplace safety insurance, workers’ compensation and employment insurance
legislation.

 

(161)                   “Superior Proposal” has the meaning attributed to that
term in Section 7.1(2).

 

(162)                   “Supplemental Disclosure” has the meaning attributed to
that term in Section 7.16(2).

 

(163)                   “Support Agreements” means the support agreements dated
the date hereof, entered into between Purchaser and the Supporting
Securityholders, in their capacities as Securityholders, as the case may be.

 

(164)                   “Supporting Securityholders” means Kinder Morgan Canada
Company and KM Canada Terminals ULC, each an indirect subsidiary of KMI, in
respect of securities of KML legally and beneficially owned by them, as
applicable.

 

(165)                   “Target Corporations” means the Managing Partner and
KMCI.

 

(166)                   “Target Entities” means TM Pipeline LP, the Managing
Partner, KMCI and Puget LLC and a “Target Entity” means any of them.

 

(167)                   “Target Working Capital” shall mean the target aggregate
consolidated Working Capital of the Target Entities, being Twenty Five Million
Dollars ($25,000,000).

 

(168)                   “Tax Act” or any reference to a specific provision
thereof means the Income Tax Act (Canada) and legislation of any legislature of
any province or territory of Canada and any regulations made thereunder in force
of like or similar effect.

 

(169)                   “Tax Returns” means all returns, declarations,
designations, forms, schedules, reports, elections, notices, filings, statements
(including withholding tax returns and reports, and information tax returns and
reports), claims for refunds and other documents of every nature whatsoever
filed or required to be filed with any Governmental Authority with respect to
any Taxes, together with all amendments and supplements thereto.

 

(170)                   “Taxes” means taxes, duties, fees, premiums,
assessments, imposts, levies and other charges of any kind whatsoever imposed by
any Governmental Authority, including all interest, penalties, fines, additions
to tax or other additional amounts imposed in respect thereof (including those
levied on, or measured by, or referred to as, income, gross receipts, profits,
capital, transfer, land transfer, gains, capital stock, production, gift,
wealth, environment, net worth, utility, sales, goods and services, harmonized
sales, use, consumption valued-added, excise, stamp, withholding on amounts to
be paid to or by any

 

21

--------------------------------------------------------------------------------


 

person, premium, business, franchising, property, employer health, payroll,
employment, health, social services, education and social security taxes,
escheat payments, surtaxes, customs duties and import and export taxes,
development, occupancy, social services, licence, franchise and registration
fees and employment insurance, health insurance and Canada pension plan premiums
or contributions), public utilities tax, and business and occupation tax, and
“Tax” has a corresponding meaning.

 

(171)                   “Third Party Claim” has the meaning attributed to that
term in Section 9.1(11).

 

(172)                   “TM Pipeline LP” means Trans Mountain Pipeline L.P., an
Alberta limited partnership registered February 23, 2007.

 

(173)                   “TMEP 2018 Work Plan” means the work plan for 2018
approved by Purchaser and Vendor disclosed in the Data Room.

 

(174)                   “TMPL System” means collectively the Mainline System and
the TMEP.

 

(175)                   “Trans Mountain Expansion Project” or “TMEP” means a
proposed expansion of the Mainline System to increase the capacity from
approximately three hundred thousand (300,000) barrels per day to approximately
eight hundred and ninety thousand (890,000) barrels per day, as more
particularly described in the Expansion CPCN.

 

(176)                   “Trans Mountain Section 15 Indemnity” means the release
and indemnity from TM Pipeline LP in favour of Vendor in respect of section
15.2(1) of the Business Corporations Act (Alberta) as a result of the Managing
Partner being an unlimited liability corporation.

 

(177)                   “Transaction Resolution” means, as applicable, the
special resolution in respect of the Transaction to be considered by the
Securityholders at the Meeting.

 

(178)                   “Transaction Resolution Approval” means the approval of
the Transaction Resolution by the Securityholders at the Meeting, voting
together as a single class, as required by section 190 of the Business
Corporations Act (Alberta).

 

(179)                   “Transactions” means the purchase and sale of the
Purchased Shares and Purchased Units and all other transactions contemplated by
this Agreement.

 

(180)                   “Transferred Canadian Employees”  has the meaning
attributed to that term in Section 7.12(1)(c)(i).

 

(181)                   “Transferred Employees”  means the Transferred Canadian
Employees and the Transferred U.S. Employees.

 

(182)                   “Transferred U.S. Employees” has the meaning attributed
to that term in Section 7.12(3)(c)(i).

 

(183)                   “Transition Services Agreement” has the meaning
attributed to that term in Section 7.13(1).

 

22

--------------------------------------------------------------------------------


 

(184)                   “Transmission” has the meaning attributed to that term
in Section 11.12(1).

 

(185)                   “U.S. Employees” means the KMI employees who are
employed or engaged in the development, construction and operation of the TMPL
System.

 

(186)                   “U.S. Straddle Period” has the meaning attributed to
that term in Section 8.2(a).

 

(187)                   “Vendor” has the meaning set out in the Recitals.

 

(188)                   “Vendor’s Counsel” means Blake, Cassels and Graydon LLP.

 

(189)                   “Working Capital” means, in respect of the Target
Entities, the aggregate of the Current Assets (excluding Cash and Cash
Equivalents) minus the Current Liabilities (excluding Indebtedness); determined
in accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the KML consolidated financial statements for the most recent financial year end
as if such accounts were being prepared and audited as of a fiscal year end.

 

1.2                               Construction. This Agreement has been
negotiated by each Party with the benefit of legal representation, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting Party does not apply to the construction or interpretation
of this Agreement.

 

1.3                               Certain Rules of Interpretation. In this
Agreement:

 

(1)                                 the division into Articles and Sections and
the insertion of headings and the Table of Contents are for convenience of
reference only and do not affect the construction or interpretation of this
Agreement;

 

(2)                                 the expressions “hereof”, “herein”,
“hereto”, “hereunder”, “hereby” and similar expressions refer to this Agreement
and not to any particular portion of this Agreement; and

 

(3)                                 unless specified otherwise or the context
otherwise requires:

 

(a)                                 references to any Article, Section or
Schedule are references to the Article or Section of, or Schedule to, this
Agreement of the Data Room, as applicable;

 

(b)                                 “including” or “includes” means “including
(or includes) but is not limited to” and is not to be construed to limit any
general statement preceding it to the specific or similar items or matters
immediately following it;

 

(c)                                  “the aggregate of”, “the total of”, “the
sum of”, or a phrase of similar meaning means “the aggregate (or total or sum),
without duplication, of”;

 

(d)                                 references to Contracts are deemed to
include all present amendments, supplements, restatements and replacements to
those Contracts;

 

23

--------------------------------------------------------------------------------


 

(e)                                  references to any legislation, statutory
instrument or regulation or a section thereof are references to the legislation,
statutory instrument, regulation or section as amended, re-enacted, consolidated
or replaced from time to time;

 

(f)                                   references in this Agreement to consent
and the taking or refraining from taking action except with the consent of a
Party or its Representatives shall be qualified by “such consent not to be
unreasonably withheld conditioned or delayed” unless otherwise stated to be in
the sole discretion of such Party or its Representatives; and

 

(g)                                  words in the singular include the plural
and vice-versa and words in one gender include all genders.

 

1.4                               Knowledge. In this Agreement, any reference to
the knowledge of a Party means, the actual knowledge of those individuals in
respect of Vendor as disclosed in the Data Room.

 

1.5                               Computation of Time. In this Agreement, unless
specified otherwise or the context otherwise requires:

 

(1)                                 a reference to a period of days is deemed to
begin on the first day after the event that started the period and to end at
5:00 p.m. on the last day of the period, but if the last day of the period does
not fall on a Business Day, the period ends at 5:00 p.m. on the next succeeding
Business Day;

 

(2)                                 all references to specific dates mean 11:59
p.m. on the dates;

 

(3)                                 all references to specific times are
references to Mountain time; and

 

(4)                                 with respect to the calculation of any
period of time, references to “from” mean “from and excluding” and references to
“to” or “until” mean “to and including”.

 

1.6                               Performance on Business Days. If any action is
required to be taken pursuant to this Agreement on or by a specified date that
is not a Business Day, the action is valid if taken on or by the next succeeding
Business Day.

 

1.7                               Calculation of Interest. In calculating
interest payable under this Agreement for any period of time, the first day of
the period is included and the last day is excluded.

 

1.8                               Currency and Payment. In this Agreement,
unless specified otherwise:

 

(1)                                 references to dollar amounts or “$” are to
Canadian dollars;

 

(2)                                 any payment is to be made by way of wire
transfer, to an account designated by Vendor in writing to Purchaser, or
designated by Purchaser in writing to Vendor, as the case may be, or by any
other method agreed by Purchaser and Vendor (other than cash payment) that
provides immediately available funds; and

 

24

--------------------------------------------------------------------------------


 

(3)                                 except in the case of any payment due on the
Closing Date, any payment due on a particular day must be received and available
by 2:00 p.m. on the due date and any payment received and available after that
time is deemed to have been made and received on the next succeeding Business
Day.

 

1.9                               Accounting Terms. In this Agreement, unless
specified otherwise, each accounting term has the meaning assigned to it under
GAAP.

 

1.10                        Schedules. The following Schedules are attached to
and form part of this Agreement:

 

Schedule 4.1(1)(a)

 

Form of Vendor’s Bring-Down Certificate

Schedule 4.2(1)(a)

 

Form of Purchaser’s Bring-Down Certificate

Schedule 6.2(3)

 

Authorized and Issued Capital

 

ARTICLE 2

PURCHASE AND SALE OF PURCHASED SHARES AND PURCHASED UNITS

 

2.1                               Agreement to Purchase and Sell. Subject to the
terms and conditions of this Agreement, as of the Effective Time Vendor shall
sell to Purchaser and Purchaser shall purchase from Vendor, all of the Purchased
Shares and Purchased Units, constituting all of the issued and outstanding
shares in the capital of the Target Corporations and all of the issued and
outstanding units of TM Pipeline LP.

 

2.2                               Purchase Price and Purchase Price Allocation.

 

(1)                                 Subject to the terms and conditions of this
Agreement, the aggregate purchase price (the “Purchase Price”) to be paid by
Purchaser to Vendor for the Purchased Units and the Purchased Shares is Four
Billion Five Hundred Million Dollars ($4,500,000,000), subject to any
adjustments required by Section 2.4 and 2.5.

 

(2)                                 Purchaser and Vendor shall allocate the
Purchase Price and any adjustments as disclosed in the Data Room.

 

2.3                               Payment of Purchase Price. Subject to
Section 2.5, Purchaser shall pay and satisfy the Purchase Price by payment at
Closing to or to the order of Vendor of the amount of Four Billion Five Hundred
Million Dollars ($4,500,000,000) plus or minus the amount of any positive or
negative preliminary adjustment, as the case may be, determined immediately
prior to Closing pursuant to Section 2.4(2).

 

2.4                               Closing Date Adjustments.

 

(1)                                 At least five (5) Business Days prior to the
Closing Date, Vendor shall cause the Auditors to prepare and Vendor shall
deliver to Purchaser: (a) a good faith best estimate of a detailed calculation
of the consolidated Working Capital of the Target Entities as of the Effective
Time without giving effect to the Transactions (the “Preliminary Closing Working
Capital”), including an estimated balance sheet of the Target Entities as of the
Effective Time without giving effect to the Transactions; (b) a calculation of
the amount by which

 

25

--------------------------------------------------------------------------------


 

the Preliminary Closing Working Capital exceeds or is less than, as the case may
be, the Target Working Capital; (c) a good faith best estimate of a detailed
calculation of the consolidated Indebtedness of the Target Entities as of the
Effective Time without giving effect to the Transactions (the “Preliminary
Closing Indebtedness”); and (d) a good faith best estimate of a detailed
calculation of the consolidated Cash and Cash Equivalents of the Target Entities
as of the Effective Time without giving effect to the Transactions (the
“Preliminary Cash and Cash Equivalents”);

 

(2)                                 If the Preliminary Closing Working Capital
is less than the Target Working Capital, then the Purchase Price will be reduced
at Closing by the amount of that difference, subject to any further adjustments
as may be prescribed by Section 2.5. If the Preliminary Closing Working Capital
is greater than the Target Working Capital, then the Purchase Price will be
increased at Closing by the amount of that difference, subject to any further
adjustments as may be prescribed by Section 2.5.The Purchase Price will be
reduced at Closing by the amount of Preliminary Closing Indebtedness. The
Purchase Price shall be increased by the Preliminary Cash and Cash Equivalents.
A sample calculation of the determination of the preliminary Purchase Price
adjustment is disclosed in the Data Room. The determinations of the preliminary
Purchase Price adjustment pursuant to this Section 2.4(2) and the final Purchase
Price adjustment pursuant to Section 2.5 shall be made on a basis consistent
with the sample calculation.

 

(3)                                 As soon as possible, but not later than
ninety (90) days, following the Closing Date, Purchaser shall prepare and
deliver to Vendor the following (collectively, the “Closing Statements”):

 

(a)                                 financial statements for the Target Entities
on a consolidated basis for the period from the Financial Statements Date to the
Effective Time and prepared in accordance with GAAP applied on a basis
consistent with the audited financial statements of KML for the year ended
December 31, 2017 (the “Closing Financial Statements”);

 

(b)                                 a calculation of the consolidated Working
Capital as of the Effective Time of the Target Entities as determined by
reference to the balance sheet contained in the Closing Financial Statements
(the “Closing Working Capital”);

 

(c)                                  a calculation of the consolidated
Indebtedness as of the Effective Time of the Target Entities as determined by
reference to the balance sheet contained in the Closing Financial Statements
(the “Closing Indebtedness”);

 

(d)                                 a calculation of the consolidated Cash and
Cash Equivalents as of the Effective Time of the Target Entities as determined
by reference to the balance sheet contained in the Closing Financial Statements
(the “Closing Cash and Cash Equivalents”);

 

(e)                                  a calculation of:

 

(i)                                     the amount by which the Closing Working
Capital exceeds or is less than, as the case may be, the Preliminary Closing
Working Capital;

 

26

--------------------------------------------------------------------------------


 

(ii)                                  the amount by which the Closing
Indebtedness exceeds or is less than, as the case may be, the Preliminary
Closing Indebtedness;

 

(iii)                               the amount by which the Closing Cash and
Cash Equivalents exceeds or is less than, as the case may be, the Preliminary
Closing Cash and Cash Equivalents; and

 

(iv)                              the Purchase Price, as adjusted in accordance
with Section 2.5.

 

(4)                                 Vendor and Purchaser shall co-operate fully
with each other in the calculation of the Closing Working Capital and the
preparation of the Closing Statements.

 

(5)                                 Vendor shall have thirty (30) days from
receipt of the Closing Statements within which to review the Closing Statements.
For the purposes of this review, Purchaser shall permit and shall cause the
Target Entities and the Auditors to permit Vendor and Vendor’s authorized
Representatives to examine all working papers, schedules, accounting Books and
Records and other documents and information used or prepared by the Target
Entities or the Auditors in connection with the preparation of the Closing
Statements and to have reasonable access to appropriate personnel of the Target
Entities for Vendor to verify the accuracy and presentation and other matters
relating to the preparation of the Closing Statements. Vendor may dispute any of
the items in the Closing Statements by written notice (an “Objection Notice”) to
Purchaser within the same thirty (30) days. If Vendor has not delivered an
Objection Notice to Purchaser within this thirty (30) day period, Vendor shall
be deemed to have accepted the Closing Statements. If Vendor delivers an
Objection Notice, Vendor and Purchaser shall work expeditiously and in good
faith in an attempt to resolve all of the items in dispute within fifteen (15)
days of receipt of the Objection Notice. If all items in dispute are not
resolved within this fifteen (15) day period, the remaining items in dispute
shall be referred to a nationally recognized firm of chartered accountants in
Canada, selected by Purchaser and acceptable to Vendor, acting reasonably
(provided that the firm shall not be the auditors of any Party nor have been
paid material consulting fees by any Party within the prior twenty-four (24)
months).

 

(6)                                 Each Party shall furnish to the firm chosen
in accordance with Section 2.4(5) (the “Independent Auditor”) those working
papers, schedules and other documents, accounting books and records and
information relating to the items in dispute, that are available to that Party
or its auditors (and in the case of Purchaser, the Auditors) as the Independent
Auditor may require. The Parties shall instruct the Independent Auditor that
time is of the essence in proceeding with its determination of any dispute, and
the decision of the Independent Auditor with respect to any item in dispute is
to be in writing and, absent any manifest error, is final and binding on Vendor
and Purchaser with no rights of challenge, review or appeal to the courts in any
manner. The Independent Auditor, in making its determination of any dispute, is
acting as an expert and not as an arbitrator and is not required to engage in a
judicial inquiry worked out in a judicial manner.

 

(7)                                 On agreement or decision, as the case may
be, with respect to all items in dispute, the Closing Statements are deemed to
be amended as may be necessary to reflect the agreement

 

27

--------------------------------------------------------------------------------


 

or the decision, as the case may be. In this event, references in this Agreement
to the Closing Statements will be references to the Closing Statements, as so
amended.

 

(8)                                 Vendor shall be responsible for one-half of
the fees and expenses of the Independent Auditor and Purchaser shall be
responsible for one-half of the fees and expenses of the Independent Auditor but
each Party shall be responsible for its own costs and expenses.

 

2.5                               Purchase Price Adjustment. The Purchase Price
is to be adjusted by the amount by which the Closing Working Capital, Closing
Indebtedness, and Closing Cash and Cash Equivalents is greater than, or is less
than, as the case may be, the Preliminary Closing Working Capital, Preliminary
Closing Indebtedness, and Preliminary Closing Cash and Cash Equivalents,
respectively.

 

If:

 

(1)                                 Closing Working Capital is greater than
Preliminary Closing Working Capital, then the Purchase Price shall be increased
by that amount;

 

(2)                                 Closing Working Capital is less than
Preliminary Closing Working Capital, then the Purchase Price shall be decreased
by that amount;

 

(3)                                 Closing Indebtedness is greater than
Preliminary Closing Indebtedness, then the Purchase Price shall be decreased by
that amount;

 

(4)                                 Closing Indebtedness is less than
Preliminary Closing Indebtedness, then the Purchase Price shall be increased by
that amount;

 

(5)                                 Closing Cash and Cash Equivalents is greater
than Preliminary Closing Cash and Cash Equivalents, then the Purchase Price
shall be increased by that amount; and

 

(6)                                 Closing Cash and Cash Equivalents is less
than Preliminary Closing Cash and Cash Equivalents, then the Purchase Price
shall be decreased by that amount.

 

If the sum of the adjustments for Working Capital, Indebtedness and Cash and
Cash Equivalents is a positive amount then Purchaser shall pay the difference to
Vendor within ten (10) Business Days following the agreement or deemed amendment
of the Closing Statements pursuant to Section 2.4. If the sum of the adjustments
for Working Capital, Indebtedness and Cash and Cash Equivalents is a negative
amount then Vendor shall pay the difference to Purchaser within ten
(10) Business Days following the agreement or deemed amendment of the Closing
Statements pursuant to Section 2.4. The determination and adjustment of the
Purchase Price in accordance with the provisions of Section 2.4 and this
Section 2.5 will not limit or affect any other rights or causes of action, which
the Parties may have with respect to the representations, warranties, covenants
and indemnities in its favour contained in this Agreement.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 3

CLOSING ARRANGEMENTS

 

3.1                               Closing. Subject to the satisfaction or waiver
by the applicable Party of the conditions set out in Article 4, the Parties
shall hold the Closing on the Closing Date, at such time as agreed to by Vendor
and Purchaser and at the offices of Purchaser’s Counsel in Calgary, Alberta or
at such other place as agreed to by Vendor and Purchaser.

 

3.2                               Vendor’s Closing Deliveries. At Closing,
Vendor shall deliver or cause to be delivered to Purchaser the following:

 

(1)                                 those items required to be delivered under
Section 4.1(1);

 

(2)                                 original share registers, share transfer
ledgers, minute books and corporate seals (if any) of the Target Corporations;

 

(3)                                 an original partnership record book for the
partnership containing original unit registers, unit transfer ledgers, and the
Limited Partnership Agreement;

 

(4)                                 in respect of each Target Entity:

 

(a)                                 share certificate(s) or unit certificates
representing all of the issued and outstanding shares or units of the Target
Entity registered in the names of one or more of the Target Entities or the
Vendor, as applicable;

 

(b)                                 a certificate of status or its equivalent
under the laws of the jurisdiction of its incorporation or governing its
corporate existence;

 

(c)                                  a certificate of a senior officer
certifying the corporate status, partnership status and Constating Documents of
the Target Entity;

 

(d)                                 written resignations of those directors and
officers of the Target Entity specified by Purchaser, in each case with effect
from the Effective Time, together with mutual releases, substantially in the
form customary for a Transaction of this nature; and

 

(e)                                  a true, accurate and complete list of the
accounts and safety deposit boxes of the Target Entities and of Persons holding
general or special powers of attorney from the Target Entities and which sets
out:

 

(i)                                     the name of each bank, trust company or
similar institution in which each Target Entity has accounts or safety deposit
boxes, the number or designation of each such account and safety deposit box and
the names of all Persons authorized to draw thereon or to have access thereto;
and

 

(ii)                                  the name of each Person holding a general
or special power of attorney from a Target Entity and a summary of the terms
thereof;

 

(5)                                 in respect of Vendor:

 

29

--------------------------------------------------------------------------------


 

(a)                                 a certificate of status or its equivalent
under the laws of the jurisdiction of its incorporation or governing its
corporate existence;

 

(b)                                 a certificate of a senior officer
certifying:

 

(i)                                     the resolutions of the board of
directors and/or (if required by Applicable Law) shareholders of Vendor
authorizing the execution, delivery and performance of this Agreement and of all
contracts, agreements, instruments, certificates and other documents required by
this Agreement to be delivered by Vendor; and

 

(ii)                                  the incumbency and signatures of the
officers of Vendor executing this Agreement and any other document relating to
the Transactions;

 

(6)                                 the Trans Mountain Section 15 Indemnity duly
executed by TM Pipeline LP; and

 

(7)                                 such other documentation as Purchaser
reasonably requests on a timely basis in order to establish the completion of
the Transactions and the taking of all corporate proceedings in connection with
the Transactions (as to certification and otherwise), in each case in form and
substance satisfactory to Purchaser, acting reasonably.

 

3.3                               Purchaser’s Closing Deliveries. At Closing,
Purchaser shall deliver or cause to be delivered to Vendor the following:

 

(1)                                 all payments, certificates, agreements,
documents and instruments as required under Section 4.2(1)(f);

 

(2)                                 such other documentation as Vendor
reasonably requests on a timely basis in order to establish the completion of
the Transactions and the taking of all corporate proceedings in connection with
the Transactions (as to certification and otherwise), in each case in form and
substance satisfactory to Vendor, acting reasonably; and

 

(3)                                 evidence reasonably satisfactory to Vendor
that the designee of Purchaser taking assignment of the Purchased Shares and
Purchased Units is a taxable entity under the Tax Act.

 

ARTICLE 4

CONDITIONS OF CLOSING

 

4.1                               Conditions for the Benefit of Purchaser.

 

(1)                                 Purchaser shall be obliged to complete the
Transactions only if each of the following conditions precedent has been
satisfied in full at or before the time of Closing on the Closing Date:

 

(a)                                 all of the representations and warranties of
Vendor, KML and KMI made in this Agreement shall be true and correct as at the
date hereof and the Closing Date (except to the extent such representations and
warranties expressly relate to a

 

30

--------------------------------------------------------------------------------


 

specified date, and in such case, shall be true and correct on and as of such
specified date), except for the failure of representations and warranties to be
true and correct (without regard to any qualifications with respect to
materiality, Material Adverse Effect or the like contained therein) as
individually or in the aggregate, do not have a Material Adverse Effect; and a
certificate of a senior officer of Vendor certifying thereto shall have been
delivered to Purchaser;

 

(b)                                 each of Vendor, KML and KMI have complied
with or performed all of their respective obligations, covenants and agreements
under this Agreement to be complied with or performed by Vendor, KML and KMI on
or before the Closing Date in all material respects and a certificate of a
senior officer each of Vendor and KML certifying thereto shall have been
delivered to Purchaser;

 

(c)                                  all corporate proceedings required to be
taken by Vendor and KML in connection with the Transactions have been undertaken
and obtained;

 

(d)                                 the Transaction Resolution Approval has been
undertaken and obtained;

 

(e)                                  the Competition Approval and the CTA
Clearance shall have been obtained;

 

(f)                                   the CFIUS Clearance shall have been
obtained;

 

(g)                                  there is no extant injunction or
restraining order issued by a court of competent jurisdiction that comprises a
Governmental Authority preventing the completion of the Transactions;

 

(h)                                 since the date of this Agreement there has
not occurred any event which has had a Material Adverse Effect;

 

(i)                                     Vendor has delivered or caused to be
delivered to Purchaser the following:

 

(i)                                     certificates representing the Purchased
Shares and Purchased Units, accompanied by stock and unit transfer powers duly
executed in blank or duly executed instruments of transfer, and all such other
assurances, consents and other documents as Purchaser reasonably requests to
effectively transfer to Purchaser title to the Purchased Shares and Purchased
Units free and clear of all Encumbrances other than Encumbrances thereon in
respect of the security provided for by the Vendor and the Target Entities to
secure obligations of TM Pipeline LP under the Limited TM Pipeline Indemnity
(Covered Credit Agreement);

 

(ii)                                  a certified copy of a resolution of the
board of directors of each of the Managing Partner and KMCI consenting to the
transfer of the Purchased Shares and the Purchased Units from Vendor to
Purchaser as contemplated by this Agreement and authorizing the execution,
delivery and performance of all contracts, agreements, instruments, certificates
and other documents required by this Agreement to be delivered by the Managing
Partner and KMCI, as applicable;

 

31

--------------------------------------------------------------------------------


 

(iii)                               releases by Vendor as shareholder of the
Managing Partner and KMCI customary in a transaction such as the Transaction;

 

(iv)                              evidence, satisfactory to Purchaser of the
release and discharge of all Encumbrances affecting any of the Assets, other
than the Permitted Encumbrances, but, excluding Encumbrances in favour of
Computershare Trust Company of Canada referred to in subparagraph (i) of the
definition of Permitted Encumbrances (which shall, for certainty, be released
concurrently with Closing);

 

(v)                                 the Transition Services Agreement duly
executed by Vendor;

 

(vi)                              a certificate from the General Partner of TM
Pipeline LP in accordance with U.S. Treasury Regulation 1.1445-11T(d),
certifying that fifty percent (50%) or more of the value of the gross assets of
TM Pipeline LP do not consist of U.S. real property interests and that ninety
percent or more of the value of the gross assets of TM Pipeline LP do not
consist of U.S. real property interests plus any cash or cash equivalents;

 

(vii)                           a certificate from the General Partner of TM
Pipeline LP under U.S. Internal Revenue Service Notice 2018-29 stating that if
the TM Pipeline LP had sold all of its assets at their fair market value, the
amount of effectively connected gain within the meaning of Notice 2018-29 would
be less than twenty five percent (25%) of the total gain; and

 

(j)                          if the Covered Credit Agreement has been entered
into, the Limited TM Pipeline LP Indemnity (Covered Credit Agreement) shall have
been entered into.

 

(2)                                 Each of the conditions set out in
Section 4.1(1) is for the exclusive benefit of Purchaser and Purchaser may waive
compliance with any such condition in whole or in part by notice in writing to
Vendor, except that no such waiver operates as a waiver of any other condition.

 

4.2                               Conditions for the Benefit of Vendor.

 

(1)                                 Vendor shall be obliged to complete the
Transactions only if each of the following conditions precedent has been
satisfied in full at or before the time of Closing on the Closing Date:

 

(a)                                 all of the representations and warranties of
Purchaser made in this Agreement shall have been true and correct in all
material respects as of the date hereof (except as those representations and
warranties may be affected by events or transactions expressly permitted by or
resulting from the entering of this Agreement) and shall be true and correct in
all material respects as of the Closing Date with the same effect as if made on
and as of the Closing Date and a certificate of a senior officer of Purchaser
certifying thereto shall have been provided by Purchaser;

 

32

--------------------------------------------------------------------------------


 

(b)                                 Purchaser shall have complied with or
performed all of the obligations, covenants and agreements under this Agreement
to be complied with or performed by Purchaser on or before the Closing Date in
all material respects and a certificate of a senior officer of Purchaser
certifying thereto shall have been provided by Purchaser;

 

(c)                                  the Competition Approval and the CTA
Clearance shall have been obtained;

 

(d)                                 the CFIUS Clearance shall have been
obtained;

 

(e)                                  there is no extant injunction or
restraining order issued by a court of competent jurisdiction that comprises a
Governmental Authority preventing the completion of the Transactions;

 

(f)                                   Purchaser has caused to be delivered to
Vendor the following:

 

(i)                                     payment of the amounts required to be
paid on the Closing Date under Section 2.3;

 

(ii)                                  the Transition Services Agreement duly
executed by Purchaser; and

 

(g)                                  if the Covered Credit Agreement is entered
into, the EDC Guarantee shall have been duly executed by Her Majesty in Right of
Canada (or its agent Export Development Canada); and

 

(h)                                 the Transaction Resolution Approval shall
have been obtained.

 

(2)                                 Each of the conditions set out in
Section 4.2(1) is for the exclusive benefit of Vendor and Vendor may waive
compliance with any such condition in whole or in part by notice in writing to
Purchaser, except that no such waiver operates as a waiver of any other
condition.

 

4.3                               Termination Events. By notice given prior to
or at Closing, subject to Section 4.4 this Agreement may be terminated as
follows:

 

(1)                                 by Purchaser if any condition in Section 4.1
has not been satisfied as of the Closing Date or if the satisfaction of any
condition by the Closing Date is or becomes impossible (other than through the
failure of Purchaser to comply with its obligations under this Agreement), and
Purchaser has not waived that condition on or before Closing Date;

 

(2)                                 by Vendor if any condition in Section 4.2
has not been satisfied as of the Closing Date or if the satisfaction of any
condition by the Closing Date is or becomes impossible (other than through the
failure of Vendor to comply with their obligations under this Agreement), and
Vendor has not waived that condition on or before the Closing Date;

 

(3)                                 by mutual consent of Purchaser and Vendor;

 

33

--------------------------------------------------------------------------------


 

(4)                                 by Vendor to accept or approve or enter into
an agreement with respect to a Superior Proposal as contemplated by
Section 7.1(4) and Section 7.1(5);

 

(5)                                 by Purchaser unless it is in material breach
of this Agreement or by Vendor unless it is in material breach of this
Agreement, if the Closing has not occurred on or before the Outside Date;

 

(6)                                 by Purchaser or Vendor pursuant to
Section 7.16; and

 

(7)                                 by Purchaser pursuant to Section 7.4.

 

4.4                               Effect of Termination. Each Party’s right of
termination under Section 4.3 is in addition to any other rights it may have
under this Agreement or otherwise, whether at law, in equity or otherwise, and
the exercise of that right of termination is not an election of remedies. If
this Agreement is terminated pursuant to Section 4.3, all obligations of the
Parties under this Agreement will terminate except that the obligations
contained in this Section 4.4 and in Article 11 will survive, provided that if
this Agreement is terminated pursuant to Section 4.3(1), 4.3(2), 4.3(5) or
4.3(6) the terminating Party’s right to pursue all legal remedies at law, in
equity or otherwise will survive that termination unimpaired.

 

4.5                               Waiver of Conditions of Closing. If any of the
conditions set forth in Section 4.1 has not been satisfied, Purchaser may elect
in writing to waive the condition and proceed with the completion of the
Transactions and, if any of the conditions in Section 4.2 has not been
satisfied, Vendor may elect in writing to waive the condition and proceed with
the completion of the Transactions. Any such waiver and election by Purchaser or
Vendor, as the case may be, will only serve as a waiver of the specific closing
condition and the other Party or Parties, as the case may be, will have no
liability with respect to the specific waived condition.

 

4.6                               Failure to Close. If the Closing does not
occur because any condition in Section 4.1 or Section 4.2 has not been satisfied
or waived as of the Closing Date or if the satisfaction of any such condition by
the Closing Date is or becomes impossible due to a breach by a Party of its
covenants, representations, warranties or other obligations under this
Agreement, such defaulting Party shall be liable for the other Party’s
Transaction costs up to Ten Million Dollars ($10,000,000) and, in addition, each
of the non-breaching Parties shall have the right to pursue all remedies at law,
in equity or otherwise and nothing herein will preclude the non-breaching
Parties from seeking injunctive relief to restrain any breach of the covenants
or other obligations of the other Parties set forth in this Agreement or
otherwise to obtain specific performance of any of such covenants or
obligations. Any requirement for the securing or posting of any bond in
connection with the obtaining of any such injunctive or other equitable relief
is hereby waived.

 

4.7                               Reasonable Efforts. Each Party shall use its
reasonable commercial efforts to satisfy the conditions applicable to it
contained in this Article 4.

 

ARTICLE 5
SECURITYHOLDER APPROVAL MATTERS

 

5.1                               Support Agreements. The Supporting
Securityholders have, concurrent with the execution of this Agreement, delivered
to Purchaser the Support Agreements.

 

34

--------------------------------------------------------------------------------


 

5.2                               Circular and Meeting.

 

(1)                                 As promptly as practicable following the
execution of this Agreement and in compliance with Applicable Laws, KML shall,
with assistance from Purchaser as reasonably requested by KML: (a) prepare the
Circular and cause the Circular to be mailed to the Securityholders and filed
with applicable securities regulatory authorities, including the SEC, and other
Governmental Authorities in all jurisdictions where the same are required to be
filed; and (b) call, give notice of and convene the Meeting (and not adjourn,
postpone or cancel, or propose the adjournment, postponement or cancellation of
the Meeting without the prior written consent of Purchaser, except as required
for quorum purposes (in which case, the Meeting, shall be adjourned and not
cancelled) or as required by Applicable Law, or by a Governmental Authority) at
which meeting the Transaction Resolution shall be submitted to the
Securityholders entitled to vote upon such resolution for approval. Each of KML
and Purchaser shall promptly furnish all information as may be reasonably
requested by a Governmental Authority in connection with the preparation and
filing of the Circular.

 

(2)                                 KML shall, with assistance from Purchaser,
cause the Circular to be prepared in compliance, in all material respects, with
Applicable Laws, including the applicable requirements of the Exchange Act, and
to provide the Securityholders with information in sufficient detail to permit
them to form a reasoned judgment concerning the matters to be considered at the
Meeting and shall include, without limitation: (a) a copy of the Fairness
Opinion; and (b) the approvals determination, and recommendations of the board
of directors of KML as set out in Section 5.2(3).

 

(3)                                 The Circular shall state that the board of
directors of KML has, based upon, among other things, the Fairness Opinion,
unanimously: (a) determined that the Transaction is fair and in the best
interests of KML; and (b) resolved to recommend that Securityholders vote in
favour of the Transaction Resolution.

 

(4)                                 KML shall provide Purchaser and its
Representatives with a reasonable opportunity to review and comment on the
Circular and any other relevant documentation and shall give due consideration
to all comments made by Purchaser. The Circular shall comply with Applicable
Laws, including the applicable requirements of the Exchange Act.

 

(5)                                 KML shall ensure that the Circular does not,
at the time of the mailing of the Circular, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or that is necessary to make the statements contained therein not misleading in
light of the circumstances under which they are made. If at any time prior to
the receipt of the Transaction Resolution Approval, any information relating to
KML, Purchaser or any of its respective Affiliates, directors or officers,
should be discovered by KML or Purchaser which is required to be set forth in an
amendment or supplement to the Circular, so that such document would not include
any misstatement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the party which
discovers such information shall promptly notify the other party and an
appropriate amendment or supplement describing such information shall be

 

35

--------------------------------------------------------------------------------


 

promptly filed with the applicable security regulatory authorities and, to the
extent required by Applicable Law, disseminated to the Securityholders.

 

(6)                                 KML shall advise Purchaser, as Purchaser may
reasonably request, and on a daily basis on each of the last ten (10) Business
Days prior to the proxy cut-off date for the Meeting, as to the aggregate tally
of the proxies received by KML in respect of the Transaction Resolution.

 

(7)                                 KML shall conduct the Meeting in accordance
with the by-laws of KML and any instrument governing the Meeting, as applicable,
and otherwise in accordance with Applicable Laws.

 

(8)                                 KML shall promptly advise Purchaser of the
number of Securityholders for which KML receives written objections to the
Transactions and provide Purchaser with copies of such written objections on an
as received basis.

 

5.3                               Proxy Solicitation and Solicitation Agent.
Subject to the terms of this Agreement and the fiduciary duties of the directors
and officers of KML, KML shall solicit proxies to be voted at the Meeting in
favour of matters to be considered at the Meeting, including the Transaction
Resolution and, if requested by Purchaser, acting reasonably, shall engage a
proxy solicitation agent to solicit proxies in favour of the Transaction
Resolution and cooperate with any Persons engaged to solicit proxies in favour
of the approval of the Transaction Resolution.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

 

6.1                               Representations and Warranties of Vendor.
Vendor represents and warrants to Purchaser as follows and acknowledges that
Purchaser is relying on these representations and warranties in connection with
its purchase of the Purchased Shares and the Purchased Units and that Purchaser
would not purchase the Purchased Shares and the Purchased Units without these
representations and warranties:

 

(1)                                 Organization and Status. It is an unlimited
liability company duly formed and organized, and is validly subsisting, under
the laws of the province of Nova Scotia and is up-to-date in the filing of all
corporate and similar returns under the laws of that jurisdiction.

 

(2)                                 Corporate Power. It has all necessary
capacity, power and authority to own or lease or dispose of its undertakings,
property and assets (including the Purchased Shares and the Purchased Units), to
enter into this Agreement and the contracts, agreements and instruments required
by this Agreement to be executed and delivered by it, and to perform its
obligations hereunder and thereunder.

 

(3)                                 Authorization. All necessary corporate
action has been taken by it or on its part to authorize its execution and
delivery of this Agreement and the contracts, agreements and instruments
required by this Agreement to be delivered by it and the performance of its
obligations hereunder and thereunder.

 

36

--------------------------------------------------------------------------------


 

(4)                                 Enforceability. This Agreement has been duly
executed and delivered by it and (assuming due execution and delivery by the
other Parties) is a legal, valid and binding obligation of it enforceable
against it in accordance with its terms, except as that enforcement may be
limited by bankruptcy, insolvency and other similar laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction. Each of the contracts,
agreements and instruments required by this Agreement to be delivered by it will
at the Closing have been duly executed and delivered by it and (assuming due
execution and delivery by the other parties thereto) will at Closing be
enforceable against it in accordance with its terms, except as that enforcement
may be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

 

(5)                                 Ownership of Purchased Shares. It is the
registered and beneficial owner of the Purchased Shares, with good and
marketable title thereto, free and clear of all Encumbrances, (other than the
Permitted Encumbrances referred to in subparagraphs (i) and (j) of the
definition of Permitted Encumbrances), and has the exclusive right to dispose of
the Purchased Shares as provided in this Agreement. None of the Purchased Shares
is subject to: (a) any Contract or restriction which in any way limits or
restricts the transfer to Purchaser of the Purchased Shares other than the
transfer restrictions in the Target Corporation’s articles; or (b) any voting
trust, pooling agreement, shareholder agreement, voting agreement or other
Contract, arrangement or understanding with respect to the voting of the
Purchased Shares (or any of them). At or prior to the Closing, all those
Contracts and restrictions will have been complied with or terminated and
evidence of that compliance or termination in form and substance satisfactory to
Purchaser will have been provided to Purchaser. On completion of the
Transactions, it will have no ownership interest in the Target Corporations,
whether direct or indirect, actual or contingent, and Purchaser shall have good
title to the Purchased Shares, free and clear of all Encumbrances other than
Encumbrances granted by Purchaser or in respect of the security provided for by
the Vendor and the Target Entities to secure the obligations of TM Pipeline LP
under the Limited TM Pipeline LP Indemnity (Covered Credit Agreement).

 

(6)                                 Ownership of Purchased Units. It is the
registered and beneficial owner of the Purchased Units, with good and marketable
title thereto, free and clear of all Encumbrances (other than the Permitted
Encumbrances referred to in subparagraphs (i) and (j) of the definition of
Permitted Encumbrances), and has the exclusive right to dispose of the Purchased
Units as provided in this Agreement. None of the Purchased Units is subject to:
(a) any Contract or restriction which in any way limits or restricts the
transfer to Purchaser of the Purchased Units other than the transfer
restrictions in the Limited Partnership Agreement or the Certificate of Limited
Partnership; or (b) any voting trust, pooling agreement, shareholder agreement,
voting agreement or other Contract, arrangement or understanding with respect to
the voting of the Purchased Units (or any of them). At or prior to the Closing,
all those Contracts and restrictions will have been complied with or terminated
and evidence of that compliance or termination in form and substance
satisfactory to Purchaser will have been provided to Purchaser. On completion of
the Transactions, it will have no ownership interest in TM Pipeline LP, whether
direct or indirect, actual or contingent, and Purchaser shall have good title to
the Purchased Units, free and clear of all Encumbrances other than

 

37

--------------------------------------------------------------------------------


 

Encumbrances thereon in respect of the security provided for by the Vendor and
the Target Entities to secure the obligations of TM Pipeline LP under the
Limited TM Pipeline LP Indemnity (Covered Credit Agreement).

 

(7)                                 No Other Agreements to Purchase. No Person
other than Purchaser has any Contract or any right or privilege capable of
becoming a Contract for the purchase or acquisition from Vendor of any of the
Purchased Shares or Purchased Units.

 

(8)                                 Bankruptcy. It is not an insolvent Person
within the meaning of the Bankruptcy and Insolvency Act (Canada) and has not
made an assignment in favour of its creditors or a proposal in bankruptcy to its
creditors or any class thereof, and no petition for a receiving order has been
presented in respect of it. It has not initiated proceedings with respect to a
compromise or arrangement with its creditors or for its winding up, liquidation
or dissolution. No receiver or interim receiver has been appointed in respect of
it or any of its undertakings, property or assets (including any of the
Purchased Shares or Purchased Units) and no execution or distress has been
levied on any of its undertakings, property or assets (including any of
Purchased Shares or Purchased Units), nor have any proceedings been commenced in
connection with any of the foregoing.

 

(9)                                 Absence of Conflict. The execution, delivery
and performance by it of this Agreement and the completion of the Transactions
will not (whether after the passage of time or notice or both) result in:

 

(a)                                 the breach or violation of any of the
provisions of, or constitute a default under, or give any Person the right to
seek or cause a termination, cancellation, amendment or renegotiation of any
Contract to which it is a party or by which any of its undertakings, property or
assets is bound or affected except where such termination, cancellation,
amendment or renegotiation does not have a Material Adverse Effect;

 

(b)                                 the breach or violation of any of the
provisions of, or constitute a default under, or conflict with any of its
obligations under:

 

(i)                                     any provision of its Constating
Documents or resolutions of its board of directors (or any committee thereof) or
shareholders;

 

(ii)                                  any judgment, decree, order or award of
any Governmental Authority having jurisdiction over it;

 

(iii)                               any Approval issued to it or held by it or
held for the benefit of or necessary to the ownership of any of Purchased Shares
or Purchased Units;

 

(iv)                              any Applicable Law; or

 

(c)                                  the creation or imposition of any
Encumbrance over any of Purchased Shares or Purchased Units or the units of
Puget LLC other than the creation or imposition of Encumbrances thereon
contemplated to be provided by the Vendor or the applicable Target Entities to
secure the obligations of TM Pipeline LP under the Limited TM Pipeline LP
Indemnity (Covered Credit Agreement).

 

38

--------------------------------------------------------------------------------


 

(10)                          Proceedings. There are no Proceedings (whether or
not purportedly on its behalf) pending or outstanding or, to its knowledge,
threatened against it which could affect the Purchased Shares or Purchased Units
or the units of Puget LLC or its ability to perform its obligations under this
Agreement. To its knowledge there is not any factual or legal basis on which any
such Proceeding might be commenced with any reasonable likelihood of success.

 

(11)                          Residence. It is not a Non-Resident.

 

6.2                               Representations and Warranties of Vendor
Relating to the Target Entities. Vendor represents and warrants to Purchaser as
follows and acknowledges that Purchaser is relying on these representations and
warranties in connection with its purchase of the Purchased Shares and Purchased
Units and that Purchaser would not purchase the Purchased Shares and Purchased
Units without these representations and warranties:

 

(1)                                 Organization and Status. Each Target Entity
is duly formed and organized, and is validly subsisting, under the laws of the
jurisdiction set out opposite its name as disclosed in the Data Room and is
up-to-date in the filing of all corporate and similar returns under the laws of
that jurisdiction. Each Target Entity is duly registered, licensed or qualified
as an extra-provincial or foreign corporation, limited liability company or
partnership, is in good standing and up-to-date in the filing of all corporate
and similar returns, under the laws of the jurisdictions set out opposite its
name disclosed in the Data Room. The jurisdictions disclosed in the Data Room
are the only jurisdictions in which the nature of the Business or the Assets
makes the registration, licensing or qualification necessary.

 

(2)                                 Corporate Power. The Target Entities have
all necessary power and authority to own or lease the Assets and to carry on the
Business as now being conducted by them.

 

(3)                                 Authorized and Issued Capital. The
authorized and issued shares or units (as applicable) of each Target Entity, the
names of the Persons who are shown on the securities register of the Target
Entity as the holder of any of the shares or units, the names of the Persons who
are the beneficial owners of any of the shares or units, and the number and
class of shares or units held or owned, as the case may be, by each Person as
set out in Schedule 6.2(3). All such shares or units are the only issued and
outstanding shares or units of the Target Entities as applicable and have been
validly issued as shares or units and are outstanding as fully paid and
non-assessable shares or units, and were not issued in violation of the
pre-emptive rights of any Person or any Contract or Applicable Law by which the
issuing Target Entity was bound as the time of the issuance. Other than as
disclosed in the Data Room, there are no shareholders’ agreements, voting
trusts, pooling agreements or other Contracts, arrangements or understandings in
respect of the voting of any of the shares or units of the Target Entities.
True, accurate and complete copies of the Constating Documents (including all
Contracts, arrangements and understandings disclosed in the Data Room) and other
organizational documents of the Target Entities, or where those Contracts,
arrangements or understandings are oral, true, accurate and complete written
summaries of their terms, have been provided to Purchaser.

 

(4)                                 Options. No Person has any Contract or any
right or privilege capable of becoming a Contract, including convertible
securities, warrants or convertible obligations of any

 

39

--------------------------------------------------------------------------------


 

nature, for the purchase, subscription, allotment or issuance of any issued or
un-issued shares, units or other securities of the Target Entities.

 

(5)                                 Absence of Conflict. The completion of the
Transactions will not (whether after the passage of time or notice or both)
result in:

 

(a)                                 the breach or violation of any of the
provisions of, or constitute a default under, or give any Person the right to
seek or cause a termination, cancellation, amendment or renegotiation of, or
require a consent under, any Contract to which a Target Entity is a party, or by
which any of the Assets is bound or affected or any Contract in respect of a
KMCI Employee Plan except where such a termination, cancellation, amendment or
renegotiation does not have a Material Adverse Effect;

 

(b)                                 the breach or violation of any of the
provisions of, or constitute a default under, or conflict with any of the
obligations of the Target Entities under:

 

(i)                                     any provision of the Constating
Documents or resolutions of the board of directors (or any committee thereof) or
shareholders of the Target Entities;

 

(ii)                                  any judgment, decree, order or award of
any Governmental Authority having jurisdiction over the Target Entities;

 

(iii)                               any Approval issued to, or held by, one or
more of the Target Entities or held, for the benefit of or necessary to the
operation of, any Target Entity or the Business;

 

(iv)                              any Applicable Law; or

 

(c)                                  the creation or imposition of any
Encumbrance over any of the Assets other than the creation or imposition of
Encumbrances thereon contemplated to be provided by the Vendor and the Target
Entities to secure the obligations of TM Pipeline LP under the Limited TM
Pipeline LP Indemnity (Covered Credit Agreement).

 

(6)                                 Conduct of Business. The Target Entities
have complied with, and have conducted the Business in material compliance with,
all Applicable Laws. The Assets and the services provided under the Transition
Services Agreement are sufficient to permit the continued operation of the
Mainline System in substantially the same manner as conducted in the one year
period preceding the date of this Agreement. During the two (2) year period
preceding the date of this Agreement, there has not been any significant
interruption of operations of the Business where such interruption was outside
the Ordinary Course of Business.

 

(7)                                 No Subsidiaries. Except as disclosed in the
Data Room, the Target Entities do not own and do not have any Contracts of any
nature to acquire, directly or indirectly, any Equity Interests in any Person
(other than the ownership of Puget LLC) and the Target Entities do not have any
Contracts to acquire by any manner whatsoever or lease any other business
operations.

 

40

--------------------------------------------------------------------------------


 

(8)                                 Bankruptcy. None of the Target Entities is
an insolvent Person within the meaning of the Bankruptcy and Insolvency Act
(Canada) or similar laws or has made an assignment in favour of its creditors or
a proposal in bankruptcy to its creditors or any class thereof, and no petition
for a receiving order or liquidation or reorganization under the US Bankruptcy
Code has been presented in respect of it. None of the Target Entities has
initiated proceedings with respect to a compromise or arrangement with its
creditors or for its winding up, liquidation or dissolution. No receiver or
interim receiver has been appointed in respect of a Target Entity or any of the
Assets and no execution or distress has been levied on any of the Assets, nor
have proceedings been commenced in connection with any of the foregoing.

 

(9)                                 Real Property

 

(a)                                 The Target Entities have such valid
consents, easements, rights of way, permits, licenses and leasehold interests as
are reasonably sufficient to conduct the Business of the operation of the
Mainline System; and the Target Entities have good and valid title or leasehold
interests in and to the Real Property, other than easements and rights of way,
except where the failure to have such title or leasehold interest would not
have, and would not reasonably be expected to have, a Material Adverse Effect;
and, which, when such consents, easements, rights of way, permits, licenses,
leasehold interests and title are taken together are reasonably sufficient to
conduct the Business of the Mainline System; and the foregoing are free and
clear of all Encumbrances, other than Permitted Encumbrances.

 

(b)                                 The Real Property and the current uses of
the Real Property are in material compliance with all Applicable Laws and the
Target Entities have not received any, nor to their knowledge are there any,
pending or threatened notices of violation or alleged violation of any
Applicable Laws against or affecting any Real Property which would have a
Material Adverse Effect.

 

(c)                                  The Real Property provides the required
rights of occupancy, possession, permission, use, ingress and egress, as
applicable, as are reasonably necessary to carry on the Business, including the
Mainline System, in a reasonable and customary manner.

 

(d)                                 The Target Entities have not entered into
any Contract to sell, transfer, encumber, or otherwise dispose of or impair
their right, title and interest in the Real Property, except for a Permitted
Encumbrance or otherwise in the Ordinary Course.

 

(e)                                  There are no matters affecting the right,
title and interest of the Target Entities in and to the Real Property which
would have a Material Adverse Effect thereon.

 

(10)                          Other Property.

 

(a)                                 One or more of the Target Entities, as the
case may be, owns all the Assets (other than the Real Property) free and clear
of any and all Encumbrances other than the Permitted Encumbrances. All of the
tangible property used by the Target Entities are free of defects (patent or
latent), in good operating condition and in a state of

 

41

--------------------------------------------------------------------------------


 

good repair and maintenance in accordance with good pipeline industry practice,
except where the failure to does not have a Material Adverse Effect.

 

(b)                                 The Assets, other than the Real Property,
are sufficient, when used in combination with the Real Property and the services
to be provided under the Transition Services Agreement, to carry on the Business
in a reasonable and customary manner.

 

(11)                          Intellectual Property.

 

(a)                                 Except for the Excluded Intellectual
Property, the Target Entities own or have valid and enforceable rights to use
all Intellectual Property used or intended to be used or necessary for the
operation of the Business (the “Business Intellectual Property”). Such Business
Intellectual Property and Excluded Intellectual Property rights are reasonably
sufficient for the proper carrying on of the Business, as it has been and is now
conducted, and in accordance with the current documented plans of the Target
Entities.

 

(b)                                 All necessary consents and licences relating
to Business Intellectual Property are in good standing, binding and enforceable
in accordance with their respective terms and, to Vendor’s knowledge, no
material default exists on the part of the applicable Target Entity or Target
Entities thereunder.

 

(c)                                  Entering into this Agreement will not
alter, impair or extinguish any Business Intellectual Property of any Target
Entity.

 

(12)                          Internal IT Systems.

 

(a)                                 The Internal IT Systems are either owned by,
or properly licensed or leased to, a Target Entity, and, together with the
Excluded IT Systems, are reasonably sufficient for the proper carrying on of the
Business, as it has been and is now conducted, and in accordance with the
current documented plans of the Target Entities.

 

(b)                                 To Vendor’s knowledge, no Target Entity is
in default under the Internal IT Systems licences or leases and there are no
grounds on which they might be terminated. There are no circumstances in which
the ownership, benefit, or right to use the Internal IT Systems may be lost by
virtue of the Transaction or the performance of this Agreement.

 

(c)                                  The Target Entities have and have
maintained back-up systems and disaster recovery and business continuity plans,
consistent with current industry standards, designed to adequately and properly
ensure the availability of the functionality provided by the Internal IT Systems
in the event of any malfunction of, or other form of disaster affecting, the
Internal IT Systems.

 

(13)                          Insurance. The Assets are covered by fire,
casualty, general liability, business interruption, product liability, water
damage, workers compensation and employer liability, director, officer and
fiduciaries insurance, and other insurance with responsible insurers against
such risks and in such amounts as are reasonable for prudent owners of
comparable assets. No

 

42

--------------------------------------------------------------------------------


 

other insurance is necessary to the conduct of the Business nor is required to
be maintained by a Target Entity pursuant to the terms of any Material Contract,
Permit, or Applicable Law. None of the Target Entities is in default, whether as
to the payment of premiums or with respect to any other provision contained in
any insurance policy or has failed to give any notice or present any claim under
any insurance policy in a due and timely manner, except where such default or
failure has not had or would not reasonably be expected to have a Material
Adverse Effect. The Data Room contains copies of the 2016-2017 policy year
insurance policies of the Target Entities which are substantially similar in
form to the 2017-2018 policy year insurance policies of the Target Entities
renewed on November 30, 2017. Vendor will provide copies of the current-year
policies to Purchaser upon Purchaser’s request within five (5) Business Days.

 

(14)                          Material Contracts.

 

(a)                                 The following Contracts (each a “Material
Contract”) to which any of the Target Entities is a party or by which any of the
Target Entities or any of their properties is otherwise bound as of the date of
this Agreement are disclosed in the Data Room:

 

(i)                                   any Contract for transportation on, or
development of, either the Mainline System or the TMEP, including the Facility
Support Agreements and the Transportation Services Agreements with the shippers
on the TMEP, the Firm Services Agreements on the Mainline System, and the
primary construction contracts for each spread of the TMEP;

 

(ii)                                any Contract with an Indigenous Group in the
nature of a mutual benefits agreement;

 

(iii)                             any Contract which requires or entitles a
Target Entity to make or receive payments of, with respect to the Mainline
System, at least Ten Million Dollars ($10,000,000), and with respect to TMEP, at
least Fifty Million Dollars ($50,000,000);

 

(iv)                            any Contracts made outside the Ordinary Course
of Business and which (A) contain material covenants limiting the freedom of the
Target Entities to engage in any line of business or compete with any Person or
operate at any location, (B) contain any preferential rights to purchase or
similar rights relating to the Assets, or (C) pertain to the acquisition or
disposition by the Target Entities of any business (whether by acquisition or
disposition of Equity Interests or assets) pursuant to which the Target Entities
has any remaining material obligation or liability; and

 

(v)                               any commodities, interest rate, currency or
other hedging agreement which exposes or may expose a Target Entity to liability
in excess of Ten Million Dollars ($10,000,000) annually.

 

(b)                                 Except as disclosed in the Data Room, as of
the date of execution of this Agreement and to the knowledge of Vendor, with
respect to those Material Contracts referred to in Section 6.2(14)(a)(i) and
which are the Facility Support Agreements and the

 

43

--------------------------------------------------------------------------------


 

Transportation Services Agreements with the shippers on TMEP (the “Limited Rep
TMEP Contracts”):

 

(i)                                   each such Contract is in good standing and
in full force and effect; and

 

(ii)                                Vendor has not received any written notice
of default or termination in respect of such Contract.

 

(c)                                  Except as disclosed in the Data Room, as of
the date of execution of this Agreement and to the knowledge of Vendor, with
respect to those Material Contracts referred to in Section 6.2(14)(a)(ii):

 

(i)                                   each such Contract has been duly
authorized and executed by the Target Entity party thereto; and

 

(ii)                                no Target Entity which is a party to any
such Contract has received notice in writing, by an authorized representative of
which is a party to any such Contract, that the applicable Contract is not in
good standing or in full force and effect or has been terminated.

 

(d)                                 As it relates to all other Material
Contracts, other than the Limited Rep TMEP Contracts and the Contracts set out
in Section 6.2(14)(a)(ii):

 

(i)                                   each such Contract has been duly
authorized and executed by the Target Entity party thereto and assuming such
Contract has been duly authorized and executed by the counterparty is valid and
enforceable in all material respects in accordance with its terms by and against
the Target Entities, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity;

 

(ii)                                neither the Target Entities nor any
counterparty thereto is in breach in any material respect of the terms of any
such Contract;

 

(iii)                             such Contract is in good standing and in full
force and effect; and

 

(iv)                            Vendor has not received any notice of default or
termination in respect of such Contract.

 

(15)                          Permits. The Target Entities hold all material
Permits necessary or required for the proper carrying on of the Business with
respect to the Mainline System, and there are no other Permits necessary to
conduct the Business with respect to the Mainline System. Each Permit held by
the Target Entities is valid, subsisting and in good standing. None of the
Target Entities are in material default or in breach of the terms of any such
Permit and, to the knowledge of Vendor, there exists no grounds, nor is any
action or proceeding pending or, to the knowledge of Vendor, threatened to
revoke, suspend, amend or limit any such Permit.

 

44

--------------------------------------------------------------------------------


 

(16)                          Regulatory Approvals. There is no requirement to
make any filing with, give any notice to, or obtain any Permit from any
Governmental Authority as a condition to the lawful completion of the
Transactions contemplated by this Agreement or to permit the Target Entities to
conduct the Business of the Mainline System after Closing as such Business is
currently conducted by the Target Entities, except for the filings,
notifications and Permits disclosed in the Data Room. There is no requirement to
make any filing with, give any notice to, or obtain any Permit from any
Governmental Authority as a condition to the lawful completion of the
Transactions contemplated by this Agreement or to permit the Target Entities to
conduct the Business of the TMEP after Closing as such Business is currently
conducted by the Target Entities, except for the filings, notifications, and
Permits disclosed in the Data Room or where the failure to do so would not have
a Material Adverse Effect.

 

(17)                          Financial Statements and Closing Financial
Statements. The combined and consolidated, unaudited balance sheet and income
statement for the Target Entities, each dated December 31, 2017 and December 31,
2016 as disclosed in the Data Room, fairly present, in all material respects,
the financial position and results for the Target Entities as of and for the
periods covered thereby, in accordance with GAAP, applied on a basis consistent
with that used to prepare the audited financial statements of KML for those
preceding periods, except in the case of such statements the absence of notes
and subject to the assumptions and limitations set forth therein and subject to
normal year-end adjustments.

 

(18)                          Books and Records. Vendor has disclosed the
existence of and made available for review by Purchaser the Books and Records
material to the Target Entities. The Books and Records are not recorded, stored,
maintained, operated or otherwise dependent on or held by any means (including
any electronic, mechanical or photographic process, whether computerized or
not), which are not or will not be available to the Target Entities in the
Ordinary Course after Closing.

 

(19)                          Corporate Records. Vendor has made available to
Purchaser accurate and complete copies or originals of all of Target Entities’
minute books and organizational documents.

 

(20)                          Undisclosed Liabilities. None of the Target
Entities has any material liabilities that would be required to be set forth on
the face of a balance sheet of such Target Entity, prepared in accordance with
GAAP, other than (a) liabilities reflected in the Financial Statements,
(b) liabilities incurred in the Ordinary Course since the Financial Statements
Date, and (c) liabilities that would not be on the front page of a balance sheet
but would be reflected on the notes.

 

(21)                          Absence of Changes. Since the Financial Statements
Date, the Target Entities have carried on the Business and conducted their
operations and affairs only in the Ordinary Course and the Target Entities have
not:

 

(a)                                 made or suffered any Material Adverse
Change; or

 

(b)                                 suffered any material loss, damage,
destruction, or other casualty to any of its Assets which would have a Material
Adverse Effect.

 

45

--------------------------------------------------------------------------------


 

(22)                          Taxes. Except as otherwise disclosed in the Data
Room:

 

(a)                                 Each of the Target Entities has filed in the
prescribed manner and within the prescribed times all Tax Returns required to be
filed by it in all applicable jurisdictions before the Closing Date. All Tax
Returns that have been filed by, or with respect to the Target Entities are
true, complete and correct, report all income and all other amounts and
information required to be reported thereon, and disclose all Taxes required to
be paid for the periods covered thereby. None of the Target Entities (other than
Puget LLC) has ever been required to file any Tax Returns with, and none of the
Target Entities (other than Puget LLC) has ever been liable to pay or remit
Taxes to, any Governmental Authority outside Canada. Each of the Target Entities
has duly and timely paid all Taxes due and payable by it, including all
instalments on account of Taxes that are due and payable before the Closing
Date, whether or not assessed by the appropriate Governmental Authority, and has
duly and timely paid all assessments and reassessments it has received in
respect of all Taxes.

 

(b)                                 Vendor has provided to Purchaser true,
complete and accurate copies of all Tax Returns filed by the Target Entities in
respect of the last four (4) completed taxation years and all working papers and
all communications to and from all Governmental Authorities relating to such Tax
Returns and to Taxes of the Target Entities for such taxation years and for all
taxation years in respect of which a Notice of Reassessment has been issued and
remains unresolved and the subject of dispute. Canadian federal and provincial
income, capital, GST/HST, provincial retail sales and payroll Tax assessments
have been issued to the Target Entities for all taxation years or periods up to
and including its taxation year ended June 30, 2016 or, if otherwise applicable,
up to the most recent reporting period. No notices of determination of loss from
the CRA to the Target Entities have been requested by or issued to the Target
Entities. The Target Entities have not requested, received or entered into any
advance Tax rulings or advance pricing agreements from or with any Governmental
Authority.

 

(c)                                  The Target Entities’ Financial Statements
and Closing Financial Statements contain adequate provision in accordance with
GAAP for all Taxes payable by the Target Entities in respect of each period
covered by such Financial Statements and all prior periods to the extent those
Taxes have not been paid, whether or not assessed and whether or not shown to be
due on any Tax Returns, and since the end of the last period for which the
Target Entities have recorded items on their respective Books and Records, no
Target Entity has incurred a Tax liability, engaged in any transaction, or taken
any other action, other than in the Ordinary Course.

 

(d)                                 There are no audits, reassessments or other
Proceedings issued, in progress or, to the knowledge of Vendor, threatened
against the Target Entities, in respect of any Taxes and, in particular, there
are no currently outstanding reassessments or written enquiries which have been
issued or raised by any Governmental Authority relating to any such Taxes.
Vendor is not aware of any contingent liability of the Target Entities for Taxes
or any grounds that could prompt an assessment or reassessment

 

46

--------------------------------------------------------------------------------


 

for Taxes (including, without limitation, aggressive treatment of income,
expenses credits or other claims for deduction under any Tax Return), and no
Target Entity has received any indication from any Governmental Authority that
any assessment or reassessment is proposed.

 

(e)                                  No Governmental Authority has challenged or
disputed a filing position taken by the Target Entity in any Tax Return. No
Target Entity is negotiating any final or draft assessment or reassessment in
respect of Taxes with any Governmental Authority. No Governmental Authority
(whether within or without Canada) in which a Target Entity has not filed a
particular type of Tax Return or paid a particular type of Tax has asserted that
such Target Entity is required to file such Tax Return or pay such type of Tax
in such taxing jurisdiction.

 

(f)                                   None of the Target Entities has entered
into any transactions with any Non-Resident with whom the Target Entity was not
dealing at arm’s length (within the meaning of the Tax Act or the comparable
provisions of the Internal Revenue Code). With respect to all transactions
between any Target Entity and any Non-Resident Person, such Target Entity has
made or obtained records or documents that meet the requirements of subsection
247(4) of the Tax Act or the analogous laws of any provincial or foreign
jurisdiction. None of the Target Entities has acquired property from any Person
in circumstances where the Target Entity did or could have become liable for any
Taxes payable by that Person pursuant to section 160 of the Tax Act or the
analogous laws of any provincial or foreign jurisdiction.

 

(g)                                  There are no agreements, waivers or other
arrangements with any Governmental Authority extending the statutory period with
respect to the issuance of any assessment or reassessment of Taxes, or providing
the extension of time for the filing of any Tax Return, or the payment of any
Taxes by or in respect of a Target Entity, nor has there been a request by a
Target Entity with respect thereto. None of the Target Entities is a party to
any tax sharing agreements, arrangements or undertakings with respect to Taxes
nor liable for Taxes of any other Person or entity as a transferee or successor
and none of the Target Entities has made any elections, designations or similar
filings with respect to Taxes that have an effect for any period ending after
the Closing Date.

 

(h)                                 Each Target Entity has deducted, withheld or
collected and remitted in a timely manner to the relevant Governmental Authority
all Taxes or other amounts required to be deducted, withheld or collected and
remitted by it. None of the Target Entities has received any requirement from
any Governmental Authority pursuant to section 224 of the Tax Act or the
comparable provisions of the laws of any provincial or foreign jurisdiction
which remains unsatisfied in any respect.

 

(i)                                     None of sections 80 to 80.04, both
inclusive, of the Tax Act have applied or will apply to any Target Entity at any
time up to and including the Closing Date. None of the Target Entities has any
unpaid amounts that may be required to be included in income under section 78 of
the Tax Act for a taxation year ending after the Closing Date.

 

47

--------------------------------------------------------------------------------


 

(j)                                    Each Target Entity other than Puget LLC
is a registrant for purposes of the ETA and its registration number is disclosed
in the Data Room.

 

(k)                                 All input tax credits claimed by the Target
Entities pursuant to the ETA have been proper, correctly calculated and
documented in accordance with the requirements of the ETA. Each Target Entity is
duly registered under applicable provincial Tax statutes in respect of all
provincial Taxes which they are required to collect and pay, and the
registration numbers are as disclosed in the Data Room. The Target Entities have
collected, paid and remitted when due all Taxes, including GST/HST and
provincial retail sales taxes, collectible, payable or remittable prior to the
Closing Date.

 

(l)                                     Each Target Entity keeps its Books and
Records in compliance with section 230 of the Tax Act and all similar provisions
of any other Applicable Law in respect of Taxes and the Target Entities have in
their possession or under their control all Books and Records in respect of
Taxes that are required to be maintained and preserved under all Applicable
Laws.

 

(m)                             None of the Target Entities has claimed any
reserve in any Tax Return under the Tax Act if any such amount could be included
in the income of a Target Entity for any period ending after Closing.

 

(n)                                 Since the acquisition of the Target Entities
by Vendor, there has been no acquisition of control of any Target Entity, as
that term is used in the Tax Act.

 

(o)                                 Disclosed in the Data Room is an accurate
estimate of the paid-up capital and adjusted cost base (“ACB”) as of
December 31, 2017 (as those terms are used in the Tax Act) of all of the issued
and outstanding shares of the capital of each Target Entity which is a
corporation and the ACB of the interests in TM Pipeline LP, and the calculations
thereof.

 

(p)                                 Based on currently available information and
the aggregate ACB of the capital in the Target Entities as of December 31, 2017,
Vendor anticipates that the sale of the Target Entities will result in: (i) a
capital gain of approximately Two Billion Seven Hundred Million Dollars
($2,700,000,000), and (ii) after taking into account any unused capital losses
of One Hundred Ninety Seven Million Dollars ($197,000,000), combined Canadian
federal and provincial income taxes of not less than Three Hundred Million
Dollars ($300,000,000). For greater certainty, Vendor shall not be precluded
from utilizing the full amount of any unused capital losses or net operating
losses available to it in computing its income or from revising or updating the
information or assumptions on which its tax estimates are based (consistent with
past practice) even if such utilization, revisions or updates results in tax
payable that is less than the amount stated herein.

 

(q)                                 US Tax Matters.

 

(i)                                   No Target Entity will be required to
include any item of income in, or exclude or reduce any item of deduction from,
taxable income for any

 

48

--------------------------------------------------------------------------------


 

taxable period (or portion thereof) ending after the Closing Date as a result of
any (A) change in method of accounting for a period ending on or prior to the
Closing Date, (B) “closing agreement” (as described in section 7121 of the
Internal Revenue Code or similar provision of state, local or foreign income Tax
law) executed on or prior to the Closing Date, (C) installment sale or open
transaction disposition made on or prior to the Closing Date, (D) prepaid amount
or deferred revenue received on or prior to the Closing Date, or
(E) intercompany transactions or excess loss account described in Treasury
Regulations under section 1502 of the Internal Revenue Code (or any
corresponding or similar provision of state, local or non-U.S. income Tax law).

 

(ii)                                None of the Target Entities is a party to a
Contract, arrangement or plan that has resulted or could result in its making of
a payment that (A) is not deductible under, or would otherwise constitute a
“parachute payment” within the meaning of section 280G of the Internal Revenue
Code (or any corresponding or similar provision of state, local or foreign
income Tax law), (B) is or may be subject to the imposition of an excise tax
under section 4999 of the Internal Revenue Code, or (C) is or may be subject to
Internal Revenue Code section 409A or any similar provision of Applicable Law
and that the Target Entities do not have any actual or potential obligation to
reimburse, indemnify, or otherwise “gross-up” any Person for interest or
additional Tax with respect to any payment described in (A), (B) or (C).

 

(iii)                             None of the Target Entities is or has been a
“United States real property holding corporation” for the purposes of Sections
897 and 1445 of the Code, or a partnership as described in Treasury Regulation
1.1445-11T(d)(1), and no transaction contemplated by this Agreement is subject
to withholding tax under Section 1445 of the Internal Revenue Code (or similar
provision of state, local or non-U.S. law).

 

(iv)                            Puget LLC is, and since its formation has been,
classified as an entity disregarded as separate from TM Pipeline LP for U.S.
federal income tax purposes. TM Pipeline LP is, and has been since its
formation, classified as a partnership for U.S. federal income tax purposes.
Neither Puget LLC nor TM Pipeline LP has or will make an election to change its
U.S. tax classification.

 

(v)                               No Target Entity has participated in any
“listed transaction” within the meaning of U.S. Treasury Regulation §
1.6011-4(b)(2) and, with respect to each transaction in which a Target Entity
has participated that is a “reportable transaction” within the meaning of
Treasury Regulation § 1.6011-4(b)(1), such participation has been properly
disclosed on IRS Form 8886 (Reportable Transaction Disclosure Statement) and on
any corresponding form required under state, local or other law.

 

49

--------------------------------------------------------------------------------


 

(vi)                            No transaction contemplated by this Agreement
will cause any of the assets owned by any Target Entity to be reassessed or
revalued by any Governmental Authority.

 

(23)                          Proceedings. Except as disclosed in the Data Room,

 

(a)                                 with respect to the Mainline System, there
are no Proceedings (whether or not purportedly on behalf of any Target Entity):
(i) existing, or (ii) to the knowledge of Vendor threatened in writing against
or affecting any Target Entity or the Business;

 

(b)                                 as of the date hereof, with respect to TMEP
there are no Proceedings (whether or not purportedly on behalf of any Target
Entity):

 

(i)                                   existing, or

 

(ii)                                to the knowledge of Vendor threatened in
writing with respect to any Material Contracts where if successful would have a
Material Adverse Effect.

 

(24)                          Operations. All of the Assets have been operated
in material compliance with all Applicable Laws and in accordance with good
pipeline industry practice.

 

(25)                          Pipeline Records. The Books and Records relating
to the Mainline System comply with the Oil Pipeline Uniform Accounting
Regulations, C.R.C., c. 1058.

 

(26)                          Environmental.

 

(a)                                 To the knowledge of Vendor, the Target
Entities are in material compliance with all Environmental Laws.

 

(b)                                 No Target Entity has received any notice of,
nor been prosecuted for an offence alleging material non-compliance with any
Environmental Laws which non-compliance remains outstanding.

 

(c)                                  There are no material outstanding or
unresolved:

 

(i)                                   orders or directives from any Governmental
Authority issued or pending under Environmental Laws relating to the Target
Entities, the Business or any of the Assets requiring work, repairs,
construction or capital expenditures, or

 

(ii)                                demands or notices from any Governmental
Authority alleging material non-compliance under Environmental Laws relating to
the Target Entities, the Business or any of the Assets.

 

(d)                                 To the knowledge of Vendor and except as
included in the Data Room, there has not been a Release or migration, of any
Contaminant on or from any of the Assets which is recordable or reportable under
Applicable Law, by a Target Entity which

 

50

--------------------------------------------------------------------------------


 

has not been so recorded or reported or is or may reasonably be alleged to have
material liability under Environmental Laws.

 

(e)                                  To the knowledge of Vendor, there have been
no material ruptures of any Target Entities’ pipelines or related facilities
resulting in injury, loss of life or material property damage, except to the
extent that any liabilities or costs arising as a result of such ruptures have
been fully resolved or would not cause material liability under Environmental
Laws.

 

(27)                          Employee Plans.

 

(a)                                 Disclosed in the Data Room is each Benefit
Plan, whether funded or unfunded, formal or informal, written or unwritten, that
is maintained, contributed to, or required to be maintained or contributed to,
by any Target Entity or any Affiliate thereof or to which any Target Entity or
any Affiliate thereof is a party, or bound by, or under which any Target Entity
or any Affiliate thereof has any liability or contingent liability, for the
benefit of any Target Entity’s or Affiliate thereof, current and former
directors, officers, shareholders, consultants, independent contractors or
employees and their respective beneficiaries or dependents other than Statutory
Plans (the “KMCI Employee Plans”). Each Benefit Plan, whether funded or
unfunded, formal or informal, written or unwritten, maintained, contributed to,
or required to be contributed to in respect of the U.S. Employees (the “KMI
Employee Plans”) is disclosed in the Data Room.

 

(b)                                 A true, accurate and complete copy of each
written KMCI Employee Plan (as amended to date) and a written summary of all
material terms of each unwritten KMCI Employee Plan and each KMI Employee Plan
have been provided to Purchaser together with true, accurate and complete copies
of all documents relating to each KMCI Employee Plan, including, as applicable:

 

(i)                                     all documents establishing, creating or
amending each KMCI Employee Plan;

 

(ii)                                  all current Contracts, including all
insurance Contracts, investment management agreements, subscription agreements,
participation agreements, trust agreements and funding agreements relating to a
KMCI Employee Plan;

 

(iii)                               all statements of investment policies and
procedures relating to a Pension Plan;

 

(iv)                              all financial statements, accounting
statements and reports and annual returns for each of the last three (3) years,
the three most recent actuarial reports filed with the applicable pension
regulator (the “Pension Regulator”) in respect of a Pension Plan (where
applicable);

 

(v)                                 all reports, returns, filings (including Tax
Returns and filings) and material correspondence with any Governmental
Authority, including all Approvals

 

51

--------------------------------------------------------------------------------


 

of the Pension Regulator in respect of a Pension Plan (where applicable)
relating to contribution or premium holidays, withdrawal of surplus, transfer of
plan assets, plan mergers and demergers and plan conversions in the last three
(3) years;

 

(vi)                              all booklets, summaries, notices or manuals
prepared for or circulated to the Employees and plan beneficiaries generally
concerning each KMCI Employee Plan;

 

(vii)                           confirmation of registration of a Pension Plan
with the CRA and Pension Regulator (where applicable); and

 

(viii)                        all data and Books and Records relating to the
KMCI Employee Plans.

 

(c)                                  Each of the KMCI Employee Plans is, and has
been, established, registered, insured, administered, funded and invested in
material compliance with:

 

(i)                                     the terms thereof;

 

(ii)                                  all Applicable Laws; and

 

(iii)                               the administrative practices of the Pension
Regulator (where applicable) and the CRA,

 

and none of the Target Entities has received, in the last three years, any
notice from any Person questioning or challenging that compliance (other than
routine claims for benefits), and none of the Target Entities and Vendor has any
knowledge of any such notice from any Person prior to the last three years. The
terms of each of the Pension Plans comply in all material respects with the
requirements of Applicable Law.

 

(d)                                 If and to the extent that any KMCI Employee
Plans are subject to collective agreement or collective agreements, each of the
Target Entities is in compliance with such collective agreement or collective
agreements, and there are no outstanding defaults or violations thereunder by
the Target Entities. No U.S. Employees are subject to a collective bargaining
agreement.

 

(e)                                  All obligations of the Target Entities due
prior to Closing under or in respect of the KMCI Employee Plans, and any
collective bargaining agreements, (whether pursuant to the terms thereof or any
Applicable Law) have been satisfied, and there are no outstanding defaults or
violations thereunder by the Target Entities. None of the Target Entities and
Vendor has any knowledge of any default or violation by any other Person in
respect of the KMCI Employee Plans. Without limiting the generality of the
foregoing, all employer and employee payments, contributions and premiums
required to be remitted or paid to or in respect of the KMCI Employee Plans have
been remitted or paid, in a timely manner to or in respect of the KMCI Employee
Plans in accordance with the terms thereof and all Applicable Laws, and

 

52

--------------------------------------------------------------------------------


 

no Taxes, non-Tax related interest, penalties or fees are owing or exigible
under any of the KMCI Employee Plans.

 

(f)                                   Except as disclosed in the Data Room,
there are no improvements, increases or changes promised to the benefits
provided under the KMCI Employee Plans or KMI Employee Plans nor is there any
pattern of ad hoc benefit increases and none of the KMCI Employee Plans or KMI
Employee Plans provide for benefit increases or the acceleration of funding
obligations or vesting that are contingent on, or will be triggered by, the
entering into of this Agreement or the completion of the Transactions. Other
than in accordance with Section 7.12(5), the entering into of this Agreement or
completion of the Transactions will not result in any payment (including bonus,
golden parachute, retirement or other enhanced benefit) becoming payable under
any KMCI Employee Plan or KMI Employee Plan.

 

(g)                                  There is no audit or other Proceeding by
any applicable Governmental Authority, including the Pension Regulator (where
applicable) and the CRA, or by any Person (other than routine claims for payment
of benefits) pending or, to the knowledge of Vendor and the Target Entities,
threatened in respect of any of the KMCI Employee Plans, the Kinder Morgan
Savings Plan or their assets and, to the knowledge of Vendor and the Target
Entities, no facts exist which could reasonably be expected to give rise to any
such audit or Proceeding (other than routine claims for payment of benefits).

 

(h)                                 With respect to any KMCI Employee Plan which
is registered under any Applicable Law, no event has occurred respecting that
KMCI Employee Plan which could result in the revocation of that registration or
entitle any Person (without the consent of the applicable Target Entity) to wind
up or terminate that KMCI Employee Plan.

 

(i)                                     No material changes have occurred in
respect of each of the KMCI Employee Plans since the date of its most recent
financial, accounting, actuarial or other report, as applicable, (or where
applicable, such report filed with the Pension Regulator, the CRA and any other
applicable Governmental Authority) in connection with that KMCI Employee Plan,
nor have there been any events occurring prior to the most recent financial,
accounting, actuarial or other report which are not disclosed in that report
which could reasonably be expected to adversely affect the relevant report
(including rendering it misleading in any material respect) or to have
materially affected the funding or financial status of that KMCI Employee Plan.
No KMCI Employee Plan is subject to any material retroactive adjustment of
premiums, contributions or payments.

 

(j)                                    Except as disclosed in the Data Room,
there has not been any partial wind-up of a Pension Plan or any withdrawal of,
application for, or payment of, any surplus or other funds out of a Pension Plan
by any Person including the Target Entities except for payments made to
departing Employees in accordance with the terms of a Pension Plan and the
Applicable Laws.

 

53

--------------------------------------------------------------------------------


 

(k)                                 If there has been any pension asset transfer
from or to a Pension Plan, the assets, (including surplus, if any) at the time
of that transfer were dealt with in accordance with all Applicable Laws and the
respective terms of the Pension Plan and the transferee or transferor pension
plan.

 

(l)                                     The terms of the KMCI Employee Plans do
not restrict KMCI’s ability to amend or terminate them.

 

(m)                             Other than as disclosed in the Data Room,
neither the KMCI Employee Plans nor the Target Entities, provide or have
promised to provide benefits beyond retirement or other termination of service
to current and former directors, officers, shareholders, consultants,
independent contractors or employees and their respective beneficiaries or
dependents.

 

(n)                                 All material employee data necessary to
administer the KMCI Employee Plans (including all plan records) is, and will on
Closing continue to be, in the possession of the Target Entities and is
complete, correct, accurate and in a form which is sufficient for the proper
administration of the KMCI Employee Plans.

 

(o)                                 Each of the KMCI Employee Plans, which
purports to qualify as a particular type of plan under the Tax Act or which has
or purports to have Tax-favoured treatment, meets all requirements in effect
under the Tax Act for such qualification or treatment and has complied with the
provisions of the Tax Act and the administrative practices of the CRA applicable
to that type of plan or treatment. No event has occurred respecting any KMCI
Employee Plan which could reasonably be expected to adversely affect the
Tax-favoured status of the KMCI Employee Plan or its qualification as a
particular type of plan under the Tax Act.

 

(p)                                 The Pension Plans are the only KMCI Employee
Plans or KMI Employee Plans that are subject to pension benefits standards
legislation in Canada.

 

(q)                                 The Kinder Morgan Savings Plan has been in
all material respects maintained and operated in conformity with the terms
thereof and all Applicable Laws. The Kinder Morgan Savings Plan is a
tax-qualified plan within the meaning of Section 401(a) of the Internal Revenue
Code and has received a favorable determination letter from the U.S. Internal
Revenue Service, and KMI has delivered or caused to be delivered to the
Purchaser the most recently received U.S. Internal Revenue Service determination
letter issued with respect to the Kinder Morgan Savings Plan.

 

(r)                                    None of KMI, any Target Entity or any
current or former ERISA Affiliate sponsors, has sponsored, contributes to, has
contributed to, or has or had an obligation to contribute to (i) a plan subject
to Title IV of ERISA, including any defined benefit plan (as defined in
Section 3(35) of ERISA), a multiemployer plan (as defined in Section 3(37) of
ERISA), or a multiple employer plan subject to Section 4063 or 4064 of ERISA,
(ii) a multiple employer welfare benefit arrangement (as defined in
Section 3(40)(A) of ERISA), or (iii) a plan subject to Section 302 of ERISA or
Section 412 of the Internal Revenue Code, in each case for which the Purchaser
or

 

54

--------------------------------------------------------------------------------


 

any Target Entity could have any liability (whether direct, indirect, contingent
or otherwise).

 

(s)                                   None of KMI, any Target Entity or any
current or former ERISA Affiliate has terminated an employee benefit plan for
which the Purchaser or any Target Entity could have any existing or continuing
liability or obligation relating thereto.

 

(28)                          Employment Matters.

 

(a)                                 Except as disclosed in the Data Room:

 

(i)                                     none of the Target Entities has entered
into or is a party to, either directly or by operation of law, any collective
agreement, letter of understanding, letter of intent or other written
communication with any trade union association or organization (including
“labour organizations” as defined in the U.S. National Labor Relations Act) that
may qualify as a trade union or association which would cover any Employee or
dependent contractor of the Target Entities; and

 

(ii)                                  the Employees or independent contractors
of the Target Entities are not subject to any collective agreements or letters
of understanding, letters of intent or other written agreement or communication
with any trade union association or organization (including “labour
organizations” as defined in the U.S. National Labor Relations Act) that may
qualify as a trade union or association and are not, in their capacities as
Employees, represented by any trade union or association or organization that
may qualify as a trade union or association.

 

(b)                                 Except as disclosed in the Data Room, there
are no labour disturbances, investigations, grievances, charges, complaints or
Proceedings pending or, to the knowledge of Vendor, threatened, by any
Governmental Authority or between a Target Entity and any Employee or one or
more parties representing any of those Employees before any court, arbitrator,
officer, inspector, board, commission, tribunal or agency.

 

(c)                                  To the knowledge of Vendor, there are no
organizational efforts currently being made, threatened by or on behalf of, any
trade union or association or organization that may qualify as a trade union or
association with respect to the Employees (including “labor organizations” as
defined in the U.S. National Labor Relations Act). The Target Entities have not
experienced a work stoppage, strike, lock out or other labour disturbance within
the past four (4) years and, to the knowledge of Vendor, there is no work
stoppage, strike, lock-out or other labour disturbance currently occurring or
threatened.

 

(d)                                 Except as disclosed in the Data Room, no
notice has been received by any Target Entity of any complaint filed by any of
the Employees against a Target Entity instituting a proceeding or claiming that
the Target Entity has violated Applicable Law or of any complaints or
proceedings of any kind involving any Target Entity

 

55

--------------------------------------------------------------------------------


 

or, to the knowledge of Vendor, any of the Employees before any labour relations
board.

 

(e)                                  Each Target Entity is in material
compliance with its duties and obligations under all employment-related
Applicable Laws.

 

(f)                                   There are no outstanding decisions,
orders, charges, claims, tickets, notices or settlements or pending settlements
under applicable employment standards legislation, human rights legislation,
Occupational Health and Safety legislation or pay equity legislation against any
Target Entity. All costs, charges, experience rating assessments or other
assessments or other liabilities, contingent or otherwise, under workers’
compensation legislation or other legislation relating to industrial accidents
and/or occupational disease claims applicable to the Target Entities have been
paid or accrued and there has not been any special or penalty charge or
assessment against any Target Entity that has not been paid.

 

(g)                                  True, accurate and complete copies of all
Contracts in respect of Section 6.2(28) have been disclosed in the Data Room
have been provided to Purchaser.

 

(29)                          Employees and Others.

 

(a)                                 A summary of the following information has
been provided to Purchaser:

 

(i)                                     number of Employees, their location and
employer; and

 

(ii)                                  number of Employees absent for any reason,
including lay off, leave of absence or disability.

 

(b)                                 A summary of the following information will
be provided to Purchaser prior to Closing:

 

(i)                                     compensation, exemption status for U.S.
Employees including hourly wages, salaries and commission structures; and

 

(ii)                                  vacation entitlements and accruals.

 

(30)                          Employee Accruals. All accruals for unpaid
vacation pay, premiums for employment and parental insurance, health premiums,
Canada Pension Plan premiums, accrued wages, salaries and commissions and KMCI
Employee Plan payments have been reflected in the Books and Records.

 

(31)                          Inter-Company Services. The material inter-company
services provided to the Target Entities by any Affiliate of Vendor are
disclosed in the Data Room.

 

(32)                          Ethical Practices. No Representative of Vendor or
of any Target Entity or any other Person associated with Vendor, any Target
Entity or any Representative of any of them, has directly or indirectly:

 

56

--------------------------------------------------------------------------------


 

(a)                                 made or received any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to or from
any Person, private or public, regardless of form, whether in money, property or
services: (i) to obtain favourable treatment in securing business; (ii) to pay
for favourable treatment in business secured; (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
any Target Entity; or (iv) in violation of any Applicable Law; or

 

(b)                                 established or maintained any fund or asset
that has not been recorded in the Books and Records,

 

provided, however, that the above representations, with respect to actions of
Representatives that are not employees of Vendor or of any of the Target
Entities are qualified by the knowledge of Vendor.

 

(33)                          Personal Information.

 

(a)                                 All Personal Information is stored in Canada
or the United States.

 

(b)                                 Each of the Target Entities is, and has at
all times been, in compliance with all Privacy Law.

 

(c)                                  Each of the Target Entities has obtained
all legally required consents to its collection, use, retention and disclosure
of the Personal Information from individuals to whom such Personal Information
relates or, where such consents are obtained from a third party, each Target
Entity has contractually required, verified with or obtained confirmation from
that the third party that such party has the consent of the individual to whom
the information relates to disclose the Personal Information to the Target
Entity.

 

(d)                                 The collection, use, retention and
disclosure of Personal Information by each Target Entity is, and has at all
times been, within the scope of the consent provided by the individual to whom
the Personal Information relates, except where otherwise permitted by Applicable
Law.

 

(e)                                  To the knowledge of Vendor, the Personal
Information is accurate and complete, and the Target Entities have corrected all
inaccurate Personal Information of which they have been notified by the
individual to whom the Personal Information relates upon proof of such
inaccuracy.

 

(f)                                   True and complete copies of all privacy
policies and privacy procedures of the Target Entities currently in effect are
disclosed in the Data Room, and all such privacy policies and procedures comply
with, and since the date of approval by the Target Entity have complied with,
Privacy Law applicable to the Target Entities.

 

(g)                                  Except as disclosed in the Data Room:

 

(i)                                     no Target Entity has received any
communication from any regulator with respect to issues involving the
collection, use, disclosure, retention or

 

57

--------------------------------------------------------------------------------


 

destruction of Personal Information by such Target Entity, including any claims
of unauthorized access or disclosure of such Personal Information;

 

(ii)                                  no complaint against any Target Entity
alleging non-compliance with any Privacy Law has been found by any Governmental
Authority to be well-founded, and no order or judgment has been made against any
Target Entity by any Governmental Authority based on any finding of
non-compliance with any such Privacy Law, and no Target Entity has entered into
a compliance agreement with the federal Privacy Commissioner;

 

(iii)                               no unresolved complaint or other proceeding
against a Target Entity relating to any such alleged non-compliance is now
pending by or before any Governmental Authority; and

 

(iv)                              to the knowledge of Vendor, no event has
occurred that could give rise to any such complaint or proceeding against any
Target Entity.

 

(h)                                 To the knowledge of Vendor, Personal
Information has not been subject to any loss or unauthorized disclosure or
access while under the control of the Target Entities or any service provider
acting on behalf of a Target Entity.

 

(i)                                     Each of the Target Entities takes all
reasonable measures, including any measures required by Privacy Law, to ensure
that Personal Information is protected against unauthorized access, use,
modification or other misuse.

 

(j)                                    With respect to Personal Information
currently being used and disclosed by the Target Entities, there are no consents
or approvals required in order for any of the Target Entities to continue to use
and disclose Personal Information following the completion of the Transaction in
a manner consistent with such Target Entity’s use and disclosure of Personal
Information immediately prior to the completion of the Transaction.

 

(34)                          No Finder’s Fees. Vendor and the Target Entities
has not taken and will not take any action that would cause Purchaser to become
liable to any claim for a brokerage commission, finder’s fee or other similar
arrangement.

 

(35)                          Private Issuer. Each of the Target Entities is a
private issuer within the meaning of National Instrument 45-106 — Prospectus
Exemptions.

 

6.3                               Representations and Warranties of Purchaser.
Purchaser represents and warrants to Vendor as follows and acknowledges that
Vendor is relying on these representations and warranties in connection with the
sale by Vendor of the Purchased Units and Purchased Shares:

 

(1)                                 Organization and Power. Purchaser has all
necessary power to enter into this Agreement and, except for actions that are
internal to, and within the control of, Purchaser and which actions will be
completed within ten (10) days of the execution of this Agreement, the authority
to enter into this Agreement and to perform its obligations hereunder.

 

58

--------------------------------------------------------------------------------


 

(2)                                 Authorization. All necessary action has been
taken by or on the part of Purchaser to authorize the execution and delivery of
this Agreement and, except for actions that are internal to, and within the
control of, Purchaser and which actions will be completed within ten (10) days
of the execution of this Agreement, the contracts, agreements and instruments
required by this Agreement to be delivered by it, and the performance of its
obligations thereunder including payment of the Purchase Price according to this
Agreement.

 

(3)                                 Enforceability. This Agreement has been duly
executed and delivered by Purchaser and (assuming due execution and delivery by
the other Parties) is a legal, valid and binding obligation of Purchaser
enforceable against it in accordance with its terms, except as that enforcement
may be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction. Each of the contracts,
agreements and instruments required by this Agreement to be delivered by
Purchaser will at the Closing have been duly executed and delivered by it and
(assuming due execution and delivery by the other parties thereto) will be
enforceable against it in accordance with its terms, except as that enforcement
may be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

 

(4)                                 Required Authorities. Except for Approvals
that are internal to and within the control of Purchaser, which approvals
Purchaser covenants to secure, and approvals that are expressly provided for
under the terms of this Agreement, there is no requirement for Purchaser to make
any filing with or give any notice to any Governmental Authority or to obtain
any Permit, as a condition to the lawful completion of the Transactions other
than the CFIUS Clearance.

 

(5)                                 No Finder’s Fees. Purchaser has not taken,
and will not take, any action that would cause Vendor to become liable to any
claim for a brokerage commission, finder’s fee or other similar arrangement.

 

(6)                                 Tax Status. The Person who acquires the
Target Entities shall not, on the Closing Date, be a Person described in
subsection 100(1.1) of the Tax Act and shall not, as a part of a transaction or
event or series of transactions or events that includes the Transactions,
dispose of an interest in TM Pipeline LP to a Person that is described in
subsection 100(1.1) of the Tax Act.

 

(7)                                 Independent Investigation. Purchaser hereby
acknowledges and affirms that (a) it has completed its own independent
investigation, analysis and evaluation of the Target Entities and the Assets, it
has made all such reviews and inspections of the Business, Assets, results of
operations, condition (financial or otherwise) and prospects of the Target
Entities and Assets as it has deemed necessary or appropriate and acknowledges
that it has been provided access to the personnel, properties, premises and
records of the Target Entities for such purpose and (b) in making its decision
to enter into this Agreement and to consummate the Transaction, it has relied
solely on the representations and warranties set forth in this Agreement and
Purchaser’s own independent investigation, analysis and evaluation.

 

59

--------------------------------------------------------------------------------


 

6.4                               Representations and Warranties of KML and KMI.
Each of KMI, on behalf of itself and not KML, and KML, on behalf of itself and
not KMI, represents and warrants to Purchaser as follows and acknowledges that
Purchaser is relying on these representations and warranties in connection with
its purchase of the Purchased Shares and the Purchased Units and that Purchaser
would not purchase the Purchased Shares and the Purchased Units without these
representations and warranties:

 

(1)                                 Organization and Status. KML is a company
duly formed and organized, and is validly subsisting, under the laws of the
province of Alberta and is up-to-date in the filing of all corporate and similar
returns under the laws of that jurisdiction. KMI is a company duly formed,
validly existing and in good standing, under the laws of the State of Delaware.

 

(2)                                 Corporate Power. It has all necessary
capacity, power and authority to own or lease or dispose of its undertakings,
property and assets, to enter into this Agreement and the contracts, agreements
and instruments required by this Agreement to be executed and delivered by it,
and to perform its obligations hereunder and thereunder.

 

(3)                                 Authorization. All necessary corporate
action has been taken by it or on its part to authorize its execution and
delivery of this Agreement and the contracts, agreements and instruments
required by this Agreement to be delivered by it and the performance of its
obligations hereunder and thereunder.

 

(4)                                 Enforceability. This Agreement has been duly
executed and delivered by it and (assuming due execution and delivery by the
other Parties) is a legal, valid and binding obligation of it enforceable
against it in accordance with its terms, except as that enforcement may be
limited by bankruptcy, insolvency and other similar laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

 

(5)                                 Bankruptcy. It is not an insolvent Person
within the meaning of the Bankruptcy and Insolvency Act (Canada) or similar law
and has not made an assignment in favour of its creditors or a proposal in
bankruptcy to its creditors or any class thereof, and no petition for a
receiving order or liquidation or reorganization under the United States
Bankruptcy Code has been presented in respect of it. It has not initiated
proceedings with respect to a compromise or arrangement with its creditors or
for its winding up, liquidation or dissolution. No receiver or interim receiver
has been appointed in respect of it or any of its undertakings, property or
assets and no execution or distress has been levied on any of its undertakings,
property or assets, nor have any proceedings been commenced in connection with
any of the foregoing.

 

(6)                                 Board Approval. Based upon, among other
things, the Fairness Opinion, the board of directors of KML has unanimously:
(a) determined that the Transaction is fair and in the best interests of KML;
and (b) resolved to recommend that Securityholders vote in favour of the
Transaction Resolution.

 

60

--------------------------------------------------------------------------------


 

6.5                               Survival of Representations, Warranties and
Covenants of Vendor, KML and KMI

 

(1)                                 The representations and warranties set out
in Sections 6.1(1), 6.1(2), 6.1(3), 6.1(4), 6.1(5), 6.1(6), 6.1(6),
6.2(1) (insofar as it relates to the due incorporation and organization and the
valid existence of the Target Entities), 6.2(2), 6.2(3), 6.2(4), 6.2(7) and
6.2(8) and the corresponding representations and warranties set out in the
certificates to be delivered at Closing (the “Closing Certificates”) survive and
continue in full force and effect without limitation of time.

 

(2)                                 The representations and warranties set out
in Sections 6.1(11), 6.2(22) and 6.2(27) (insofar as Section 6.2(27) relates to
Tax matters) (and the corresponding representations and warranties set out in
the Closing Certificates) survive Closing and continue in full force and effect
until, but not beyond, the ninetieth (90th) day following the expiration of the
period, if any, during which an assessment, reassessment or other form of
recognized document assessing liability for Taxes under applicable Tax
legislation in respect of any taxation year to which those representations and
warranties extend could be issued under that Tax legislation to a Target Entity,
provided that if the Target Entity files any waiver or other document after the
Closing Date extending that period and not at the Vendor’s request, then the
survival period shall be computed as if the waiver had not been filed.

 

(3)                                 The representations and warranties set out
in Section 6.2(26) (and the corresponding representations set out in the Closing
Certificates) survive Closing and continue in full force and effect until, but
not beyond, three (3) years of the Closing Date.

 

(4)                                 The representations and warranties set out
in Section 6.2(27)(r) survive and continue in full force and effect until the
expiry of the applicable statute of limitations relating to the assessment of
liabilities under Title IV of ERISA.

 

(5)                                 The representations and warranties set out
in Section 6.4(1) through (4) survive and continue in full force and effect
without the limitation of time.

 

(6)                                 The remainder of the representations and
warranties set out in Sections 6.1, 6.2 and 6.4 (and the corresponding
representations and warranties set out in the Closing Certificates) survive
Closing and continue in full force and effect until, but not beyond, fifteen
(15) months of the Closing Date.

 

6.6                               Survival of the Representations, Warranties
and Covenants of Purchaser. The representations and warranties set out in
Section 6.3 (and the corresponding representations and warranties set out in the
certificates to be delivered at Closing) survive Closing and continue in full
force and effect, but not beyond, the second anniversary of the Closing Date.

 

6.7                               Termination of Liability. No Party or other
Person is entitled to indemnification pursuant to this Agreement unless the
Party or other Person has given written notice of its Claim for indemnification
pursuant to Section 8.5 or Article 9, as the case may be, prior to the expiry of
the relevant survival period prescribed by Sections 6.5 and 6.6 and in that
event, only on and subject to the terms and conditions of and to the extent
provided for in Section 8.5 and Article 9.

 

6.8                               No Other Representations. Except as and to the
extent expressly set forth in Sections 6.1, 6.2 and 6.4, Purchaser acknowledges
and agrees that each of Vendor, KML and KMI makes no representation or warranty
whatsoever to Purchaser and that each of Vendor, KML and KMI

 

61

--------------------------------------------------------------------------------


 

hereby disclaims all liability and responsibility for any other representation,
warranty, statement or information made, communicated, or furnished (orally or
in writing) to Purchaser or its Representatives (including without limitation
any opinion, information, projection, or advice (including the reasonableness of
the assumptions underlying such opinion, information, projection, or advice))
that may have been or may be provided to Purchaser or its Representatives by any
officer, employee, agent, consultant or other Representative of Vendor, KML, KMI
or any of their respective Affiliates, including any information provided or
made available to Purchaser in the Data Room. Except as and to the extent
expressly set forth in Section 6.3, Vendor acknowledges and agrees that
Purchaser makes no representation or warranty whatsoever to Vendor and that
Purchaser hereby disclaims all liability and responsibility for any other
representation, warranty, statement or information made, communicated, or
furnished (orally or in writing) to Vendor or its Representatives (including
without limitation any opinion, information, projection, or advice (including
the reasonableness of the assumptions underlying such opinion, information,
projection, or advice)) that may have been or may be provided to Vendor or its
Representatives by any officer, employee, agent, consultant or other
Representative of Purchaser. Except for the representations and warranties
contained in Sections 6.1, 6.2 and 6.4, each of Vendor, KML and KMI hereby
expressly disclaims and negates any representation or warranty, expressed or
implied, at common law, by statute or otherwise, relating to the condition of
the Target Entities, the Business or the Assets (including any implied or
expressed warranty of merchantability or fitness for a particular purpose, or of
conformity to models or samples of materials). Without limiting the generality
of the foregoing, unless otherwise explicitly stated herein, each of Vendor, KML
and KMI makes no representation or warranty to Purchaser regarding the costs to
be incurred by TM Pipeline LP or the Managing Partner, or their respective
Affiliates in connection with development, construction, maintenance or
operation of the Trans Mountain Expansion Project; whether the Trans Mountain
Expansion Project will achieve commercial operation, or the time or costs
required to achieve commercial operation; or the likelihood of success or
profitability of the transportation of petroleum products generally or the
Business.

 

6.9                               Limitations Act. The Parties expressly
acknowledge and agree that an obligation under this Agreement to provide written
notice in the manner and the time periods specified under this Agreement and the
limitations of liability set out in this Agreement, is intended by the Parties
as a limitation of liability that represents a fair and equitable allocation of
the risks and liabilities that each Party has agreed to assume in connection
with the subject matter hereof and is not an agreement within the provision of
subsection 7(2) of the Limitations Act (Alberta).

 

ARTICLE 7
COVENANTS

 

7.1                               Dealings with Third Parties.

 

(1)                                 The Parties acknowledge and agree that:

 

(a)                                 from the date hereof until 5:00
p.m. (Calgary time) on July 22, 2018 (the “Marketing Period”), any of the
Parties (on their own and without any obligation in the case of Purchaser to
disclose the nature of the marketing efforts, or, subject to the remainder of
this Section 7.1 and Section 11.13, the terms of any Acquisition Proposal that
Purchaser may reach to validly assign this Agreement) the Target Entities, their
respective Affiliates or any Representatives of any of the foregoing

 

62

--------------------------------------------------------------------------------


 

may take any action, directly or indirectly (including to encourage, initiate or
engage in discussions or negotiations with, or provide any information to, or
enter into any agreement or arrangement or understanding with, any Person),
concerning any Acquisition Proposal, including where such Acquisition Proposal
directly or indirectly involves the Purchased Shares or Purchased Units, and
which, in the case of Purchaser, would result in an assignment of this Agreement
pursuant to and in accordance with Section 11.13 or the making of an Acquisition
Proposal to KML or Vendor by a Person who would be a permitted assignee pursuant
to Section 11.13; provided, however, that any agreement, arrangement or
understanding to be entered into by Vendor with any Person for the purposes or
having the effect of assigning this Agreement must comply with and be completed
in accordance with Section 11.13;

 

(b)                                 from the end of the Marketing Period until
the end of the Interim Period, Purchaser, its Affiliates and their respective
Representatives may continue the activities permitted in Section 7.1(1)(a),
subject to the provisions of and in compliance with Section 11.13;

 

(c)                                  in connection with and to facilitate the
activities of Purchaser permitted under Sections 7.1(1)(a) and 7.1(1)(b),
Vendor, KMI and KML shall (and shall use reasonable commercial efforts to cause
their Affiliates, the Target Entities and their respective Representatives to)
reasonably cooperate with Purchaser in such activities, including without
limitation to enter into confidentiality or non-disclosure agreements with other
Persons involved in such activities with Purchaser (in a customary form
acceptable to Vendor, KML and KMI, acting reasonably), provide access to the
Data Room (or a similar data room) and respond to reasonable requests for
similar information from such Persons, and otherwise cooperate and assist any
proposed assignee to conduct investigations pursuant to Section 7.3, subject to
the obligation of Purchaser with respect to confidentiality in Section 11.1; and

 

(d)                                 except as otherwise permitted or required by
Sections 7.1(1)(a), 7.1(1)(b) and 7.1(1)(c), or as consented to or requested by
Purchaser in writing, from the end of the Marketing Period until the end of the
Interim Period, Vendor, its Affiliates and their respective Representatives
shall not, and Vendor shall cause the Target Entities, their Affiliates and
their respective Representatives not to, take any action, directly or
indirectly, to encourage, initiate or engage in discussions or negotiations
with, or provide any information to, or enter into any agreement or arrangement
or understanding with, any Person, other than Purchaser and its designated and
authorized Representatives, concerning any Acquisition Proposal that, directly
or indirectly, involves the sale or transfer of all or a portion of the
Purchased Shares or Purchased Units or that would prevent or materially delay
the consummation of the Transactions contemplated by this Agreement.

 

(2)                                 Notwithstanding the provisions of
Section 7.1(1)(d) and in addition to and without limiting the generality of
Sections 7.1(1)(a), 7.1(1)(b) and 7.1(1)(c) and, prior to obtaining the approval
of the Transaction Resolution at the Meeting, nothing contained in this
Agreement

 

63

--------------------------------------------------------------------------------


 

shall prevent KML or Vendor or their respective Affiliates, or any of their
respective boards of directors, directly or through any Representatives, from:

 

(a)                                 furnishing non-public information to, or
entering into discussions or negotiations with, any Person in connection with:

 

(i)                                     an Acquisition Proposal that is not
prohibited by Section 7.1(1)(d) (an “Exempt Proposal”) and subsequently entering
into an agreement, arrangement or understanding with any Person with respect to
an Exempt Proposal, or

 

(ii)                                  a bona fide Acquisition Proposal that was
not solicited, initiated or encouraged by any of the KML, Vendor, their
respective Affiliates or any Representatives after the Marketing Period, if
(A) such Acquisition Proposal would, if consummated, result in a transaction
that, in the reasonable good faith judgment of the board of directors of KML, be
more favorable to the Securityholders, considered as a whole, from a financial
point of view than the Transaction contemplated by this Agreement after
consultation with KML’s financial advisors, and the board of directors of KML
reasonably believes such Acquisition Proposal is capable of completion and the
Acquisition Proposal includes a covenant in favour of Purchaser and in a form
acceptable to Purchaser, acting reasonably, to complete the TMEP 2018 Work Plan
and thereafter to continue proceeding, using commercially reasonable efforts, to
construct the TMEP (any such more favorable Acquisition Proposal containing such
a covenant being referred to in this Agreement as a “Superior Proposal”),
(B) the failure to take such action could reasonably constitute a breach of the
fiduciary duties of KML’s board of directors under the Business Corporations Act
(Alberta) in the reasonable good faith judgment of the KML board of directors
considering such advice of KML’s outside corporate counsel, and (C) prior to
furnishing such non-public information to, or entering into discussions or
negotiations with, such Person, KML or Vendor, as applicable, receives from such
Person an executed confidentiality agreement with customary confidentiality
provisions; or

 

(b)                                 complying with National Instrument 62-104
Take-Over Bids and Issuer Bids or other applicable Laws with regard to an
Acquisition Proposal.

 

(3)                                 KML and Vendor shall, as promptly as
practicable, and in any event not later than the next Business Day, provide
notice to Purchaser of any Acquisition Proposal (other than an Exempt Proposal)
received after the date hereof or any request for non-public information
relating to the Purchased Shares or Purchased Units by any Person other than
Purchaser that makes an Acquisition Proposal that is not an Exempt Proposal.
Such notice to Purchaser shall be made, from time to time, first orally and then
in writing, and shall indicate a description of all material terms thereof and
such other details of the proposal, inquiry or contact known to the KML or
Vendor as Purchaser may reasonably request.

 

64

--------------------------------------------------------------------------------


 

(4)                                 Subject to Section 7.1(5), in the event KML
or Vendor receives an Acquisition Proposal prior to obtaining the approval of
the Transaction Resolution at the Meeting, and the board of directors of KML
reasonably believes that such Acquisition Proposal could reasonably be expected
to lead to a Superior Proposal and that the Person making such Acquisition
Proposal has the financial ability or is capable of obtaining the necessary
financing to consummate such Acquisition Proposal, nothing contained in this
Agreement shall prevent Vendor and/or KML or any Representative thereof, as
applicable, from engaging in negotiations with respect to such Acquisition
Proposal, or shall prevent the board of directors of KML and/or Vendor, as
applicable, from accepting or approving or entering into an agreement with
respect to such Acquisition Proposal (provided at such time it then constitutes
a Superior Proposal) and subsequently recommending such Superior Proposal to the
Securityholders, if the KML board of directors reasonably determines in good
faith, considering such advice of KML’s outside corporate counsel, that the
failure to take such action could reasonably constitute a breach of the
fiduciary duties of KML’s board of directors under the Business Corporations Act
(Alberta), and concurrently with such acceptance, approval or entering into such
Superior Proposal, Vendor terminates this Agreement pursuant to Section 4.3(4).

 

(5)                                 Notwithstanding Section 7.1(4), each of KML
and Vendor covenants that it will not accept or approve or enter into an
agreement with respect to such Superior Proposal (except for a confidentiality
agreement) (a “Proposed Agreement”) without providing Purchaser with an
opportunity to amend this Agreement or to substitute thereto such other
agreement or offer, to provide for at least equivalent financial and other terms
to those included in the Proposed Agreement as determined by the board of
directors of KML, acting in good faith and in accordance with its fiduciary
duties, such that the alternative proposal is no longer a Superior Proposal as
compared to the Transaction contemplated by this Agreement. In particular, KML
and Vendor covenant to provide Purchaser with a copy of any Proposed Agreement
that is proposed to be executed by KML and/or Vendor and the Person making such
Superior Proposal not less than five (5) Business Days prior to its proposed
execution by KML and/or Vendor. In the event that Purchaser agrees to amend or
make its substitution to this Agreement as and within such five (5) Business Day
period, KML and/or Vendor covenant not to enter into the Proposed Agreement. In
the event that Purchaser does not amend or make a substitution to this Agreement
as provided above, the board of directors of KML may accept, approve or enter
into an agreement with respect to such Superior Proposal, provided that Vendor
terminates this Agreement pursuant to Section 4.3(4).

 

7.2                               Transfer of Documentation.

 

(1)                                 On the Closing Date, Vendor shall deliver,
and shall cause to be delivered, to Purchaser or make available to it the Books
and Records and all documents (except in the case of those required by
Applicable Law to be retained by Vendor, copies thereof) and other data,
technical or otherwise, which are owned by Vendor at the Closing Date, relating
to the Target Entities, the Business or the Assets and are requested by
Purchaser or are required for the operation of the Business, or is as
contemplated in the Transition Services Agreement. To the extent not delivered
at Closing, Vendor shall deliver such Books and Records, or copies thereof, to
the Purchaser within a reasonable time following Closing.

 

65

--------------------------------------------------------------------------------


 

Purchaser shall preserve all those documents delivered to it in accordance with
Purchaser’s document retention procedures, or for such longer period as is
required by Applicable Law. Purchaser shall permit Vendor or its authorized
Representatives reasonable access to those documents while they are in
Purchaser’s possession or control solely to the extent that access is required
by Vendor operate its business after Closing to perform their obligations under
this Agreement or under Applicable Law, or under the Transition Service
Agreement but Purchaser shall not be responsible or liable to Vendor for, or as
a result of, any loss or destruction of or damage to any such documents and
other data unless that destruction, loss or damage is caused by Purchaser’s
negligence or wilful misconduct. Vendor shall be responsible for all reasonable
out-of-pocket costs and expenses, incurred, directly or indirectly, by Purchaser
in connection with any access contemplated by this Section 7.2(1).

 

(2)                                 Notwithstanding Section 7.2(1), Vendor and
their respective Affiliates shall have the right to retain (a) copies of all
Books and Records and all Tax Returns and other information and documents
relating to Tax matters of the Target Entities, in each case, relating to
periods ending on or prior to the Closing Date (i) relating to information
(including employment and medical records) regarding the Employees unless
otherwise prohibited by Applicable Law, (ii) as required by any legal or
regulatory authority, including any Applicable Law or regulatory request
(iii) as may be necessary Vendor and their respective Affiliates to perform
their respective obligations pursuant to this Agreement and the other documents
related to the Transactions, in each case subject to compliance in all material
respects with Applicable Law or, (iv) as may be reasonably necessary for Vendor
and their respective Affiliates to carry out their respective businesses, and
(b) the Data Room and all materials therein and all Books and Records prepared
in connection with the Transactions, including (i) any Books and Records that
may be relevant in connection with the defense of disputes arising under this
Agreement or other documents related to the Transactions, or (ii) financial
information and all other accounting Books and Records prepared or used in
connection with the preparation of financial statements of any of Vendor or the
Target Entitles. From and after the Closing Date, Purchaser shall preserve and
keep for a period of at least six years (or, for Tax purposes, if later, until
notice is received from Vendor of the expiration of the applicable statute of
limitations) all Books and Records relating to the operation of the Target
Entities prior to the Closing Date, including all Tax Returns and other
information and documents relating to Tax matters, and shall comply in all
material respects with all Applicable Law, including the Tax Act, relating to
the preservation and retention of such Books and Records. After six year period
or receipt of notice of expiration from Vendor, as applicable, before Purchaser
may dispose of any of such Books and Records, Purchaser shall give Vendor at
least ninety (90) days; prior notice of such intent, and Vendor shall be given
an opportunity, at its own cost and expense, to remove and retain copies of all
or any party of such Books and Records as Vendor may select. Notwithstanding the
foregoing, Purchaser agrees that it shall preserve and keep all Books and
Records relating to any proceeding, action, claim, suit, investigation or
inquiry instituted by or before any Governmental Authority (whether before or
after the Closing Date) that may concern matters occurring prior to the Closing
without regard to the time limitations set for in this Section 7.2(2).

 

66

--------------------------------------------------------------------------------


 

(3)                                 Vendor shall retain any documents or data
which relate to the Business and which are retained by Vendor pursuant to
Section 7.2(2) in confidence and shall not use or otherwise disclose the data or
information contained therein except as permitted by Section 11.1(3).

 

7.3                               Investigation.

 

(1)                                 During the Interim Period, subject to any
Applicable Law and subject to any applicable privileges (including the
attorney-client privilege), trade secrets, and contractual confidentiality
obligations, upon reasonable prior notice, Vendor shall, and shall cause the
Target Entities and their respective Representatives to, permit Purchaser and
its authorized Representatives to make such investigations, inspections, surveys
or tests of the Target Entities, Business and the Assets, and of their
respective financial, tax, legal and physical condition as Purchaser deems
necessary or desirable to familiarize itself with the Business, Assets and other
matters. Without limiting the generality of the foregoing, Vendor shall, and
shall cause the Target Entities and their respective Representatives to, provide
Purchaser with reasonable access during normal business hours to (i) Assets
(ii) the Employees who are reasonably necessary to complete the diligence work
being conducted, and Vendor shall cause the Target Entities and their respective
Representatives to provide photocopies to Purchaser of all such written
information and documents as reasonably requested by Purchaser provided,
however, that such access or request shall not unreasonably interfere with the
business or operations of Vendor or any of its Affiliates. In no event shall the
Auditors and independent accountants of Purchaser or its Affiliates be obligated
to make any work papers available to any Person unless and until such Person has
signed a customary confidentiality and hold harmless agreement relating to such
access to work papers in form and substance reasonably acceptable to such
auditors or independent accountants. If so reasonably requested by Vendor,
Purchaser shall, and shall cause their respective Affiliates (as applicable) to,
enter into a customary joint defense agreement with any one or more of Purchaser
and its Affiliates with respect to any information to be provided to Vendor or
their respective Affiliates pursuant to this Section 7.3(1). Purchaser and its
Affiliates shall be reimbursed promptly for any reasonable out-of-pocket
expenses incurred by Purchaser and its Affiliates in complying with any request
pursuant to this Section 7.3(1) by Vendor, who shall be responsible for an equal
share of such expenses.

 

(2)                                 At Purchaser’s request, Vendor shall execute
or cause to be executed, such consents, authorizations and directions as may be
necessary to permit any inspection of the Books and Records of the Target
Entities, the Business and any of the Assets and to enable Purchaser or its
authorized Representatives to obtain reasonable access to all files and records
relating to the Target Entities or relating to any of the Assets maintained by
Governmental Authorities and self-regulating authorities.

 

(3)                                 Any such access or requests shall (i) be
supervised by such Persons as may be designated by Vendor and (ii) be conducted
in such a manner so as not to interfere with any of the businesses or operations
of the Target Entities, Vendor or their respective Affiliates. All requests for
access to information made pursuant to this Section 7.3 shall be directed to
such Person or Persons as may be designated by Vendor, and Purchaser shall not
directly or indirectly contact any Representative of Vendor, the Target Entities
or any of their

 

67

--------------------------------------------------------------------------------


 

respective Affiliates without the prior approval of such designated Person or
Persons. In no event shall the auditors and independent accountants of the
Target Entities, Vendor or their respective Affiliates be obligated to make any
work papers available to any Person unless and until such Person has signed a
customary confidentiality and hold harmless agreement relating to such access to
work papers in form and substance reasonably acceptable to such auditors or
independent accountants.

 

(4)                                 At Purchaser’s request, Vendor shall
co-operate with and assist Purchaser in arranging any meetings as Purchaser
should reasonably request with:

 

(a)                                 the Employees;

 

(b)                                 customers, suppliers, or others who have or
have had a business relationship with the Target Entities; and

 

(c)                                  auditors, solicitors or any other Persons
engaged or previously engaged to provide services to the Target Entities who
have knowledge of matters relating to the Target Entities and the Business.

 

(5)                                 The Parties acknowledge that Personal
Information is required for the operation of the Business and that the
collection, use, disclosure, storage and destruction of Personal Information by
any Target Entity for the purposes of the Business are subject to the Privacy
Law or Requirements. If this Agreement is terminated as provided herein or
otherwise, Purchaser shall return and/or destroy the Personal Information in its
possession in accordance with the terms of the Non-Disclosure Agreement between
KML and the Minister of Finance acting on behalf of Her Majesty in Right of
Canada dated March 29, 2018. This Section 7.3(5) survives the termination of
this Agreement for any reason.

 

(6)                                 Each of the Vendor and the Purchaser agrees
to be liable to and to indemnify, defend and hold harmless the other, the Target
Entities and their respective Affiliates, directors, officers or employees and
any other persons holding an interest in the Books and Records, offices and
properties of the Target Entities from and against any and all Losses occurring
as a result of, in connection with or during such Party’s access to the Books
and Records, offices and properties of the Target Entities. Each Party further
agrees to comply fully with all rules, regulations and instructions of general
application issued by the other Party, the Target Entities and their respective
Affiliates or other Persons in respect of such Party’s actions while upon,
entering or leaving any such property.

 

(7)                                 If a Party, as a consequence of the exercise
of its rights of inspection or otherwise obtains knowledge an occurrence or
failure which would or would be likely to cause any of the representations or
warranties of the other Party contained in this Agreement to be untrue or
inaccurate, such Party shall provide written notice to the other Party thereof,
provided that the exercise of any rights of inspection under this Section 7.3
does not mitigate or otherwise affect the representations and warranties of
either Party under this Agreement, which continue in full force and effect as
provided in Section 6.1, 6.2 and 6.3.

 

68

--------------------------------------------------------------------------------


 

7.4                               Risk of Loss. If, before the Closing, any of
the Assets or part of the Business is damaged or destroyed and the damage or
destruction constitutes a Material Adverse Change, then Purchaser at its sole
discretion may either:

 

(1)                                 terminate this Agreement; or

 

(2)                                 complete the Transaction without reduction
of the Purchase Price, in which event all proceeds of insurance or compensation
for appropriation, expropriation or seizure, less the aggregate of all
deductibles paid by Purchaser and for which Purchaser has not been reimbursed,
shall be paid to the applicable Target Entity and form part of the Assets.

 

7.5                               Change and Use of Name.

 

(1)                                 Vendor shall, within thirty (30) days from
the Closing Date, change its name and the name of any of its Affiliates that
include the word “Trans Mountain” to a name that does not include that word or
any part thereof or any similar words. From and after the Closing Date, neither
Vendor nor any of its Affiliates shall use the word “Trans Mountain” or any part
thereof or any similar words.

 

(2)                                 Purchaser shall (i) within ninety (90) days
from the Closing Date, change the name of any facilities that include the words
“Kinder Morgan” to a name that does not include those words or any part thereof
or any similar words and (ii) within one hundred eighty (180) days from the
Closing Date, remove the words “Kinder Morgan” or any part thereof or any
similar words from any and all signage. From and after the Closing Date, neither
Purchaser nor any of its Associates or Affiliates shall use the words “Kinder
Morgan” or any part thereof or any similar words.

 

7.6                               Conduct Prior to Closing. Without in any way
limiting any other rights or obligations of Vendor hereunder, during the Interim
Period, Vendor shall subject to Section 7.7, unless otherwise contemplated by
Section 7.7, the designated Representatives of Purchaser otherwise consent in
writing:

 

(1)                                 cause the Target Entities to conduct the
Business and the operations and affairs of the Target Entities in the Ordinary
Course and the Target Entities shall not, without the prior written consent of
Purchaser, enter into any transaction or refrain from doing any action that, if
effected before the date of this Agreement, would constitute a breach of any
representation, warranty, covenant or other obligation of Vendor in this
Agreement and, without limiting the generality of the foregoing, Vendor shall
cause each Target Entity not to (unless expressly authorized by this Agreement,
including Section 7.7):

 

(a)                                 amalgamate, merge or consolidate with or
acquire or agree to acquire all or substantially all of the shares or assets of
any Person;

 

(b)                                 acquire or lease or agree to acquire or
lease any business operations or any Equity Interests in any other Person,
acquire or agree to acquire any legal or beneficial interest in any real
property, or occupy, lease, manage or control or agree to occupy, lease or
manage or control any facility or property that is not an Asset;

 

69

--------------------------------------------------------------------------------


 

(c)                                  enter into any compromise or settlement of
any material litigation or proceeding relating to the Business or any of the
Assets;

 

(d)                                 make any material modification to its usual
sales, human resource, accounting, Software, or management practices, processes
or systems;

 

(e)                                  enter into any Contract of the kind
described in Section 6.2(14) other than the Covered Credit Agreement, the
Limited TM Pipeline LP Indemnity (Covered Credit Agreement) and the other loan,
security, intercreditor agreements, instruments and documents that may be
required to be entered into pursuant to the foregoing and the replacement of the
Credit Agreement by the new credit agreement made as of May 1, 2018 and referred
to in the definition of Credit Agreement herein;

 

(f)                                   knowingly take any action, or omit to take
any action, that would result in any Target Entity being in violation of the
Privacy Law;

 

(g)                                  make any change to its Constating
Documents;

 

(h)                                 make any unilateral changes to the Covered
Credit Agreement;

 

(i)                                     make any commitment or propose, initiate
or authorize any single capital expenditure with respect to the Business if the
Target Entity’s share is in excess of Ten Million Dollars ($10,000,000) in the
aggregate, except in case of: (i) an emergency or catastrophe or other event
endangering life or property or concerning the Environment; (ii) as may be
necessary for the maintenance of existing facilities, machinery and equipment in
good operating condition in the Ordinary Course of Business; (iii) settlement of
a Claim disclosed in the Data Room for which Purchaser has provided its prior
written consent; or (iv) in respect of amounts which the Target Entity is
committed to expend, the details of which amounts have been disclosed to
Purchaser in the Data Room;

 

(j)                                    borrow money or incur or increase any
indebtedness for money borrowed or make loans or advances, except for borrowing
for working capital or capital expenses in accordance herewith and in the
Ordinary Course of Business, or guarantee or otherwise assume liability in
respect of any indebtedness for borrowed money of any other Person, in either
case, except as contemplated herein and by the Covered Credit Agreement;

 

(k)                                 surrender or abandon any of the Assets,
except in the Ordinary Course or where the rights of TM Pipeline LP thereto have
expired or terminated;

 

(l)                                     enter into, assign, waive any rights
under, amend or terminate, in any material respect, any Material Contract or
mutual benefits agreement;

 

(m)                             withdraw from or terminate any engagement or
consultation process with an Indigenous Group relating to any outstanding
provincial Permit or Approval;

 

70

--------------------------------------------------------------------------------


 

(n)                                 sell, lease, encumber or otherwise dispose
of any of the Assets or any part or portion thereof outside the Ordinary Course
and other than Permitted Encumbrances; or

 

(o)                                 change any method of Tax accounting, make,
change or rescind any material Tax election, file any materially amended Tax
Return, notice of objection or appeal in respect of Tax matters or otherwise
reply to any inquiry from any Governmental Authority in relation to Tax matters,
settle or compromise any material Tax liability, agree to an extension or waiver
of the statute of limitations with respect to the assessment or determination of
Taxes, enter into any agreement with respect to any Tax or surrender any right
to claim a material Tax refund, except with respect to the items disclosed in
the Data Room.

 

(2)                                 cause each Target Entity not to do any act
or thing that would result in a breach of Section 7.1;

 

(3)                                 cause each Target Entity to use reasonable
commercial efforts to continue to maintain in full force and effect all the
insurance policies or renewals thereof currently in effect;

 

(4)                                 cause each Target Entity to take out, at the
expense of Purchaser, such additional insurance as may be reasonably requested
by Purchaser;

 

(5)                                 cause each Target Entity to report all
claims or known circumstances or events which may give rise to a material claim
to its insurers under its insurance policies in a due and timely manner to the
Closing Date and provide copies of those reports to Purchaser;

 

(6)                                 cause each Target Entity:

 

(a)                                 to use reasonable commercial efforts to
preserve intact, the Business, the Assets, and the operations and affairs of the
Target Entity; and

 

(b)                                 subject to Section 7.7, to carry on the
Business and the affairs of the Target Entity as currently conducted;

 

(7)                                 cause the Target Entities to take all
prudent steps to ensure that its Representatives comply with all Privacy Law;

 

(8)                                 cause each Target Entity to pay and
discharge the liabilities and Taxes of the Target Entity in the Ordinary Course
in accordance and consistent with the previous practice of the Target Entity,
except those contested in good faith by the Target Entity;

 

(9)                                 use reasonable commercial efforts to take
all necessary corporate action, steps and proceedings to approve or authorize,
validly and effectively, the execution and delivery of this Agreement and the
other agreements and documents contemplated hereby and to complete the transfer
of the Purchased Shares and Purchased Units to Purchaser and to cause all
necessary meetings of directors and shareholders of Vendor to be held for that
purpose;

 

71

--------------------------------------------------------------------------------


 

(10)                          cause the Target Entities to use reasonable
commercial efforts to take all necessary corporate action, steps and proceedings
to authorize, consent and otherwise complete the transfer of the Purchased
Shares and Purchased Units to Purchaser and to cause all necessary meetings of
directors and shareholders and unitholders of the Target Entities to be held for
that purpose; and

 

(11)                          shall not request from any Governmental Authority
any audit or other review in relation to Taxes, of any Target Entity; file any
amended Tax Return, Notice of Objection or Appeal in respect of Tax matters; or
otherwise reply to any inquiry in relation to Tax matters, from any Governmental
Authority.

 

7.7                               Resumption of TMEP Activities and TMEP 2018
Work Plan.

 

(1)                                 Covered Credit Agreement. The Parties will
use reasonable commercial efforts to negotiate, finalize and cause the Covered
Credit Agreement, and the related EDC Guarantee and Limited Vendor Indemnity
(Covered Credit Agreement) (each in form and substance satisfactory to each of
the Parties in its sole discretion and which contains the principles set out in
the Data Room) to be executed and made effective as promptly as practical
following the date hereof.

 

(2)                                 TMEP Activities. Commencing on the date
hereof, Vendor shall:

 

(a)                                 cause TM Pipeline LP to make a public
announcement of its decision to resume work and related spending on the TMEP;

 

(b)                                 resume development activities in respect of
the TMEP, using reasonable commercial efforts including proceeding to firm up
the construction contracts and prepare a revised cost estimate for the TMEP,
continuing to satisfy the conditions of existing Approvals of the TMEP, and
seeking additional Approvals required for the TMEP;

 

(c)                                  diligently and in good faith using
reasonable commercial efforts, in consultation with Purchaser or its designated
representative, to prosecute the TMEP 2018 Work Plan; and

 

(d)                                 publicly support, and cause the Target
Entities to publicly support, the TMEP;

 

provided, however, that Vendor and the Target Entities shall have no obligation
to expend funds or incur contractual commitments, other than to complete the
preliminary steps required to proceed with the 2018 TMEP Work Plan, including
continuing to obtain the Approvals, whether directly or through a contractor or
any other Person, in respect of the TMEP (x) unless and until the Covered Credit
Agreement has been executed, delivered and is effective or (y) if funds
subsequently cease to be available under the Covered Credit Agreement, it being
the intent of the Parties that all funding in respect of the TMEP 2018 Work Plan
shall be made exclusively utilizing draws under the Covered Credit Facilities
and Vendor and the Target Entities shall in no event be obligated to expend any
of their own funds in furtherance thereof; and, provided further that, Vendor
and the Target Entities shall have no obligation to expend funds or incur
contractual commitments, whether

 

72

--------------------------------------------------------------------------------


 

directly or through a contractor or any other Person, in respect of the TMEP if
it deems necessary to seek the pre-approval of Her Majesty in Right of Canada
(or its agent, Export Development Canada) under the Covered Credit Agreement for
the entering into of, and the incurrence of liabilities in respect of, contracts
required to be entered into by the Vendor and the Target Entities in respect of
the TMEP 2018 Work Plan (such pre-approved indebtedness, liabilities and
obligations of Vendor and the other Target Entities, the “Pre-Approved
Liabilities”). Borrowings under the Covered Credit Facilities will be available
to fund: (i) all project expenses contemplated by the TMEP 2018 Work Plan,
including “owner’s costs” and allocation of overhead consistent with past
practice, and (ii) debt service costs of the Covered Credit Facilities
(including, without limitation, the costs, fees and expenses establishing the
Covered Credit Facilities and fees payable to Her Majesty in Right of Canada (or
its agent, Export Development Canada) in respect of the EDC Guarantee), and, to
the extent any funds are expended or contractual commitments are incurred in
furtherance of the TMEP and the TMEP 2018 Work Plan, Vendor may draw funds from
the Covered Credit Facilities equal to the amount of such commitments.

 

(3)                                 If, for any reason whatsoever, the
availability of the Covered Credit Facilities under the Covered Credit Agreement
is terminated by or upon the direction of the Purchaser (or any agent thereof),
all obligations of KML, KMI, Vendor and any of the Target Entities under this
Section 7.7 shall immediately and irrevocably terminate and all of KML’s, KMI’s,
Vendor’s and the Target Entities’ obligations hereunder, under the Covered
Credit Agreement, the security therefor and the other loan documentation
establishing the Covered Credit Facilities to prosecute the TMEP 2018 Work Plan
and to expend any further funds or incur any further commitments in respect of
the TMEP shall also terminate and none of KML, KMI, Vendor and any of the Target
Entities shall be under any obligation to expend any further funds or incur any
further commitments in respect of the TMEP. For certainty, the Covered Credit
Facilities under the Covered Credit Agreement, if terminated as aforesaid, shall
nevertheless be available to fund (a) accrued and unpaid interest on the Covered
Credit Facilities and unpaid interest, costs, fees and expenses under and
pursuant to the Covered Credit Agreement, the Security therefor and the other
loan documentation establishing the Covered Credit Facilities and any unpaid
portion of the fee for the EDC Guarantee, and (b) borrowings under the Covered
Credit Agreement after the date of such termination in respect of any
Pre-Approved Liabilities.

 

(4)                                 Purchaser shall have the right to direct the
reduction of spending under the TMEP 2018 Work Plan; provided that: (a) such
reduction is consistent with the contractual rights under applicable third party
contracts of the Target Entities; and (b) such reduction shall permanently and
irrevocably and correspondingly reduce the obligations of any and all of KML’s,
KMI’s, Vendor’s and the Target Entities’ obligations under this Section 7.7,
under the Covered Credit Agreement, the security provided thereof and the other
loan documentation establishing the Covered Credit Facilities to prosecute the
TMEP 2018 Work Program and to expend any further funds or incur any further
commitments in respect of the TMEP.

 

7.8                               Notification of Certain Matters.

 

(1)                                 During the Interim Period, Vendor shall give
prompt notice in writing to Purchaser of:

 

73

--------------------------------------------------------------------------------


 

(a)                                 the occurrence, or failure to occur, of any
event, which occurrence or failure would be likely to cause any of the
representations or warranties of Vendor contained in this Agreement to be untrue
or inaccurate during the Interim Period;

 

(b)                                 any notice or communication from any Person
alleging that the consent of such Person is or may be required in connection
with the Transactions;

 

(c)                                  any notice or communication from any
Governmental Authority in connection with the Transactions;

 

(d)                                 any Proceeding commenced or threatened
against any of the Target Entities or Vendor or relating to or involving or
otherwise affecting any of them, or which relates to the consummation of the
Transactions or which relates to an KMCI Employee Plan; and

 

(e)                                  any failure by Vendor to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied
under this Agreement such that the conditions in Article 4 will not be met.

 

(2)                                 Vendor shall, and shall cause the Target
Entities to, confer on a regular and frequent basis (and with respect to TMEP,
not less frequently than weekly) with one or more designated Representatives of
Purchaser, acceptable to Vendor acting reasonably, to report on operational
matters and on the general status of the Business (and in particular, with
respect to the development of the TMEP and the status of the TMEP 2018 Work
Program and Budget). Vendor shall, and shall cause the Target Entities to,
notify Purchaser of any emergency or other change in the Ordinary Course or in
the operation of the Business and of any governmental complaints, investigations
or hearings (or communications indicating that such may be contemplated) or
adjudicatory proceedings involving any portion of the Business or the Assets,
and will keep Purchaser fully informed of such events and permit the
Representatives of Purchaser access to all materials prepared in connection
therewith.

 

(3)                                 The giving of any notice under this
Section 7.6(1) does not in any way change or modify the representations and
warranties of Vendor, or the conditions to the obligations of Purchaser,
contained in this Agreement or otherwise affect the remedies available to
Purchaser under this Agreement.

 

7.9                               Regulatory Approvals.

 

Competition Approval and CTA Clearance

 

(1)                                 As soon as reasonably practicable after the
date of this Agreement, the Parties shall (a) each make a premerger notification
filing in respect of the Transaction with the Commissioner in accordance with
Part IX of the Competition Act, and Purchaser shall submit a request to the
Commissioner for an Advance Ruling Certificate and/or a No Action Letter in
respect of the Transactions; (b) file with the Minister of Transport a copy of
the request for an Advance Ruling Certificate and/or No Action Letter and a
submission in support of obtaining the CTA Clearance.

 

74

--------------------------------------------------------------------------------


 

(2)                                 The Parties shall cooperate with one another
in connection with obtaining Competition Approval and CTA Clearance, including
providing or submitting to the Commissioner on a timely basis, and as promptly
as practicable, all documentation and information that is required, requested,
or reasonably advisable, in connection with obtaining Competition Approval and
CTA Clearance.

 

(3)                                 The Parties shall use commercially
reasonable efforts to obtain Competition Approval and CTA Clearance as soon as
reasonably practicable.

 

(4)                                 The Parties shall cooperate and keep one
another informed as to the status of the proceedings in connection with
obtaining Competition Approval and CTA Clearance. Without limiting the
generality of the foregoing, each Party shall provide the other (or its external
counsel in respect of competitively-sensitive, privileged or confidential
matters) with reasonable opportunity to review and comment on all filings,
applications and submissions to the Commissioner to be made by it in connection
with the Competition Approval and the other Party shall use its commercially
reasonable efforts to cooperate with and assist such Party in the preparation
and making of all such filings, applications and submissions. The Parties shall
not participate in any substantive meetings or any material conversations with
the Commissioner in respect of the transactions contemplated by this Agreement
unless it consults with the other Party in advance and, to the extent not
precluded by the Commissioner, gives the other Party (or its external counsel)
the opportunity to attend and participate in any substantive meetings or
material communications.

 

NEB Insurance

 

(5)                                 Each of Vendor and Purchaser shall (or shall
cause their Affiliates to) complete and file with the NEB a Notification of
Change in Financial Resources within ten (10) Business Days following the
execution of this Agreement, unless Vendor and Purchaser mutually agree in
writing to a different period of time to make the filing. The filing will
request that Purchaser wishes to assume all obligations in connection with the
NEB mandated financial resource requirement of Managing Partner for events
arising after the Closing Date and will provide a replacement facility agreement
or financial assurances acceptable to the NEB to permit the cancellation of the
existing Five Hundred Million Dollars ($500,000,000) loan facility agreement
among Managing Partner, KMI, Kinder Morgan Energy Partners L.P. and TM Pipeline
LP (the “Existing NEB Facility”) and the existing insurance policies in the
amount of at least Five Hundred Million Dollars ($500,000,000) held by TM
Pipeline LP (the “Existing NEB Insurance”).

 

(6)                                 Each of Vendor and Purchaser shall (or shall
cause their Affiliates to) promptly file or cause to be filed, no later than the
tenth (10th) Business Day from the date hereof, all required filings under the
National Energy Board Act for a Notification of Change in Financial Resources,
shall consult and cooperate with each other in the preparation of such filings,
and shall promptly inform the other Party of any material communication received
by such Party from the NEB regarding the filings.

 

75

--------------------------------------------------------------------------------


 

(7)                                 Each of Vendor and Purchaser shall provide
to the other Party, in advance of submission to the NEB regarding a Notification
of Change in Financial Resources, a reasonable opportunity to comment on any
draft filing, application or submission by them, and the Party receiving such
comments shall give reasonable consideration to the comments it receives from
the other Party when preparing subsequent drafts and the final version of any
filing, application or submission.

 

(8)                                 In the event that a Party deems any of the
information that it must provide to the other Parties under Section 7.9(7) to be
confidential and competitively sensitive, the supplying Party may redact such
information so that the receiving Party does not receive such confidential and
competitively sensitive information, except that a non-redacted version shall be
provided to such receiving Party’s external legal counsel.

 

(9)                                 Purchaser shall use commercially reasonable
efforts, with the cooperation of Vendor, to obtain NEB approval of the
Notification of Change in Financial Resources as soon as is reasonably
practicable and in any event prior to the Closing Date, provided if such
approval has not been obtained by the Closing Date, Purchaser shall continue to
use commercially efforts to obtain such approval until such time as it has been
obtained. The provisions of this Section 7.9(9) shall require Purchaser to
provide assurances to the NEB that, after the Closing Date, Purchaser will
maintain at least One Billion Dollars ($1,000,000,000) in financial resources,
or such other amount as the NEB may require, including readily accessible
resources, to satisfy the One Billion Dollars ($1,000,000,000) financial
resource requirement, in accordance with subsection 48.13(2) of the National
Energy Board Act and in compliance any NEB direction.

 

(10)                          In the event the NEB approval of the Notification
of Change in Financial Resources has not been obtained prior to the Closing Date
and, as a result, the Existing NEB Facility or the Existing NEB Insurance
remains in place in satisfaction of the NEB mandated financial resource
requirement following the Closing Date:

 

(a)                                 Purchaser shall, on or prior to the Closing
Date, provide Vendor with a letter of credit from a reputable financial bank or
institution in the United States in form and substance to the Vendor, acting
reasonably, pursuant to which funds for up to Five Hundred Million Dollars
($500,000,000) will be available to KMI and Kinder Morgan Energy Partners L.P.
for any amount which are drawn or otherwise claimed under the Existing NEB
Facility with respect to events occurring with respect TM Pipelines LP after the
Closing Date; and

 

(b)                                 Purchaser and the Target Entities shall be
liable for, shall promptly reimburse, and as a separate and independent covenant
shall indemnify, and hold harmless, KMI and Kinder Morgan Energy Partners L.P.
for any and all other Losses which are suffered, sustained, paid or incurred by
KMI or Kinder Morgan Energy Partners L.P. in respect of or in relation to the
Existing NEB Facility or the Existing NEB Insurance.

 

76

--------------------------------------------------------------------------------


 

(11)                          HSR Act.

 

(a)                                 (i) Vendor and Purchaser shall cooperate
with each another to determine whether HSR Clearance is required for the
Transaction; and (ii) if HSR Clearance is required, use commercially reasonable
efforts in taking such actions or making any such filings and furnishing such
information required in connection therewith as shall be necessary to timely
obtain HSR Clearance.

 

(b)                                 Should Purchaser make an authorized transfer
of its rights under this Agreement pursuant to Section 11.13 and should the
transferee reasonably conclude that it is not entitled to an exemption from
seeking HSR Clearance for the Transaction, or should the Parties be required to
seek HSR Clearance pursuant to Section 7.9(11)(a)(ii), obtaining HSR Clearance
shall be a condition to Closing for Purchaser and Vendor under Section 4.1 and
Section 4.2, respectively.

 

(12)                          CFIUS.

 

The Parties agree to cooperate to comply with applicable requirements of CFIUS
consistent with normal practice and precedent recognizing that time is of the
essence. The Parties shall, and shall cause each of their respective Affiliates
to, use all reasonable commercial efforts to assist and cooperate with the other
Party to obtain CFIUS Clearance as soon as possible after the date hereof. The
Parties shall submit or cause to be submitted, (i) as promptly as practicable
after the date hereof, a joint draft notice and other appropriate documents to
CFIUS within the meaning of 31 C.F.R. §800.401(f), (ii) as promptly as
practicable after the joint draft notice referenced in clause (i) has been
submitted to CFIUS, a formal voluntary notice of the transactions contemplated
hereby to CFIUS within the meaning of 31 C.F.R. §800.402, and (iii) as promptly
as practicable (and in any event in accordance with Applicable Law) any other
submissions that are formally requested by CFIUS to be made, or which the
Parties mutually agree should be made, in each case in connection with this
Agreement and the Transactions contemplated hereby.

 

(13)                          Intercompany Agreements

 

During the Interim Period, the Parties will cause the Target Entities and the
applicable Affiliates of Vendor to enter into each of the agreements disclosed
in the Data Room, which agreements memorialize certain matters relating to
access rights, interconnections, service arrangements and other relationships
between the Target Entities and such Affiliate, each such agreement
substantially in the forms disclosed to Purchaser within a reasonable period of
time following execution of this Agreement with such modifications as the
Parties, acting reasonably, shall agree.

 

7.10                        Bump Transactions.

 

(1)                                 Vendor acknowledges that Purchaser may enter
into transactions or otherwise take steps designed to increase the Tax basis in
certain capital property of Vendor or Target Entities for the purposes of the
Tax Act (“Bump Transactions”) and Vendor agrees to provide reasonable
cooperation and use reasonable commercial efforts to provide information
reasonably required by Purchaser in this regard on a timely basis and to assist
in the obtaining of any such information in order to facilitate a successful
completion of the Bump Transactions. Purchaser will provide written notice to
Vendor of any proposed Bump Transaction at least 10 Business Days prior to the
Effective Time. Upon receipt of such notice, Purchaser and Vendor will work
co-operatively and use reasonable commercial

 

77

--------------------------------------------------------------------------------


 

efforts to prepare, prior to the Effective Time, all documentation necessary and
do all such other acts and things as are reasonably necessary, including making
amendments to this Agreement to give effect to such Bump Transactions. Purchaser
shall be responsible for all costs, fees and expenses associated with any Bump
Transactions.

 

(2)                                 Notwithstanding Section 7.10(1), neither
Vendor nor the Target Entities shall knowingly enter into any transaction or
take any step that could reasonably be expected to have the effect of materially
reducing or eliminating the benefit of the Bump Transaction.

 

7.11                        Pre-Acquisition Reorganization.

 

(1)                                 Upon the request of Purchaser Vendor shall
use its commercially reasonable efforts to: (a) perform such reorganizations of
the Target Entities and their corporate structure, capital structure, business,
operations and assets or such other transactions as Purchaser may request,
acting reasonably (each, a “Pre-Acquisition Reorganization”); and (b) cooperate
with Purchaser and its advisors to determine the nature of the Pre-Acquisition
Reorganizations that might be undertaken and the manner in which they would most
effectively be undertaken.

 

(2)                                 Vendor shall not be obligated to participate
in any Pre-Acquisition Reorganization under this Section 7.11 unless it has
received an appropriate indemnity from Purchaser indemnifying it for all
liabilities, damages, claims, judgments, costs, expenses, and losses which it
may suffer or incur as a result of such structuring and it determines to its
satisfaction, acting reasonably that such Pre-Acquisition Reorganization:

 

(a)                                 can be completed within a reasonable period
of time immediately prior to the Closing Date but is effected as close as
reasonably practicable prior to the Effective Time;

 

(b)                                 is not prejudicial to Vendor, or the Target
Entities, in any material respect;

 

(c)                                  does not impair the ability of Vendor to
consummate the Transactions, and will not delay, the Closing;

 

(d)                                 does not result in any additional Taxes
payable by KML, KMI, Vendor, or the Target Entities, whether or not the
Transactions are completed; and

 

(e)                                  would not require “minority approval”; to
be obtained or a “formal valuation” to be prepared in connection with the
Transactions pursuant to Multilateral Instrument 61-101 adopted by certain of
the Canadian securities regulatory authorities (“MI 61-101”) or otherwise bring
the Transactions within the scope and application of MI 61-101 in any way.

 

(3)                                 Purchaser waives any breach of a
representation, warranty or covenant by Vendor, or failure to satisfy any
condition for the benefit of Purchaser, where such breach or failure is a result
of an action taken by Vendor or a Target Entity in good faith pursuant to a
request by Purchaser in accordance with this Section 7.11. For greater
certainty, provided that all Pre-Acquisition Reorganizations requested by
Purchaser are implemented as requested,

 

78

--------------------------------------------------------------------------------


 

Vendor shall not be liable for the failure of Purchaser to benefit from any
anticipated Tax efficiency solely as a result of a Pre-Acquisition
Reorganization.

 

(4)                                 Purchaser shall provide written notice to
Vendor of any Pre-Acquisition Reorganization at least twenty (20) Business Days
prior to the implementation of the particular transaction requested by
Purchaser. Upon receipt of such notice, Vendor and Purchaser shall work
cooperatively and use their reasonable commercial efforts to prepare, prior to
the Closing Date, all documentation necessary and to do such other acts and
things as are reasonably necessary to give effect to such Pre-Acquisition
Reorganization, including any amendment to this Agreement.

 

(5)                                 Purchaser shall be responsible for all
costs, fees and expenses associated with any Pre-Acquisition Reorganization to
be carried out at its request.

 

7.12                        Employee Matters

 

(1)                                 Excluded Employees

 

(a)                                 Identification. Vendor has identified the
Excluded Employees to Purchaser and shall, not less than ten (10) days prior to
Closing, confirm whether any additional employees currently working in shared
services groups within KMCI are Excluded Employees.

 

(b)                                 Offers of Employment.

 

(i)                                     Prior to Closing, Vendor, or an
Affiliate of Vendor, shall make written offers of employment to all of the
Excluded Employees.

 

(ii)                                  Vendor’s, or the Affiliate of Vendor’s,
written offers of employment shall:

 

(A)                               be conditional upon Closing;

 

(B)                               be effective as of the Closing Date;

 

(C)                               recognize each Excluded Employee’s prior years
of service with KMCI for all purposes, including but not limited to calculation
of notice of termination (or pay in lieu thereof), severance, vacation, benefits
and any other employment-related entitlements but without duplication of
benefits; and

 

(D)                               provide employment on substantially similar
terms and conditions of employment in the aggregate as provided by KMCI to the
Excluded Employees, having regard to terms and conditions of employment relating
to salary, wages, incentive-based compensation, benefits, vacation pay and
entitlements upon termination of employment.

 

79

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding the foregoing, in respect of
Excluded Employees who are on an approved short-term or long-term disability
leave of absence on the Closing Date, the effective date of employment may not
be the Closing Date. Rather, the terms of offers to any such Excluded Employee
shall specify that the offer is conditional upon the Excluded Employee being
capable of returning to work and the date on which such Excluded Employee
returns to work shall be the effective date of employment.

 

(c)                                  Acceptance of Offers

 

(i)                                     Prior to Closing, Vendor shall deliver
to Purchaser a list of those Excluded Employees who have accepted employment
offers and thereby agreed to become Transferred Canadian Employees as of the
Closing Date (the “Transferred Canadian Employees”).

 

(ii)                                  Following Closing, Vendor or Vendor’s
Affiliate, as applicable, shall employ the Transferred Canadian Employees on the
terms and conditions set forth in the signed offers of employment.

 

(d)                                 Benefit Plans

 

(i)                                     Effective as of the Closing Date or the
effective date of employment referred to in Section 7.12(1)(b)(iii) for
Employees referred to in that section, the Transferred Canadian Employees shall
cease to accrue further benefits under all KMCI Employee Plans.

 

(ii)                                  Except to the extent assumed by Vendor
under this Agreement, KMCI and the KMCI Employee Plans shall retain
responsibility for all amounts payable by reason of or in connection with any
and all claims incurred under the KMCI Employee Plans by the Transferred
Canadian Employees (and their eligible dependants) on or prior to the Closing
Date, whether such claims are reported before or after the Closing Date. For the
purposes of this Section, a claim shall be deemed to have been incurred with
respect to:

 

(A)                               a death or dismemberment claim, on the actual
date of death or dismemberment;

 

(B)                               a short-term or long-term disability claim, on
the date of occurrence of the injury or accident or the date of diagnosis of the
illness or other event giving rise to such claim or series of related claims;

 

(C)                               an extended health care claim, including
vision, dental and medical treatments, on the date of diagnosis of the illness
or condition or other event giving rise to the claim or treatment; and

 

(D)                               a prescription drug claim, on the date the
prescription is filled.

 

80

--------------------------------------------------------------------------------


 

(iii)                               For greater certainty, it is acknowledged
that KMCI shall retain all liabilities and obligations with respect to
post-retirement health and life insurance and any other benefits for Canadian
Employees who as of the Closing Date were retired.

 

(iv)                              Vendor agrees that, as of the Closing and
subject to any Transition Services Agreement, the Transferred Canadian Employees
will participate immediately in Benefit Plans and programs established by or on
behalf of Vendor or the Affiliate of Vendor, as applicable. All Transferred
Canadian Employees shall be given credit for past service as recognized by KMCI
prior to the Closing for purposes of participation eligibility under Vendor’s or
the Affiliate of Vendor’s, as applicable, existing and future Benefit Plans and
programs.

 

(2)                                 Unionized Employees

 

Effective as of Closing, Vendor or Vendor’s Affiliate shall become the successor
employer to KMCI under the collective agreements disclosed in the Data Room.

 

(3)                                 U.S. Employees

 

(a)                                 Identification. Vendor has identified the
U.S. Employees to the Purchaser.

 

(b)                                 Offers of Employment

 

(i)                                     Prior to Closing, the Purchaser, or an
Affiliate of the Purchaser, shall make written offers of employment to all of
the U.S. Employees (on such terms and conditions as Purchaser shall determine,
except as otherwise set forth in this Section 7.12(3)(b)(i)) who are actively at
work (including, for the avoidance of doubt, employees on approved paid-time
off). With respect to each U.S. Employee who is not actively at work because
such employee is on an authorized leave of absence and has a right to return to
employment pursuant to Applicable Law, including under the U.S. Family & Medical
Leave Act (in each case, an “Inactive U.S. Employee”), the Purchaser or its
Affiliate shall offer employment to each such Inactive U.S. Employee when he or
she presents himself or herself to Purchaser or its applicable Affiliate for
active employment so long as such return occurs within six (6) months following
the Closing Date and is during the time such Inactive U.S. Employee has
reinstatement rights pursuant to the Applicable Law. All U.S. Employees who
accept the Purchaser’s (or its Affiliate’s) offer of employment and actually
perform services for Purchaser or its Affiliate on or after the Closing Date are
hereinafter referred to as the “Transferred U.S. Employees.” The employment of
the Transferred U.S. Employees with the Purchaser or its Affiliate shall be
considered effective and their employment by KMI shall terminate and transfer to
the Purchaser or its Affiliate on the date they first perform services for
Purchaser or its Affiliate (the “Employment Effective Date”).

 

81

--------------------------------------------------------------------------------


 

(ii)                                  Purchaser’s, or the Affiliate of
Purchaser’s, written offers of employment shall:

 

(A)                               be conditional upon Closing;

 

(B)                               be effective as of the Closing Date (or, if
later, the Employment Effective Date in the case of Inactive U.S. Employees);
and

 

(C)                               recognize each U.S. Employee’s prior years of
service with KMI for all purposes, including but not limited to of calculation
of notice of termination (or pay in lieu thereof), severance, vacation, benefits
and any other employment-related entitlements to the extent such years of
service with KMI have been provided to the Purchaser by KMI are set forth in the
Data Room but not for purposes of equity plans or defined benefit plans and not
where such credit shall result in a duplication of service credit; and

 

(iii)                               provide for (i) base salary or wages that
are no less favorable than that provided immediately prior to the Closing Date
and (ii) incentive compensation, bonus opportunities and employee benefits
(including severance benefits) that are substantially comparable in the
aggregate to those provided to such U.S. Employee immediately prior to the
Employment Effective Date (excluding for this purpose equity and equity-based
benefits) and long-term incentive plans.

 

(c)                                  Benefit Plans

 

(i)                                     Subject to the Transition Services
Agreement, effective as of the Employment Effective Date, the Transferred U.S.
Employees shall cease to accrue further benefits under all KMI Employee Plans
other than to the extent required by Applicable Law.

 

(ii)                                  KMI and the KMI Employee Plans shall
retain responsibility for all amounts payable by reason of or in connection with
any and all claims incurred under the KMI Employee Plans by the Transferred U.S.
Employees (and their eligible dependants) on or prior to the Closing Date,
whether such claims are reported before or after the Closing Date. For the
purposes of this Section, a claim shall be deemed to have been incurred with
respect to:

 

(A)                               a death or dismemberment claim, on the actual
date of death or dismemberment;

 

(B)                               a short-term or long-term disability claim, on
the date of occurrence of the injury or accident or the date of diagnosis of the
illness or other event giving rise to such claim or series of related claims;

 

82

--------------------------------------------------------------------------------


 

(C)                               an extended health care claim, including
vision, dental and medical treatments, on the date of diagnosis of the illness
or condition or other event giving rise to the claim or treatment; and

 

(D)                               a prescription drug claim, on the date the
prescription is filled.

 

(iii)                               Purchaser agrees that, as of the Closing
(or, if later, as of the Employment Effective Date) and subject to any
Transition Services Agreement, the Transferred U.S. Employees will participate
immediately in Benefit Plans and programs established by or on behalf of
Purchaser or the Affiliate of Purchaser, as applicable. All Transferred U.S.
Employees shall be given credit for past service as recognized by KMI prior to
the Closing for purposes of participation eligibility under Purchaser’s or the
Affiliate of Purchaser’s, as applicable, existing and future Benefit Plans and
programs.

 

(iv)                              Notwithstanding anything set forth below or
herein to the contrary, (i) nothing in this Agreement shall create any
obligation on the part of the Purchaser or any of its Affiliate to continue the
employment of any employee for any definite period following the Closing Date
and (ii) nothing in this Agreement shall preclude the Purchaser from altering,
amending, or terminating any of its (or its Affiliates’) employee benefit plans,
or the participation of any of its employees in such plans, at any time.

 

(v)                                 KMI shall take all action necessary to cause
the full vesting of all Transferred U.S. Employees in their accounts under the
Kinder Morgan Savings Plan effective as the Closing Date.

 

(d)                                 Complete copies of the personnel records of
Transferred U.S. Employees shall be transferred to the Purchaser on the Closing
Date.

 

(e)                                  Regardless of anything else contained
herein, the Parties do not intend for this Agreement to amend any Benefit Plans
or arrangements or create any rights or obligations except between the Parties.
No Transferred U.S. Employee or other current or former employee of KMI
including any beneficiary or dependent thereof, or any other person not a party
to this Agreement, shall be entitled to assert any claim hereunder.

 

(4)                                 Liabilities and Obligations

 

(a)                                 Vendor or Vendor’s Affiliate, as applicable,
shall be responsible for all liabilities and obligations:

 

(i)                                     relating to the employment of all
Transferred Canadian Employees or the termination thereof on and after the
Closing Date; and

 

(ii)                                  to an Excluded Employee who is eligible to
receive an offer of employment from Vendor or Vendor’s Affiliate pursuant to
Section 7.12(1)(b) but does not receive such offer of employment.

 

83

--------------------------------------------------------------------------------


 

(b)                                 KMCI shall be responsible for all
liabilities and obligations:

 

(i)                                     relating to the employment of all
Transferred Canadian Employees or the termination thereof prior to the Closing
Date; and

 

(ii)                                  relating to the employment or termination
thereof of all Canadian Employees and all Excluded Employees who do not accept
an offer of employment from Vendor pursuant to Section 7.12(1)(c).

 

(c)                                  Purchaser or Purchaser’s Affiliate, as
applicable, shall be responsible for all liabilities and obligations:

 

(i)                                     relating to the employment of all
Transferred U.S. Employees or the termination thereof on and after the
Employment Effective Date; and

 

(ii)                                  to a U.S. Employee who is eligible to
receive an offer of employment from Purchaser or Purchaser’s Affiliate pursuant
to Section 7.12(3)(b)(i) but does not receive such offer of employment.

 

(d)                                 KMI shall be responsible for all liabilities
and obligations:

 

(i)                                     relating to the employment of all
Transferred U.S. Employees or the termination thereof prior to the Employment
Effective Date;

 

(ii)                                  relating to the employment or termination
thereof of all U.S. Employees who do not accept an offer of employment from
Purchaser pursuant to Section 7.12(3)(b)(i);

 

(iii)                               arising out of, incurred in connection with
or relating to the KMI Employee Plans and all liabilities under Title IV of
ERISA relating to any Benefit Plan maintained by any current or former ERISA
Affiliate;

 

(iv)                              for paying out any earned, unused vacation and
(if applicable) sick days of the Transferred U.S. Employees upon their
termination of employment with KMI and in accordance with KMI’s vacation and
sick pay policy;

 

(v)                                 for providing continuation coverage to
employees (and their covered dependents) who do not become Transferred U.S.
Employees and to Transferred U.S. Employees (and their covered dependents) under
each of its applicable health plans with respect to all qualifying events under
the continuation requirements of Part 6 of Subtitle B of Title I of ERISA or
similar Applicable Law and comparable state law which occur before the
Employment Effective Date; and

 

(vi)                              for all obligations under unemployment
compensation laws for all of its current and former employees, including but not
limited to Transferred U.S. Employees relating to periods of employment with
Seller.

 

84

--------------------------------------------------------------------------------


 

(5)                                 Participation in KML and KMI Incentive
Arrangements

 

(a)                                 Effective on Closing, all outstanding awards
under the KML Share Unit Plan and KMI Stock Incentive Plan held by Employees
other than the Transferred Canadian Employees shall be treated as vested and
shall be settled by KML or KMI, as applicable, in accordance with the terms of
the applicable plan.

 

(b)                                 Effective on Closing, all Employees other
than the Transferred Canadian Employees shall cease to participate in the KMI
ESPP, and the accounts of such Employees established under the KMI ESPP shall be
dealt with in accordance with the terms of the KMI ESPP.

 

7.13                        Transition Services Agreement.

 

(1)                                 Concurrently with Closing, Vendor and
Purchaser shall enter into a transition services agreement in form and substance
customary for transactions of this nature involving the sale of large interstate
or interprovincial pipelines and related terminals assets (the “Transition
Services Agreement”).

 

(2)                                 Pursuant to the Transition Services
Agreement:

 

(a)                                 Vendor shall, or shall cause one or more of
its Affiliates to, provide to the Target Entities certain services relating to
(i) the services that have been provided by Vendor or any of its Affiliates
(other than the Target Entities) to the Target Entities prior to Closing and
(ii) such other services as the Parties mutually agree; and

 

(b)                                 Purchaser shall, or shall cause one or more
of the Target Entities to, provide to Vendor and its Affiliates certain services
relating to (i) the services that have been provided by the Target Entities to
Vendor and its Affiliates (other than the Target Entities) prior to Closing and
(ii) such other services as the Parties mutually agree.

 

(3)                                 The term of the Transition Services
Agreement will be for a term of not more than one year, and the service
recipient may terminate any service on thirty (30) days’ prior written notice to
the service provider. With respect to each service, the service provider will be
indemnified by the service recipient for all liabilities relating to the
performance of the service except to the extent of the gross negligence or
willful misconduct of the service provider. Each Party shall be entitled to
reimbursement for its fully allocable costs of providing services under the
Transition Services Agreement (without markup or premium), determined consistent
with past practice, if applicable, and reimbursement for its reasonable
out-of-pocket-expenses incurred in connection with providing such services.

 

7.14                        Consent to Assignment of Shared Contracts.

 

Purchaser acknowledges that there may be contracts with third parties to which
one or more of the Target Entities are parties and which directly benefit one or
more Affiliates of the Target Entities (the “Shared Contracts”). Vendor shall
use reasonable commercial efforts to cause each Shared Contract to be assigned,
terminated or replaced with a separate contract that provides the respective
Affiliates of the Target Entities with rights and obligations substantially
similar to the rights and

 

85

--------------------------------------------------------------------------------


 

obligations of such Affiliate as provided for in such Shared Contract and
Purchaser shall cooperate with Vendor with respect thereto. If the Parties are
not able to effect the assignment, termination of replacement of a Shared
Contract prior to the Closing Date as a result of any required approval or
consent of a third party, then, until such actions can be effected, to the
extent permissible under Applicable Law and the terms of such Shared Contract,
the Parties shall enter into alternative arrangements intended to provide the
Affiliate with the benefits of such Shared Contract and to put the Parties in
the same economic position as if such Shared Contract were separated.

 

7.15                        Post-Closing Employee Matters. Purchaser has advised
Vendor that a material inducement to Purchaser entering into this Agreement is
maintaining a skilled and knowledgeable workforce and that it would be
detrimental to the Business and the Transaction if the Employees were solicited
to leave their positions with any of the Target Entities by Vendor. Therefore,
Vendor covenants and agrees that it shall not, directly or indirectly, during
for a period of one (1) year from the Closing Date:

 

(1)                                 induce or attempt to induce any Employee to
leave their employment with any of the Target Entities;

 

(2)                                 make an offer of employment to or hire any
Employee; or

 

(3)                                 interfere, in any way, with the employment
relationship between the Target Entities and any Employee, provided that
advertisements or solicitations of a non-targeted, general nature shall not be
prohibited by this Section 7.15,

 

notwithstanding the foregoing, nothing in this Section 7.15 shall prohibit
Vendor from making an offer of employment or to hire an Employee that responds
to an advertisement or solicitation described in Section 7.15(3).

 

7.16                        Supplemental Disclosure.

 

(1)                                 Each Party agrees that, with respect to the
representations and warranties of such Party contained in this Agreement, such
Party shall have the obligation and the continuing obligation until five
(5) Business Days before Closing, to disclose, or supplement and amend their
disclosure (as applicable), with respect to any matter hereafter arising or
discovered which, if existing (or in the case of any representation qualified by
knowledge, known) at the date of this Agreement, would have been required to be
disclosed by such Party.

 

(2)                                 The Party supplementing or amending its
disclosure, as applicable (the “Disclosing Party”) shall deliver a copy of the
amendment or supplement (in either case, the “Supplemental Disclosure”) to the
Party (Vendor or Purchaser, as the case may be) to whom the Disclosing Party
provided representations and warranties in this Agreement (the “Receiving
Party”).

 

(3)                                 The Receiving Party will have twenty (20)
days after receipt (the “Review Period”) in which to review the Supplemental
Disclosure. If a Supplemental Disclosure discloses facts that would constitute a
breach of the Disclosing Party’s representations and warranties hereunder and
such breach would result in the failure of the Receiving Party’s condition to

 

86

--------------------------------------------------------------------------------


 

closing specified in Section 4.1(1)(a) or Section 4.2(1)(a) as applicable, to be
satisfied at the Closing (a “CP Failure”), the Receiving Party may deliver a
notice to the Disclosing Party within the Review Period of its intent to
terminate due to the CP Failure (which notice shall specify the representation
or warranty breached, identify the specific facts in the Supplemental Disclosure
that constitute the breach, and describe why the failure of such condition would
occur) (“Notice of Intent to Terminate”). For the avoidance of doubt, if a
Supplemental Disclosure discloses facts that would constitute a breach of the
Disclosing Party’s representations and warranties hereunder and such breach
would not result in a CP Failure, the Receiving Party shall not be permitted to
terminate this Agreement under this Section 7.16.

 

(4)                                 Within fifteen (15) days from receipt of the
Notice of Intent to Terminate (the “Cure Period”), the Disclosing Party shall
have the right (exercisable in its sole and absolute discretion) to cure the CP
Failure including through the payment of money, agreement to accept certain
liabilities or otherwise. If the Disclosing Party cures the CP Failure within
the Cure Period, the Receiving Party shall not be permitted to terminate this
Agreement under this Section 7.16. Moreover, following such cure, the Disclosing
Party shall deliver revised disclosure to the Receiving Party to the extent
necessary to reflect the cure of such CP Failure.

 

(5)                                 If the Disclosing Party is unable or
unwilling to cure the CP Failure within the Cure Period (the fifteenth (15th)
day being referred to as the “Cure Period Deadline”), the Receiving Party may
terminate this Agreement by delivering a termination notice to the Disclosing
Party within three (3) Business Days after the Cure Period Deadline. Such
termination shall be the terminating Party’s sole remedy for a breach of a
representation and warranty disclosed by the Supplemental Disclosure.

 

(6)                                 If a Receiving Party does not deliver a
Notice of Intent to Terminate within the Review Period or if a termination
notice is not received within three (3) Business Days after the Cure Period
Deadline, the relevant disclosure (which will also be deemed to be disclosed in
the Data Room) will be deemed, for all purposes other than for the purposes of
Article 9, to be amended or supplemented as described in the Supplemental
Disclosure, as of the date hereof and the Receiving Party shall not be permitted
to terminate this Agreement under this Section 7.16.

 

7.17                        Purchaser Covenant re: Letters of Credit Outstanding
under the Credit Agreement. With respect to the letters of credit outstanding
under the Credit Agreement and which were issued for the benefit of the Target
Entities or in connection with the TMEP as disclosed in the Data Room, Purchaser
shall use commercially reasonable efforts to cause the replacement of such
letters of credit with new letters of credit in favour of the existing
beneficiaries therefor at Closing (which, for certainty, shall include the
return for cancellation of such outstanding letters of credit), failing which:
(a) the Purchaser shall, at Closing, deliver to Vendor a letter of credit from a
reputable financial bank or institution in form and substance satisfactory to
Vendor, acting reasonably, pursuant to which funds for the aggregate face amount
of all such letters of credit will be available to Vendor for any amount which
are drawn or otherwise claimed under such letters of credit after the Closing
Date, and (b) from and after Closing, Purchaser and the Target Entities shall be
liable for, shall promptly reimburse, and as a separate and independent covenant
shall indemnify, and

 

87

--------------------------------------------------------------------------------


 

hold harmless Vendor for any and all other Losses which are suffered, sustained,
paid or incurred by Vendor in respect of or in relation to such letters of
credit.

 

ARTICLE 8

TAX MATTERS

 

8.1                               Preparation and Filing of Tax Returns.
Purchaser shall cause to be prepared all Tax Returns of the Target Entities that
relate to taxation periods commencing before the Closing Date and are not due
for filing until after the Closing Date. Vendor shall co-operate fully with
Purchaser in, and make available to Purchaser in a timely fashion all
information reasonably required for, the preparation of those Tax Returns.
Purchaser shall give Vendor’s Representative an opportunity to review and
comment on those Tax Returns, by providing copies of them to Vendor’s Counsel at
least 30 (thirty) days (except for ten (10) days in the case of GST/HST,
provincial sales tax, payroll and source deduction Taxes) before they are
required by Applicable Law to be filed. Purchaser shall reasonably consider all
comments in respect of those Tax Returns received from Vendor’s Counsel at least
five (5) days prior to the required filing deadline for such Tax Returns.
However, Purchaser shall not be obligated to amend the Tax Returns to reflect
any such comments.

 

8.2                               Partnership.

 

(a)                                 In the case of TM Pipeline LP, Vendor agrees
to request from the Minister of National Revenue a change in the fiscal period
of the partnership to a date immediately before the Closing Date and, for the
purposes of this Agreement (regardless of whether such request has been granted)
the income and loss under the Tax Act shall be allocated to the Pre-Closing
Period and the Post-Closing Period as if a fiscal period ended the day
immediately prior to the Closing Date, in a manner consistent with past
practices. The parties agree to amend the partnership agreement governing TM
Pipeline LP, and on terms satisfactory to Vendor and Purchaser, in order to give
effect to the foregoing, if required.

 

(b)                                 In the case of an entity that is subject to
U.S. taxation, all Taxes and Tax liabilities that relate to a Tax period that
includes the Closing Date but does not begin on the Closing Date or end on the
day prior to the Closing Date (a “U.S. Straddle Period”) shall be apportioned
between the Pre-Closing Tax Period and the Post-Closing Tax Period as if there
was a taxable period that ended immediately prior to the Closing Date and (i) in
the case of U.S. Taxes imposed on a periodic basis (such as real or personal
property Taxes), the amount such Tax allocable to the portion of the U.S.
Straddle Period shall be the total amount of such Tax for the entire U.S.
Straddle Period multiplied by a fraction, the numerator of which is the number
of days in such portion of the U.S. Straddle Period and the denominator of which
is the total number of days in the U.S. Straddle Period; and (B) in the case of
any other U.S. Taxes, (such as Taxes based upon or measured by net income or
gain, activities, events, transfers or supplies) the amount of such Tax that is
allocable to the portion of such U.S. Straddle Period that ends on the day
immediately before the Closing Date shall be deemed to be equal to the amount
that would be payable if the relevant U.S. Straddle Period had ended at the
close of business on the day immediately before the Closing Date.

 

8.3                               Books and Records Relating to Taxes. Within 10
Business Days after the Closing Date, Vendor shall deliver to Purchaser copies
of all documents relating to the Taxes of the Target Entities in respect of the
Pre-Closing Periods that Vendor retained pursuant to Section 7.2(2) and

 

88

--------------------------------------------------------------------------------


 

all working papers, correspondence and other documents prepared after the
Closing Date which relate to Taxes for all Pre-Closing Periods.

 

8.4                               Notification Requirements. Purchaser shall
promptly (but in any event within Ten (10) Business Days of receipt) forward to
Vendor all written notifications and other written communications from any
Governmental Authority received by Purchaser or any Target Entity relating to
Taxes of the Target Entities for all Pre Closing Periods, and shall promptly
inform Vendor of any audit proposed to be undertaken and any adjustment proposed
in writing to be made by any Governmental Authority in respect of a Pre Closing
Period. Notwithstanding the obligation of Purchaser to give prompt notice as
required above, the failure of Purchaser to give that prompt notice does not
relieve Vendor of its obligations under this Article 8 except to the extent (if
any) that Vendor has been prejudiced thereby.

 

8.5                               Vendor Indemnification. From and after the
Closing Date and whether or not disclosed in the Data Room: (a) Vendor shall
indemnify and save harmless Purchaser and shall pay to Purchaser on demand, the
amount of any and all Losses attributable to any inaccuracy in, or breach of, a
representation and warranty made in Sections 6.1(11), 6.2(22) and 6.2(27)
(insofar as Section 6.2(27) relates to Tax matters) and the corresponding
representation and warranty made in the Closing Certificate; and (b) Vendor
shall indemnify and save harmless Purchaser for all Taxes payable by the Target
Entities (or that would be payable but for any deduction, credit or application
of any non-capital loss or other Tax attribute in relation to such Target Entity
otherwise available) and for all Losses in connection therewith for all
Pre-Closing Periods except to the extent those Taxes have been accounted for in
the Closing Financial Statements and taken into account in determining the
Purchase Price as adjusted hereunder, or would not otherwise be payable but for
a Pre-Acquisition Reorganization or a Bump Transaction. For the purposes of this
Section, “Losses” include Losses suffered or incurred by the Target Entities.

 

8.6                               Tax Adjustments. Any cash Tax refunds that are
received by the Target Entities or credited against income Tax to which the
Target Entities or a partner thereof becomes entitled that relate to any
Pre-Closing Tax Period and were not accounted for in the Closing Financial
Statements, shall (to the extent such refund or credit did not arise as a result
of a carry-back of any loss or credit from a tax period that is not a
Pre-Closing Tax Period and do not otherwise impair any Tax attributes of a
Target Entity) be for the account of Vendor, and Purchaser shall pay over to
Vendor any such refund or amount of any such credit (in each case, on an
after-tax basis) within fifteen (15) Business Days after receipt or entitlement
thereto. All such amounts paid by Purchaser pursuant to this Section shall be
considered to be an increase in the Purchase Price.

 

8.7                               Purchaser’s Contest Rights. Subject to
Section 8.8, Purchaser shall have the sole right to control, defend, settle,
compromise, or prosecute in any manner an audit, examination, investigation, and
other proceeding with respect to any Tax Return of the Target Entities.
Purchaser shall keep Vendor duly informed of any proceedings in connection with
any matter for which Purchaser may have a right to indemnification pursuant to
this Article 8 and promptly provide Vendor with copies of all correspondence and
documents relating to those proceedings. Vendor shall execute or cause to be
executed such documents and shall take such action as reasonably requested by
Purchaser to enable Purchaser to take any action Purchaser deems appropriate
with respect to any proceedings in respect of which Purchaser has contest rights
under this Agreement.

 

89

--------------------------------------------------------------------------------


 

8.8                               Vendor’s Contest Rights.

 

(1)                                 Vendor may at any time by written notice to
Purchaser elect to control, defend, settle, compromise or prosecute in any
manner an audit, examination, investigation, or other proceeding with respect to
Taxes or Tax issues related to any matter in respect of which Purchaser may have
a right of indemnification pursuant to this Article 8, except that:

 

(a)                                 Vendor shall deliver to Purchaser a written
agreement that Purchaser is entitled to indemnification for all Losses arising
out of that audit, examination or other proceeding and that Vendor shall be
liable for the entire amount of those Losses;

 

(b)                                 Vendor may not, without the written consent
of Purchaser, settle or compromise Taxes or Tax issues related to any matter
which may affect Tax liabilities of Purchaser or any Target Entity for a
Post-Closing Period; and

 

(c)                                  Vendor shall pay to Purchaser the amount of
all Taxes (including, for greater certainty, interest and penalties) specified
in the notice of assessment or other claim from the Governmental Authority to
which Purchaser’s indemnity Claim relates within 10 Business Days before the
amount is required to be paid to the Governmental Authority or within 10
Business Days after Purchaser has forwarded to Vendor a Claim for indemnity.

 

(2)                                 Purchaser and/or any Target Entity, as
applicable, shall execute or cause to be executed such documents or take such
action as reasonably requested by Vendor to enable Vendor to take any action
they deem appropriate with respect to any proceedings in respect of which Vendor
has contest rights under this Agreement. In addition:

 

(a)                                 Vendor shall keep Purchaser duly informed of
any proceedings in connection with any matter which may affect the Taxes payable
by Purchaser or any Target Entity; and

 

(b)                                 Purchaser shall be promptly provided with
copies of all correspondence and documents relating to those proceedings and
may, at its option and its own expense, participate in those proceedings through
counsel of its choice.

 

8.9                               Indemnification Procedures. Except to the
extent expressly provided to the contrary in this Article 8, the general
procedures regarding notice and pursuit of indemnification Claims set forth in
Article 9 apply to all Claims for indemnification made under this Article 8,
except that notwithstanding any provision of Article 9 to the contrary, if a
Claim for indemnification involves any matter covered in this Article 8, then
the contest provisions of Sections 8.7 and 8.8, as applicable, control regarding
the defence and handling of any such Third Party Claim that could give rise to
an indemnification obligation on the part of Vendor. Except as provided in
Section 6.5(2), there is no limit on the time period during which a Claim for
indemnification may be made under this Article 8.

 

8.10                        Withholding Tax. Purchaser, its Affiliates, and
effective upon Closing, the Target Entities and any of their agents, shall be
entitled to deduct or withhold from any payment to a Person hereunder such
amount that is required or that it reasonably believes is required to deduct or

 

90

--------------------------------------------------------------------------------


 

withhold with respect to such payment under the Tax Act, or any provision of
federal, provincial, state, local or foreign tax law, in each case as amended,
and any amount so withheld shall be treated for the purposes of this Agreement
as having been paid to the Person with respect to which such withholding or
deduction was imposed.

 

ARTICLE 9
INDEMNIFICATION

 

9.1                               Definitions. In this Article 9:

 

(1)                                 “Claim” means any act, omission or state of
facts and any demand, action, investigation, inquiry, suit, proceeding, claim,
assessment, judgment or settlement or compromise relating thereto which may give
rise to a right of indemnification under this Agreement.

 

(2)                                 “Direct Claim” means any Claim by an
Indemnitee against an Indemnitor which does not result from a Third Party Claim.

 

(3)                                 “Increased Amount” has the meaning
attributed to that term in Section 9.10(3).

 

(4)                                 “Indemnification Notice” means written
notice by an Indemnitee to any Party obligated to provide indemnification under
this Agreement.

 

(5)                                 “Indemnitee” means any Person entitled to
indemnification under this Agreement.

 

(6)                                 “Indemnitees Representative” means:

 

(a)                                 in respect of Purchaser Indemnitees,
Purchaser; and

 

(b)                                 in respect of Vendor Indemnitees, Vendor.

 

(7)                                 “Indemnitor” means any Party obligated to
provide indemnification under this Agreement.

 

(8)                                 “Losses” means any and all loss, liability,
obligation, damage, cost, expense, charge, fine, penalty or assessment,
suffered, incurred, sustained or required to be paid by the Person seeking
indemnification, (including lawyers’, experts’ and consultants’ fees and
expenses), directly resulting from or arising out of any Claim, including the
costs and expenses of any action, suit, proceeding, investigation, inquiry,
arbitration award, grievance, demand, assessment, judgment, settlement or
compromise relating thereto, but: (i) excluding any contingent liability until
it becomes actual; (ii) reduced by any net Tax benefit that is directly related
to or arises from such Loss; and (iii) reduced by any recovery, settlement or
otherwise under or pursuant to any insurance coverage, or pursuant to any claim,
recovery, settlement or payment by or against any other Persons. Notwithstanding
the foregoing, Losses exclude any and all obligations of TM Pipeline LP, or its
Affiliates, under the Covered Credit Agreement.

 

(9)                                 “Payment” has the meaning attributed to that
term in Section 9.10(4).

 

91

--------------------------------------------------------------------------------


 

(10)                          “Purchaser Indemnitees” means the shareholders and
Representatives of Purchaser, and related Persons.

 

(11)                          “Third Party Claim” means any Claim asserted
against an Indemnitee by any Person who is not a Party or an Affiliate of a
Party.

 

(12)                          “Vendor Indemnitees” means the shareholders and
the Representatives of Vendor, and related Persons.

 

9.2                               Indemnification by Vendor. From and after
Closing, in addition to any other indemnification provided by Vendor contained
in this Agreement (other than the indemnity set forth in Section 8.5 which is
not part of the indemnity in this Section 9.2) but without duplication and
subject to this Article 9, Vendor shall indemnify, defend and hold harmless
Purchaser and, to the extent named or involved in any Third Party Claim,
Purchaser Indemnitees from and against any and all Losses actually incurred by
Purchaser or any of Purchaser Indemnitees, as a result of or arising in
connection with:

 

(1)                                 any inaccuracy of or any breach of any
representation or warranty made by Vendor, KML or KMI in Article 6 of this
Agreement, or in any contract, instrument, certificate or other document
delivered pursuant hereto;

 

(2)                                 any breach or non-performance by Vendor, KML
or KMI of any of their covenants or other obligations contained in this
Agreement or in any contract, instrument, certificate or other document
delivered pursuant hereto;

 

(3)                                 the amount by which the combined Canadian
federal and provincial income taxes of the Vendor payable in respect of the
capital gain (after taking into account any unused capital losses) is less than
Three Hundred Twenty Five Million Dollars ($ 325,000,000); and

 

(4)                                 any Claim by any Person for brokerage or
finder’s fees, commission or similar payments based on any agreement or
understanding made or alleged to have been made by any such Person with Vendor,
KML or KMI or any Target Entity (or any Person acting on their behalf) in
connection with the Transaction.

 

9.3                               Indemnification by Purchaser. From and after
Closing, in addition to any other indemnification provided by Purchaser
contained in this Agreement but without duplication and subject to this
Article 9, Purchaser shall indemnify, defend and hold harmless Vendor and, to
the extent named or involved in any Third Party Claim, Vendor Indemnitees from
any and all Losses actually incurred by Vendor or any of Vendor Indemnitees as a
result of or arising in connection with:

 

(1)                                 any inaccuracy of or any breach of any
representation or warranty made by Purchaser in Article 6 of this Agreement or
in any contract, instrument, certificate or other document delivered pursuant
hereto;

 

(2)                                 any breach or non-performance by Purchaser
of any of its covenants or other obligations contained in this Agreement or in
any contract, instrument, certificate or other document delivered pursuant
hereto; and

 

92

--------------------------------------------------------------------------------


 

(3)                                 any Claim by any Person for brokerage or
finder’s fees, commission or similar payments based on any agreement or
understanding made or alleged to have been made by any such Person with
Purchaser (or any Person acting on its behalf) in connection with the
Transaction.

 

9.4                               Thresholds and Limitations.

 

(1)                                 Subject to Section 9.4(5), the obligation of
Vendor to indemnify Purchaser and Purchaser Indemnitees pursuant to Section 9.2
and Purchaser’s obligation to indemnify Vendor and Vendor Indemnitees pursuant
to Section 9.3 are applicable only to the extent those Losses suffered or
incurred by Purchaser and Purchaser Indemnitees, on the one hand, or by Vendor
and Vendor Indemnitees, on the other hand, as applicable, is in excess of
Seventy Five Million Dollars ($75,000,000). Except with respect of Fundamental
Representations none of Purchaser or Purchaser Indemnitees shall be entitled to
assert any right to indemnification under Section 9.2 with respect to any
individual claim unless the Losses resulting from such individual Claim exceeds
Three Hundred Thousand Dollars ($300,000) (the “Individual Claim Threshold” and
each individual claim that exceeds the Individual Claim Threshold, a “Qualifying
Claim”). Purchaser and Purchaser Indemnitees (separately or collectively) shall
not be entitled to assert any right to indemnification under Section 9.2 for any
breach until the aggregate amount of all Losses actually suffered by Purchaser
or Purchaser Indemnitees in respect of Qualifying Claims exceeds Seventy Five
Million Dollars ($75,000,000) (the “Deductible Amount”), and then only to the
extent such Losses exceed, in the aggregate, the Deductible Amount.

 

(2)                                 The maximum aggregate liability of Vendor
for Losses pursuant to:

 

(a)                                 Section 9.2(1) on account of a breach of a
Fundamental Representation is not to exceed the Purchase Price;

 

(b)                                 Section 9.2 on account of a breach of
anything other than a Fundamental Representation is not to exceed Seven Hundred
Fifty Million Dollars ($750,000,000),

 

provided that notwithstanding anything to the contrary contained in the
foregoing, the aggregate liability of Vendor in respect of all Claims under this
Agreement is not to exceed the Purchase Price.

 

(3)                                 The maximum aggregate liability of Purchaser
for Losses pursuant to Section 9.3 is not to exceed One Billion Five Hundred
Million Dollars ($1,500,000,000).

 

(4)                                 For purposes of calculating Losses pursuant
to this Article 9, each of the representations and warranties made by Vendor
shall be deemed to have been made without the inclusion of or reference to the
following limitations or qualifications as to materiality, in all material
respects, Material Adverse Effect, or words and phrases of similar meaning or
intent.

 

(5)                                 The provisions of Section 9.4(1) do not
apply in respect of:

 

(a)                                 the indemnification by Vendor in favour of
Purchaser contained in Section 9.2(3);

 

93

--------------------------------------------------------------------------------


 

(b)                                 any inaccuracy or a breach of a
representation or warranty involving fraud (other than constructive fraud),
fraudulent misrepresentation or intentional misrepresentation;

 

(c)                                  the representations and warranties
contained in Sections 6.1(5) and 6.1(6);

 

(d)                                 the Fundamental Representations;

 

(e)                                  to the extent not performed or waived prior
to Closing, any breach or non-performance by any of Vendor of any covenant or
other obligation to be performed by it that is contained in this Agreement or in
any contract, instrument, certificate or other document delivered pursuant
hereto;

 

(f)                                   the indemnifications by Purchaser in
favour of Vendor contained in Sections 7.3(6) Section 7.9(10)(b); and

 

(g)                                  the indemnifications by Vendor in favour of
Purchaser contained in Section 8.5.

 

(6)                                 Nothing contained in this Agreement shall
impose any liability on any Party for any indirect or consequential damages,
indirect losses or loss of profit, including business loss and economic loss
(the “Consequential Losses”) suffered or incurred by another Party or by
Purchaser’s Indemnitees or Vendor’s Indemnitees (as applicable), provided that
this Section 9.4(6) shall not preclude a Party from entitlement to
Indemnification for such Party’s liability to a Third Party for Consequential
Losses which such Third Party suffers or incurs.

 

9.5                               Notice of Claim.

 

(1)                                 An Indemnitee, promptly on becoming aware of
any circumstances that have given or could give rise to a Third Party Claim or a
Direct Claim, shall give an Indemnification Notice of those circumstances to its
Indemnitees Representative and to the applicable Indemnitor or Indemnitors. The
Indemnification Notice will specify whether the Losses arise as a result of a
Third Party Claim or a Direct Claim, and will also specify with reasonable
particularity (to the extent the information is available) the factual basis for
the Claim and the amount of the Losses, if known.

 

(2)                                 The failure to give, or delay in giving, an
Indemnification Notice does not relieve the Indemnitor of its obligations except
and only to the extent of any prejudice caused to the Indemnitor by that failure
or delay.

 

(3)                                 Provided that the Indemnitee gives an
Indemnification Notice of the Claim to the Indemnitor on or prior to the expiry
of the applicable time period related to that representation and warranty or
covenant, as the case may be, set out in Sections 6.5 and 6.6, liability of the
Indemnitor for that representation, warranty or covenant will continue in full
force and effect until the final determination of that Claim.

 

94

--------------------------------------------------------------------------------


 

9.6                               Third Party Claims.

 

(1)                                 The Indemnitor has the right, by notice to
the applicable Indemnitees Representative given not later than thirty (30) days
after receipt of the Indemnification Notice, to assume control of the defence,
compromise or settlement of the Third Party Claim provided that:

 

(a)                                 the Third Party Claim involves only money
damages and does not seek any injunctive or other equitable relief;

 

(b)                                 if the named parties in any Third Party
Claim include both the Indemnitor and the Indemnitee, representation by the same
counsel would, in the judgment of the Indemnitee, still be appropriate
notwithstanding any actual or potential differing interests between them
(including the availability of different defences);

 

(c)                                  settlement of, or an adverse judgment with
respect to, the Third Party Claim is not, in the judgment of the Indemnitee,
likely to establish a precedent, custom or practice adverse to the continuing
business interest of the Indemnitee; and

 

(d)                                 the Indemnitor, from time to time, at the
request of the Indemnitees Representative, provides reasonable assurance to the
Indemnitees Representative of its financial capacity to defend that Third Party
Claim and to provide indemnification in respect thereof.

 

(2)                                 On the assumption of control by the
Indemnitor, it is conclusively established for purposes of this Agreement that
the Third Party Claim is within the scope of, and is subject to, the
indemnification pursuant to this Article 9, and:

 

(a)                                 the Indemnitor will actively and diligently
proceed with the defence, compromise or settlement of the Third Party Claim at
the Indemnitor’s sole cost and expense, including the retaining of counsel
reasonably satisfactory to the Indemnitees Representative;

 

(b)                                 the Indemnitor will keep the Indemnitees
Representative fully advised with respect to the defence, compromise or
settlement of the Third Party Claim (including supplying copies of all relevant
documents promptly as they become available) and will arrange for its counsel to
inform the Indemnitees Representative on a regular basis of the status of the
Third Party Claim;

 

(c)                                  the Indemnitee may retain separate
co-counsel at its sole cost and expense and participate in the defence of the
Third Party Claim (provided the Indemnitor shall continue to control that
defence); and

 

(d)                                 the Indemnitor will not consent to the entry
of any judgment or enter into any settlement with respect to the Third Party
Claim unless consented to by the Indemnitees Representative (which consent may
not be unreasonably or arbitrarily withheld, delayed or conditioned).

 

95

--------------------------------------------------------------------------------


 

(3)                                 Provided all the conditions set forth in
Section 9.6(1) are satisfied and the Indemnitor is not in breach of any of its
obligations under Section 9.6(2), each of the Indemnitee and its Indemnitees
Representative will, at the expense of the Indemnitor, co-operate with the
Indemnitor and use its reasonable commercial efforts to make available to the
Indemnitor all relevant information in its possession or under its control
(provided that it does not cause the Indemnitee or its Indemnitees
Representative to breach any confidentiality obligations) and will take such
other steps as are, in the reasonable opinion of counsel for the Indemnitor,
necessary to enable the Indemnitor to conduct that defence, provided always
that:

 

(a)                                 no admission of fault may be made by or on
behalf of Purchaser or any Purchaser Indemnitee without the prior written
consent of Purchaser;

 

(b)                                 no admission of fault may be made by or on
behalf of Vendor or any Vendor Indemnitee without the prior written consent of
Vendor; and

 

(c)                                  the Indemnitee and its Indemnitees
Representative are not obligated to take any measures which, in the reasonable
opinion of the Indemnitee’s legal counsel, could be prejudicial or unfavourable
to the Indemnitee.

 

(4)                                 If (a) the Indemnitor does not give the
relevant Indemnitees Representative the notice provided in Section 9.6(1), any
of the conditions in Section 9.6(1) are unsatisfied, or (b) the Indemnitor
breaches any of its obligations under Sections 9.6(2) or 9.6(3), the applicable
Indemnitees Representative may assume control of the defence, compromise or
settlement of the Third Party Claim as in its sole discretion may appear
advisable, and is entitled to retain counsel as in its sole discretion may
appear advisable, the whole at the Indemnitor’s sole cost and expense. Any
settlement or other final determination of the Third Party Claim will be binding
on the Indemnitor. The Indemnitor will, at its sole cost and expense, cooperate
fully with the Indemnitee and its Indemnitees Representative and use its
reasonable commercial efforts to make available to the Indemnitee and its
Indemnitees Representative all relevant information in its possession or under
its control and take such other steps as are, in the reasonable opinion of
counsel for the Indemnitee, necessary to enable the Indemnitee to conduct the
defence. The Indemnitor will reimburse the Indemnitee and its Indemnitees
Representative promptly and periodically for the costs of defending against the
Third Party Claim (including legal fees and expenses), and will remain
responsible for any Losses the Indemnitee and its Indemnitees Representative may
suffer resulting from, arising out of or relating to the Third Party Claim to
the fullest extent provided in this Article 9.

 

9.7                               Direct Claims. Following receipt of an
Indemnification Notice in respect of a Direct Claim, the Indemnitor has sixty
(60) days to make such investigation of the Direct Claim as is considered
necessary or desirable. For the purpose of that investigation, the Indemnitee
shall make available to the Indemnitor the information relied on by the
Indemnitee to substantiate the Direct Claim, together with such information as
the Indemnitor may reasonably request. If the Parties agree at or prior to the
expiry of this 60 day period (or prior to the expiry of any extension of this
period agreed to by the Parties) as to the validity and amount of that Direct
Claim, the Indemnitor

 

96

--------------------------------------------------------------------------------


 

shall immediately pay to the Indemnitee the full amount as agreed to by the
Parties of the Direct Claim.

 

9.8                               Waiver. The Indemnitor waives any right it may
have to require an Indemnitee to proceed against or enforce any other right,
power, remedy or security or to claim payment from any other Person before
claiming under the indemnity provided for in this Article 9. It is not necessary
for an Indemnitee to incur expense or make payment before enforcing that
indemnity.

 

9.9                               Duty to Mitigate and Subrogation.

 

(1)                                 Nothing in this Agreement in any way
restricts or limits the general obligation under Applicable Law of an Indemnitee
to mitigate any loss which it may suffer or incur by reason of a breach by an
Indemnitor of any representation, warranty, covenant or obligation of the
Indemnitor under this Agreement or in any contract, agreement, instrument,
certificate or other document delivered pursuant to this Agreement.

 

(2)                                 The Indemnitee shall, to the extent
permitted by Applicable Law, subrogate its rights relating to any Third Party
Claim to the Indemnitor and shall make all counterclaims and implead all third
Persons as may be reasonably required by the Indemnitor, the whole at the cost
and expense of the Indemnitor.

 

9.10                        Obligation to Reimburse.

 

(1)                                 The Indemnitor shall reimburse to the
Indemnitee the amount of any Losses as of the later of (a) date that the
Indemnitee incurs any such Losses and (b) the date of demand by the Indemnitee,
together with interest thereon from that date until payment in full, at the rate
per annum equal to the prime lending rate of the Toronto-Dominion Bank from time
to time plus 1 %, that payment being made without prejudice to the Indemnitor’s
right to contest the basis of the Indemnitee’s Claim for indemnification.

 

(2)                                 The amount of any and all Losses under this
Article 9 are to be determined net of any amounts recovered or recoverable by
the Indemnitee under insurance policies, indemnities, reimbursement arrangements
or similar contracts with respect to those Losses, or where the insurer or
applicable counterparty has confirmed to the Indemnitee its obligation to
provide such recovery. The Indemnitee shall take all reasonable steps to enforce
that recovery. Each Party waives, to the extent permitted under its applicable
insurance policies, any subrogation rights that its insurer may have with
respect to any indemnifiable Losses.

 

(3)                                 If an Indemnitee is subject to Tax in
respect of the receipt of an amount pursuant to this Article 9, after taking
into account any offsetting deduction or tax credit that can be immediately
utilized and/or applied in respect of the applicable Losses (but excluding the
use of any non-capital losses or other Tax attributes that would otherwise have
been available to an Indemnitee), then the amount payable by the Indemnitor will
be increased by an amount (the “Increased Amount”) such that the Indemnitee will
be in the same position after paying Tax on the amount received hereunder,
including any Taxes payable on the Increased Amount, as the Indemnitee would
have been in had the Losses giving rise to that payment not arisen and had that
amount not been payable.

 

97

--------------------------------------------------------------------------------


 

(4)                                 If any payment (the “Payment”) made pursuant
to this Article 9 is subject to GST/HST or is deemed by the ETA or any similar
provision of any Applicable Law to be inclusive of GST/HST, the Indemnitor will
pay to the Indemnitee, in addition to the Payment, an amount equal to the
GST/HST in connection with that Payment and that additional amount.

 

9.11                        Exceptions to Indemnification. Neither Purchaser nor
any Purchaser Indemnitee has any claim or other recourse against Vendor nor does
either Vendor or any Vendor Indemnitee have any liability in connection with any
breach of any representation, warranty or covenant of Vendor, KML or KMI in this
Agreement, which relates to actions or matters arising during the Interim Period
and which breach was committed by Vendor, KML or KMI as a result of written
instructions received from Purchaser (or any of its representatives).

 

9.12                        Exclusivity. Provided Closing occurs, and unless
otherwise provided in this Agreement, the provisions of this Article 9
constitute the sole remedy available to Vendor and Purchaser to any Claim for
breach of covenants, representation, warranty or other obligation or provision
of this Agreement (other than a Claim for specific performance or injunctive
relief) and to any and all other indemnities provided in this Agreement.

 

9.13                        Set-Off. A Party is entitled to set-off any Losses
subject to indemnification under this Agreement or in any contract, agreement,
instrument, certificate or other document delivered pursuant to this Agreement
against any other amounts payable by the Party to another party whether under
this Agreement or otherwise.

 

9.14                        Trust and Agency. Purchaser accepts each indemnity
in favour of any of Purchaser Indemnitees that is not a Party as agent and
trustee of that Purchaser Indemnitee and may enforce any such indemnity in
favour of that Purchaser Indemnitee on behalf of that Purchaser Indemnitee. Each
Vendor accepts each indemnity in favour of any of Vendor Indemnitees as agent
and trustee of that Vendor Indemnitee and may enforce any such indemnity in
favour of that Vendor Indemnitee on behalf of that Vendor Indemnitee.

 

ARTICLE 10
GUARANTEE

 

10.1                        Guarantees. KMI, as to a 70.1% commitment and
obligation, and KML, as to a 29.9% commitment and obligation, severally
guarantee (i) performance by Vendor of the obligations of Vendor under this
Agreement, and (ii) payment of all amounts and other obligations due or owing to
Purchaser by Vendor pursuant to this Agreement and any obligation of Vendor to
indemnify Purchaser and Purchaser Indemnitees under this Agreement.

 

ARTICLE 11
GENERAL

 

11.1                        Confidentiality of Information.

 

(1)                                 For the purposes of this Section 11.1,
“Confidential Information” of a Party at any time means all information relating
to that Party which at the time is of a confidential nature (whether or not
specifically identified as confidential), is known or should be known by the
other relevant Party or its Representatives as being confidential, and has been
or is from

 

98

--------------------------------------------------------------------------------


 

time to time made known to or is otherwise learned by the relevant other Party
or any of its Representatives as a result of the matters provided for in this
Agreement, and includes:

 

(a)                                 a Party’s business records;

 

(b)                                 all Books and Records and all other
information and documentation with respect to the Target Entities, the Business
and the Assets provided by Vendor and the Target Entities to Purchaser and its
Representatives, including all notes, analyses, compilations, studies, summaries
and other material prepared by Purchaser and its Representatives as a result of
the Books and Records, information or documentation; and

 

(c)                                  all copies of documents and data retained
by Vendor pursuant to Section 7.2(2).

 

Notwithstanding the foregoing, Confidential Information does not include any
information that at the time has become generally available to the public other
than as a result of a disclosure by the other Party or any of its
Representatives, any information that was available to the other Party or its
Representatives on a non-confidential basis before the date of this Agreement or
any information that becomes available to the other Party or its Representatives
on a non-confidential basis from a Person (other than the Party to which the
information relates or any of its Representatives) who is not, to the knowledge
of the other Party or its Representatives, otherwise bound by confidentiality
obligations to the Party to which the information relates in respect of the
information or otherwise prohibited from transmitting the information to the
other Party or its Representatives.

 

(2)                                 Each Party shall (and shall cause each of
its Representatives to) hold in strictest confidence and not use in any manner,
other than as expressly contemplated by this Agreement, all Confidential
Information of the other Parties. Notwithstanding the foregoing, Purchaser shall
be entitled to disclose Confidential Information to any Person (and its
Representatives) that is a bona fide prospective assignee of all or any part of
Purchaser’s interest in this Agreement provided Purchaser has first entered into
an agreement with such applicable Person which provides that such Person shall
take such measures with respect to confidentiality, non-disclosure and internal
security and access to information as are appropriate to ensure that no such
information shall be disclosed by it to any other Person or used by it for other
than the contemplated purposes.

 

(3)                                 Subject to Section 11.2,
Section 11.1(2) shall not apply to the disclosure of any Confidential
Information where that disclosure is required by Applicable Law. In that case,
the Party required to disclose (or whose Representative is required to disclose)
shall, as soon as possible in the circumstances, notify the other Parties of the
requirement of the disclosure including the nature and extent of the disclosure
and the provision of Applicable Law pursuant to which the disclosure is
required. To the extent possible, the Party required to make the disclosure
shall, before doing so, provide to the other Parties the text of any disclosure.
On receiving the notification, the other Parties may take any reasonable action
to challenge the requirement, and the affected Party shall (or shall cause the
applicable Representative to), at the expense of the other Parties, assist the
other Parties in taking that reasonable action.

 

99

--------------------------------------------------------------------------------


 

(4)                                 Following the termination of this Agreement
in accordance with the provisions of Section 4.3, each Party shall (and shall
cause each of its Representatives to) promptly, on a request from any other
Party, return to the requesting Party all copies of any tangible items (other
than this Agreement), if any, that are or that contain Confidential Information
of the requesting Party, except that if the Party so obligated to return
Confidential Information or its Representatives have prepared notes, analyses,
compilations, studies or summaries containing or concerning any Confidential
Information, then that Party may, instead of returning the notes, analyses,
compilations, studies or summaries, destroy them and provide a certificate to
that effect to the requesting Party.

 

11.2                        Public Announcements. If any Party or its Affiliate
wishes to issue a formal written communication or press release in respect of
this Agreement, the Party or Affiliate thereof shall, to the extent reasonably
practical and subject to its disclosure obligations under Applicable Law and
stock exchange requirements, consult with the other Parties before issuing that
formal written communication or press release, and the Parties shall use
reasonable efforts to agree on the text. Nothing in this Section 11.2 shall
prohibit any Party from making public comments in respect of the Transaction.

 

11.3                        Expenses. Each Party shall pay all expenses
(including Taxes imposed on those expenses) it incurs in the authorization,
negotiation, preparation, execution and performance of this Agreement and the
Transactions, including all fees and expenses of its legal counsel, bankers,
investment bankers, brokers, accountants or other representatives or
consultants, except that any fees paid under the Competition Act relating to
pre-merger notification of the Transactions and to obtaining an Advance Ruling
Certificate in respect of the Transactions shall be shared equally by Vendor and
Purchaser.

 

11.4                        No Third Party Beneficiary. Except as provided for
in Section 9.14, this Agreement is solely for the benefit of the Parties and no
third party accrues any benefit, claim or right of any kind pursuant to, under,
by or through this Agreement.

 

11.5                        Entire Agreement. KML and Purchaser agree that the
Non-Disclosure Agreement between KML and the Minister of Finance acting on
behalf of Her Majesty in Right of Canada dated March 29, 2018 is terminated as
of the date of this Agreement. This Agreement together with other information,
letters, agreements, certificates, undertakings and similar instruments to be
delivered as part of the Transactions or entered into as contemplated by this
Agreement and delivered concurrently herewith and acknowledged in writing by the
Purchaser (the “Other Documents”) constitute the entire agreement between the
Parties pertaining to the subject matter of this Agreement and the Other
Documents and supersede all prior correspondence, agreements, negotiations,
discussions and understandings, written or oral. Except as specifically set out
in this Agreement or the Other Documents, there are no representations,
warranties, conditions or other agreements or acknowledgements, whether direct
or collateral, express or implied, written or oral, statutory or otherwise, that
form part of or affect this Agreement or the Other Documents.

 

11.6                        Non-Merger. Except as otherwise provided in this
Agreement, the covenants, representations and warranties set out in this
Agreement do not merge but survive Closing and, notwithstanding such Closing or
any investigation by or on behalf of a Party, continue in full force

 

100

--------------------------------------------------------------------------------


 

and effect. Closing does not prejudice any right of one Party against another
Party in respect of any remedy in connection with anything done or omitted to be
done under this Agreement.

 

11.7                        Time of Essence. Time is of the essence of this
Agreement.

 

11.8                        Amendment. This Agreement may be supplemented,
amended, restated or replaced only by written agreement signed by each Party.

 

11.9                        Waiver of Rights. Any waiver of, or consent to
depart from, the requirements of any provision of this Agreement is effective
only if it is in writing and signed by the Party giving it, and only in the
specific instance and for the specific purpose for which it has been given. No
failure on the part of any Party to exercise, and no delay in exercising, any
right under this Agreement operates as a waiver of that right. No single or
partial exercise of any such right precludes any other or further exercise of
that right or the exercise of any other right.

 

11.10                 Jurisdiction. The Parties irrevocably and unconditionally
attorn to the exclusive jurisdiction of the courts of the province of Alberta in
respect of all disputes arising out of, or in connection with, this Agreement,
or in respect of any legal relationship associated with it or derived from it.

 

11.11                 Governing Law. This Agreement is governed by, and
interpreted and enforced in accordance with, the laws of the Province of Alberta
and the laws of Canada applicable therein.

 

11.12                 Notices.

 

(1)                                 Any notice, demand or other communication
(in this Section 11.12, a “notice”) required or permitted to be given or made
under this Agreement must be in writing and is sufficiently given or made if:

 

(a)                                 delivered in person and left with a
receptionist or other responsible employee of the relevant Party at the
applicable address set forth below;

 

(b)                                 sent by prepaid courier service or (except
in the case of actual or apprehended disruption of postal service) mail; or

 

(c)                                  sent by facsimile transmission, with
confirmation of transmission by the transmitting equipment (a “Transmission”);

 

in the case of a notice to Vendor, addressed to it at:

 

Kinder Morgan Cochin ULC

Suite 2700, 300 5 Ave SW

Calgary, AB T2P 5J2
Attention: Assistant General Counsel

Fax: 403.514.6622

 

with a copy to:

 

101

--------------------------------------------------------------------------------


 

Blake, Cassels & Graydon LLP

Suite 3500, 855 — 2nd Street S.W.

Calgary, AB, T2P 4J8

Attention: Mungo Hardwicke-Brown

Fax: 403.260.9700

 

If to KML:

 

Kinder Morgan Canada Limited

Suite 2700, 300 5 Ave SW

Calgary, AB T2P 5J2
Attention: Assistant General Counsel

Fax: 403.514.6622

 

with a copy to:

 

Blake, Cassels & Graydon LLP

Suite 3500, 855 — 2nd Street S.W.

Calgary, AB, T2P 4J8

Attention: Mungo Hardwicke-Brown

Fax: 403.260.9700

 

and in the case of a notice to Purchaser, addressed to it at:

 

Department of Finance Canada

Ottawa, ON  K1A 0G5

 

Attention:                                         Richard Botham

Fax No.:                                                 613.369.3618

 

with a copy (not constituting notice) to:

 

Borden Ladner Gervais LLP

Centennial Place, East Tower,

1900, 520 — 3rd Ave S.W.

Calgary, AB, Canada  T2P 0R3

Attention:                                         Kent Howie

Fax No.:                                                 403.266.1395

 

(2)                                 Any notice sent in accordance with this
Section 11.12 is deemed to have been received:

 

(a)                                 if delivered prior to or during normal
business hours on a Business Day in the place where the notice is received, on
the date of delivery;

 

(b)                                 if sent by mail, on the fifth (5th) Business
Day after mailing in the place where the notice is received, or, in the case of
disruption of postal service, on the fifth Business Day after cessation of that
disruption;

 

102

--------------------------------------------------------------------------------


 

(c)                                  if sent by facsimile during normal business
hours on a Business Day in the place where the Transmission is received, on the
same day that it was received by Transmission, on production of a Transmission
report from the machine from which the facsimile was sent which indicates that
the facsimile was sent in its entirety to the relevant facsimile number of the
recipient; or

 

(d)                                 if sent in any other manner, on the date of
actual receipt;

 

except that any notice delivered in person or sent by Transmission not on a
Business Day or after normal business hours on a Business Day, in each case in
the place where the notice is received, is deemed to have been received on the
next succeeding Business Day in the place where the notice is received.

 

(3)                                 Any Party may change its address for notice
by giving notice to the other Parties.

 

11.13                 Assignment. None of Vendor, KML or KMI may assign or
transfer, whether absolutely, by way of security or otherwise, all or any part
of its rights or obligations under this Agreement to any Person. Prior to the
end of the Marketing Period, Purchaser may assign or transfer all or any part of
its rights or obligations under this Agreement to any Person who (or whose
ultimate parent entity) is a resident of, and whose principal office and primary
place of business is located in, Canada or the United States, provided that such
assignment shall not relieve Purchaser of any of its obligations under this
Agreement. After the end of the Marketing Period, Purchaser may assign or
transfer all or any part of its rights or obligations under this Agreement to
any Person who (or whose ultimate parent entity) is a resident of, and whose
principal office and primary place of business is located in, Canada or the
United States, provided that (a) Vendor, KMI and KML must be satisfied, acting
reasonably that such assignment will not result in either (i) a delay or
postponement of the date on which the Meeting may be validly held to obtain the
Transaction Resolution Approval to a date later than August 31, 2018; or
(ii) any material delays or impediments to Closing, including as a result of
obtaining any regulatory or other third party approvals or the imposition of any
additional terms or conditions to be satisfied as a result of such proposed
assignment, and (b) such assignment shall not relieve Purchaser of any of its
obligations under this Agreement. Any assignee of Purchaser will use reasonable
commercial efforts to cooperate with Vendor to obtain all necessary regulatory
approvals as contemplated by Section 7.9.

 

In order to validly effect a permitted assignment by Purchaser as described
above, the proposed assignee, Vendor, KMI and KML shall enter into an amendment
to (or an amended and restated version of) this Agreement with, unless otherwise
agreed to by Vendor, KMI and KML, only such changes to this Agreement as are
required to reflect the identity and nature of the assignee (including with
respect to necessary regulatory or third party approvals required as a result of
such assignment).

 

11.14                 Designated Representative. The designated representative
for Purchaser and Vendor, each as disclosed in the Data Room, shall be deemed to
have full power and authority to represent and bind its appointing Party and to
act as its sole point of contact to facilitate communication and administration
of this Agreement during the Interim Period including to make decisions, and
resolve conflicts, ambiguities or other discrepancies arising under this
Agreement or in connection

 

103

--------------------------------------------------------------------------------


 

with the execution of the TMEP 2018 Work Plan, including approval of filings,
payments and pre-approved payment for long lead expenditures, actions, and work
plans under the TMEP 2018 Work Plan. Each Party shall be entitled to rely on any
notice, demand, communication or action done by a designated representative. A
Party may change its representative from time to time by written notice to the
other Party and each Party’s representative may designate an alternative
representative from time to time by written notice to the other Party’s
representative.

 

11.15                 Further Assurances. Each Party shall promptly do, execute,
deliver or cause to be done, executed or delivered all further acts, documents
and matters in connection with this Agreement that any other Party may
reasonably require, for the purposes of giving effect to this Agreement.

 

11.16                 Severability. If, in any jurisdiction, any provision of
this Agreement or its application to any Party or circumstance is restricted,
prohibited or unenforceable, that provision will, as to that jurisdiction, be
ineffective only to the extent of that restriction, prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, without affecting the validity or enforceability of that provision in
any other jurisdiction and, if applicable, without affecting its application to
the other Parties or circumstances. The Parties shall engage in good faith
negotiations to replace any provision which is so restricted, prohibited or
unenforceable with an unrestricted and enforceable provision, the economic
effect of which comes as close as possible to that of the restricted, prohibited
or unenforceable provision which it replaces.

 

11.17                 Successors. This Agreement is binding on, and enures to
the benefit of, the Parties and their respective successors and assigns.

 

11.18                 Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which taken together constitute one agreement. Delivery of an executed
counterpart of this Agreement by facsimile or transmitted electronically in
legible form, including in a tagged image format file (TIFF) or portable
document format (PDF), shall be equally effective as delivery of a manually
executed counterpart of this Agreement.

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first above written.

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

Per:

(signed) “Dax A. Sanders”

 

 

Name: Dax A. Sanders

 

 

Title: Chief Financial Officer

 

 

 

 

HER MAJESTY IN RIGHT OF CANADA, as represented by the Minister of Finance

 

 

 

 

Per:

(signed) “William F. Morneau”

 

 

Name: William F. Morneau

 

 

Title: Minister of Finance

 

 

 

 

KINDER MORGAN CANADA LIMITED

 

 

 

 

Per:

(signed) “Dax A. Sanders”

 

 

Name: Dax A. Sanders

 

 

Title: Chief Financial Officer

 

 

 

 

KINDER MORGAN, INC.

 

 

 

 

Per:

(signed) “Dax A. Sanders”

 

 

Name: Dax A. Sanders

 

 

Title: Executive Vice President and Chief Strategy Officer

 

105

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(1)(a)

 

--------------------------------------------------------------------------------


 

KINDER MORGAN COCHIN ULC

 

BRING-DOWN CERTIFICATE (VENDOR)

 

TO:                                                                          
Her Majesty in Right of Canada (“Purchaser”)

 

Reference is made to the Share and Unit Purchase Agreement dated May 29, 2018
(the “Purchase Agreement”) among Kinder Morgan Cochin ULC (“Vendor”), Kinder
Morgan Canada Limited (“KML”), Kinder Morgan, Inc. (“KMI”), and Purchaser.
Unless otherwise defined herein, all capitalized terms used in this certificate
have the meanings given to them in the Purchase Agreement. This certificate is
being delivered pursuant to Section 4.1(1)(a) and (b) of the Purchase Agreement.

 

I,                          , in my capacity as                           of
Vendor do hereby certify, for and on behalf of Vendor and not in my personal
capacity and without personal liability that:

 

(a)                                 all of the representations and warranties of
Vendor, KML and KMI made in the Purchase Agreement are true and correct as at
May 29, 2018 and the Closing Date (except to the extent such representations and
warranties expressly relate to a specified date, and in such case, shall be true
and correct on and as of such specified date), except for the failure of
representations and warranties to be true and correct (without regard to any
qualifications with respect to materiality, Material Adverse Effect or the like
contained therein) as individually or in the aggregate, do not have a Material
Adverse Effect; and

 

(b)                                 each of Vendor, KML and KMI have complied
with or performed all of their respective obligations, covenants and agreements
under the Purchase Agreement to be complied with or performed by Vendor, KML and
KMI on or before the Closing Date in all material respects.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Dated the [·] day of [·], 2018.

 

 

By:

 

 

Name:

 

Title:

 

Kinder Morgan Cochin ULC

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2(1)(a)

 

--------------------------------------------------------------------------------


 

HER MAJESTY IN RIGHT IN CANADA

 

BRING-DOWN CERTIFICATE (PURCHASER)

 

TO:                                                                          
Kinder Morgan Cochin ULC (“Vendor”)

 

Reference is made to the Share and Unit Purchase Agreement dated May 29, 2018
(the “Purchase Agreement”) among Vendor, Kinder Morgan Canada Limited (“KML”),
Kinder Morgan, Inc. (“KMI”), and Her Majesty the Queen in Right of Canada
(“Purchaser”). Unless otherwise defined herein, all capitalized terms used in
this certificate have the meanings given to them in the Purchase Agreement. This
certificate is being delivered pursuant to Section 4.2(1)(a) and (b) of the
Purchase Agreement.

 

I,                          , in my capacity as                           of
Purchaser do hereby certify, for and on behalf of Purchaser and not in my
personal capacity and without personal liability that:

 

(a)                                 all of the representations and warranties of
Purchaser made in the Purchase Agreement shall have been true and correct in all
material respects as of May 29, 2018 (except as those representations and
warranties may be affected by events or transactions expressly permitted by or
resulting from the entering of the Purchase Agreement) and shall be true and
correct in all material respects as of the Closing Date with the same effect as
if made on and as of the Closing Date; and

 

(b)                                 Purchaser has complied with or performed all
of its obligations, covenants and agreements under the Purchase Agreement to be
complied with or performed by Purchaser on or before the Closing Date, in all
material respects.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Dated the [·] day of [·], 2018.

 

 

By:

 

 

Name:

 

Title:

 

Her Majesty in Right of Canada, represented by the Minister of Finance

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2(3)

Target Entities’ Authorized and Issued Capital

 

The below table sets out the authorized and issued shares or units (as
applicable) of each Target Entity, the names of the Persons who are shown on the
securities register of the Target Entity as the holder of any of the shares or
units, the names of the Persons who are the beneficial owners of any of the
shares or units, and the number and class of shares or units held or owned, as
the case may be, by each Person.

 

Target
Entity

 

Persons who
are shown on
the securities
register as the
holder of any
of the shares
or units

 

Persons
who are the
beneficial
owners of
any of the
shares or
units

 

Amount of
Interest/Units/Shares
Issued

 

Number
of
Authorized
shares
or units

 

Shareholder
agreements,
voting trusts,
pooling
agreements
and other
Contracts,
arrangements,
understanding
in respect of
voting of any
of the shares
or units

TM Pipeline LP

 

Trans Mountain Pipeline ULC

 

Nil

 

0.01% Partnership Interest

 

N/A

 

Nil

 

 

Kinder Morgan Cochin ULC

 

Nil

 

99.99% Partnership Interest

 

N/A

 

 

KMCI

 

Kinder Morgan Cochin ULC

 

Nil

 

6,916 (Common)

 

Unlimited

 

Nil

Puget LLC

 

Trans Mountain Pipeline L.P.

 

Nil

 

Member (only 1 member)

 

1 member

 

Nil

TM Pipeline ULC

 

Kinder Morgan Cochin ULC

 

Nil

 

1 (Common)

 

Unlimited

 

Nil

 

--------------------------------------------------------------------------------